



Exhibit 10.1




[***] Certain omitted portions of this exhibit have been filed with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 promulgated under the Securities Exchange Act of
1934.




$600,000,000


CREDIT AGREEMENT


dated as of May 1, 2017,


by and among


VAREX IMAGING CORPORATION,
as Borrower,


the Lenders referred to herein,
as Lenders,


BANK OF AMERICA, N.A.,
as Administrative Agent,
Swingline Lender and Issuing Lender,


JPMorgan Chase Bank, N.A.
DNB CAPITAL LLC
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Lenders,


MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED 
JPMorgan Chase Bank, N.A.
DNB MARKETS, INC.
WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,


JPMorgan Chase Bank, N.A. DNB BANK ASA, NEW YORK BRANCH,
as Co-Syndication Agents,


and


SUMITOMO MITSUI BANKING CORPORATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
FIFTH THIRD BANK,



as Co-Documentation Agents














--------------------------------------------------------------------------------






Table of Contents


ARTICLE I DEFINITIONS    1
SECTION 1.1    Definitions    1
SECTION 1.2    Other Definitions and Provisions    33
SECTION 1.3    Accounting Terms.    33
SECTION 1.4    UCC Terms    34
SECTION 1.5    Rounding    34
SECTION 1.6    References to Agreement and Laws    34
SECTION 1.7    Times of Day    34
SECTION 1.8    Letter of Credit Amounts    34
SECTION 1.9    Guarantees    35
SECTION 1.10    Covenant Compliance Generally    35
ARTICLE II REVOLVING CREDIT FACILITY    35
SECTION 2.1    Revolving Credit Loans    35
SECTION 2.2    Swingline Loans.    35
SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.    38
SECTION 2.4    Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.    38
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.    39
SECTION 2.6    Termination of Revolving Credit Facility    40
ARTICLE III LETTER OF CREDIT FACILITY    40
SECTION 3.1    L/C Facility.    40
SECTION 3.2    Procedure for Issuance of Letters of Credit    41
SECTION 3.3    Commissions and Other Charges.    41
SECTION 3.4    L/C Participations.    42
SECTION 3.5    Reimbursement Obligation of the Borrower    43
SECTION 3.6    Obligations Absolute    44
SECTION 3.7    Effect of Letter of Credit Application    44
SECTION 3.8    Resignation of Issuing Lenders    45
SECTION 3.9    Issuing Lender Reports to the Administrative Agent    45
ARTICLE IV TERM LOAN FACILITY    46
SECTION 4.1    Initial Term Loan    46
SECTION 4.2    Procedure for Advance of Term Loan.    46
SECTION 4.3    Repayment of Term Loans.    46
SECTION 4.4    Prepayments of Term Loans.    47
ARTICLE V GENERAL LOAN PROVISIONS    48
SECTION 5.1    Interest.    48
SECTION 5.2    Borrowings, Conversions and Continuations of Loans.    49
SECTION 5.3    Fees.    51
SECTION 5.4    Manner of Payment    51
SECTION 5.5    Evidence of Indebtedness.    51
SECTION 5.6    Sharing of Payments by Lenders    52
SECTION 5.7    Administrative Agent’s Clawback, Etc.    53
SECTION 5.8    Changed Circumstances.    54
SECTION 5.9    Indemnity    55
SECTION 5.10    Increased Costs.    55
SECTION 5.11    Taxes.    57
SECTION 5.12    Mitigation Obligations; Replacement of Lenders.    61
SECTION 5.13    Cash Collateral    62
SECTION 5.14    Defaulting Lenders.    62
SECTION 5.15    Incremental Loans.    65
ARTICLE VI CONDITIONS OF CLOSING AND BORROWING    68
SECTION 6.1    Conditions to Closing and the Initial Term Loan    68
SECTION 6.2    Conditions to All Extensions of Credit    72
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES    72
SECTION 7.1    Organization; Power; Qualification    72
SECTION 7.2    Ownership    73
SECTION 7.3    Authorization; Enforceability    73




--------------------------------------------------------------------------------





SECTION 7.4    Compliance of Agreement, Transaction Documents and Borrowing with
Laws, Etc    73
SECTION 7.5    Compliance with Law; Governmental Approvals    73
SECTION 7.6    Tax Returns and Payments    74
SECTION 7.7    Intellectual Property Matters    74
SECTION 7.8    Environmental Matters    74
SECTION 7.9    Employee Benefit Matters.    74
SECTION 7.10    Margin Stock    75
SECTION 7.11    Government Regulation    76
SECTION 7.12    Material Contracts    76
SECTION 7.13    Employee Relations    76
SECTION 7.14    Burdensome Provisions    76
SECTION 7.15    Financial Statements    76
SECTION 7.16    No Material Adverse Change    76
SECTION 7.17    Solvency    76
SECTION 7.18    Title to Properties    76
SECTION 7.19    Litigation    77
SECTION 7.20    Anti-Corruption Laws and Sanctions    77
SECTION 7.21    Senior Indebtedness Status    77
SECTION 7.22    Disclosure    77
SECTION 7.23    EEA Financial Institutions    77
ARTICLE VIII AFFIRMATIVE COVENANTS    77
SECTION 8.1    Financial Statements and Budgets    78
SECTION 8.2    Certificates; Other Reports    78
SECTION 8.3    Notice of Litigation and Other Matters    80
SECTION 8.4    Preservation of Corporate Existence and Related Matters    81
SECTION 8.5    Maintenance of Property and Licenses.    81
SECTION 8.6    Insurance    81
SECTION 8.7    Accounting Methods and Financial Records    81
SECTION 8.8    Payment of Taxes and Other Obligations    81
SECTION 8.9    Compliance with Laws and Approvals    81
SECTION 8.10    Environmental Laws    82
SECTION 8.11    Compliance with ERISA    82
SECTION 8.12    Compliance with Material Contracts    82
SECTION 8.13    Books and Records; Visits and Inspections    82
SECTION 8.14    Additional Subsidiaries; Real Property.    82
SECTION 8.15    Use of Proceeds.    83
SECTION 8.16    Compliance with Anti-Corruption Laws and Sanctions    84
SECTION 8.17    Further Assurances    84
SECTION 8.18    Post-Closing Matters    84
ARTICLE IX NEGATIVE COVENANTS    85
SECTION 9.1    Indebtedness    85
SECTION 9.2    Liens    87
SECTION 9.3    Investments    89
SECTION 9.4    Fundamental Changes    91
SECTION 9.5    Asset Dispositions    92
SECTION 9.6    Restricted Payments    92
SECTION 9.7    Transactions with Affiliates    93
SECTION 9.8    Accounting Changes; Organizational Documents; Etc.    93
SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.    94
SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.    94
SECTION 9.11    Nature of Business    95
SECTION 9.12    Amendments of Other Documents    95
SECTION 9.13    Sale Leasebacks    95
SECTION 9.14    Capital Expenditures    95
SECTION 9.15    Financial Covenants.    95
ARTICLE X DEFAULT AND REMEDIES    97
SECTION 10.1    Events of Default    97
SECTION 10.2    Remedies    98
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; Etc.    99




--------------------------------------------------------------------------------





SECTION 10.4    Crediting of Payments and Proceeds    100
ARTICLE XI THE ADMINISTRATIVE AGENT    101
SECTION 11.1    Appointment and Authority.    101
SECTION 11.2    Rights as a Lender    101
SECTION 11.3    Exculpatory Provisions.    102
SECTION 11.4    Reliance by the Administrative Agent    103
SECTION 11.5    Delegation of Duties    103
SECTION 11.6    Resignation of Administrative Agent.    104
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders    105
SECTION 11.8    No Other Duties, Etc    105
SECTION 11.9    Administrative Agent May File Proofs of Claim; Credit
Bidding    105
SECTION 11.10    Collateral and Guaranty Matters.    107
SECTION 11.11    Secured Hedge Agreements, Secured Cash Management Agreements
and Foreign Obligation Loan Documents    107
ARTICLE XII MISCELLANEOUS    108
SECTION 12.1    Notices.    108
SECTION 12.2    Amendments, Waivers and Consents    110
SECTION 12.3    Expenses; Indemnity.    112
SECTION 12.4    Right of Setoff    114
SECTION 12.5    Governing Law; Jurisdiction, Etc.    114
SECTION 12.6    Waiver of Jury Trial    115
SECTION 12.7    Reversal of Payments    115
SECTION 12.8    Injunctive Relief    116
SECTION 12.9    Successors and Assigns; Participations.    116
SECTION 12.10    Treatment of Certain Information; Confidentiality    121
SECTION 12.11    Performance of Duties    123
SECTION 12.12    All Powers Coupled with Interest    123
SECTION 12.13    Survival.    123
SECTION 12.14    Titles and Captions    123
SECTION 12.15    Severability of Provisions    123
SECTION 12.16    Counterparts; Integration; Effectiveness; Electronic
Execution.    123
SECTION 12.17    Term of Agreement    124
SECTION 12.18    USA PATRIOT Act    124
SECTION 12.19    Independent Effect of Covenants    124
SECTION 12.20    No Advisory or Fiduciary Responsibility.    124
SECTION 12.21    Inconsistencies with Other Documents    125
SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    125
SECTION 12.23    Parallel Liability.    126




--------------------------------------------------------------------------------





EXHIBITS
 
 
Exhibit A-1
 
Form of Revolving Credit Note
Exhibit A-2
 
Form of Swingline Note
Exhibit A-3
 
Form of Term Loan Note
Exhibit B
 
Form of Notice of Borrowing
Exhibit C
 
Form of Notice of Swingline Borrowing
Exhibit D
 
Form of Notice of Prepayment
Exhibit E
 
Form of Solvency Certificate
Exhibit F
 
Form of Officer’s Compliance Certificate
Exhibit G
 
Form of Assignment and Assumption
Exhibit H-1
 
Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Lenders)
Exhibit H-2
 
Form of U.S. Tax Compliance Certificate
(Non-Partnership Foreign Participants)
Exhibit H-3
 
Form of U.S. Tax Compliance Certificate
(Foreign Participant Partnerships)
Exhibit H-4
 
Form of U.S. Tax Compliance Certificate
(Foreign Lender Partnerships)
Exhibit I
 
Form of Guaranty Agreement
Exhibit J
 
Form of Secured Party Designation Notice
Exhibit K
 
Form of Letter of Credit Report
 
SCHEDULES
Schedule 1.1
 
Commitments and Commitment Percentages
Schedule 1.2
 
Administrative Agent’s Office
Schedule 7.1
 
Jurisdictions of Organization and Qualification
Schedule 7.2
 
Subsidiaries and Capitalization
Schedule 7.8
 
Environmental Matters
Schedule 7.9
 
ERISA Plans
Schedule 7.18
 
Real Property
Schedule 7.19
 
Litigation
Schedule 8.18
 
Specified Real Property
Schedule 9.1
 
Existing Indebtedness
Schedule 9.2
 
Existing Liens
Schedule 9.3
 
Existing Investments
Schedule 9.7
 
Transactions with Affiliates
Schedule 12.9
 
Competitor Institutions







--------------------------------------------------------------------------------






CREDIT AGREEMENT, dated as of May 1, 2017, by and among VAREX IMAGING
CORPORATION, a Delaware corporation, as Borrower, the lenders who are party to
this Agreement and the lenders who may become a party to this Agreement pursuant
to the terms hereof, as Lenders, and BANK OF AMERICA, N.A., as Administrative
Agent for the Lenders.
STATEMENT OF PURPOSE
The Borrower has requested, and subject to the terms and conditions set forth in
this Agreement, the Administrative Agent and the Lenders have agreed to extend,
certain credit facilities to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
ARTICLE I


DEFINITIONS
SECTION 1.1    Definitions
The following terms when used in this Agreement shall have the meanings assigned
to them below:
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (a) acquires any going business or all or substantially all
of the assets of any Person, or division thereof, whether through purchase of
assets, merger or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the securities of a corporation which
have ordinary voting power for the election of members of the board of directors
(or equivalent governing body) (other than securities having such power only by
reason of the happening of a contingency) or a majority (by percentage or voting
power) of the outstanding ownership interests of a partnership or limited
liability company.
“Administrative Agent” means Bank of America, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 11.6.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.2, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this Credit Agreement.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.




--------------------------------------------------------------------------------





“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of Governmental Authorities and all orders
and decrees of all courts and arbitrators.
“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Leverage Ratio:
 
 
 
Revolving Credit Loans
Term Loans
Pricing Level
Consolidated Total Leverage Ratio
Commitment Fee
LIBOR +
Base Rate +
LIBOR +
Base Rate +
I
Less than 0.75 to 1.00
0.25%
1.75%
0.75%
1.75%
0.75%
II
Greater than or equal to 0.75 to 1.00, but less than 1.75 to 1.00
0.30%
2.00%
1.00%
2.00%
1.00%
III
Greater than or equal to 1.75 to 1.00, but less than 2.75 to 1.00
0.35%
2.25%
1.25%
2.25%
1.25%
IV
Greater than or equal to 2.75 to 1.00, but less than 3.75 to 1.00
0.40%
2.50%
1.50%
2.50%
1.50%
V
Greater than or equal to 3.75 to 1.00
0.40%
2.75%
1.75%
2.75%
1.75%



The Applicable Margin shall be determined and adjusted quarterly on the date
five (5) Business Days after the day on which the Borrower provides an Officer’s
Compliance Certificate pursuant to Section 8.2(a) for the most recently ended
fiscal quarter of the Borrower (each such date, a “Calculation Date”); provided
that (a) the Applicable Margin shall be based on Pricing Level IV until the
second Calculation Date occurring after the Closing Date and, thereafter the
Pricing Level shall be determined by reference to the Consolidated Total
Leverage Ratio as of the last day of the most recently ended fiscal quarter of
the Borrower preceding the applicable Calculation Date, and (b) if the Borrower
fails to provide an Officer’s Compliance Certificate when due as required by
Section 8.2(a) for the most recently ended fiscal quarter of the Borrower
preceding the applicable Calculation Date, upon the request of the Required
Lenders, the Applicable Margin from the date on which such Officer’s Compliance
Certificate was required to have been delivered shall be based on Pricing Level
V until such time as such Officer’s Compliance Certificate is delivered, at
which time the Pricing Level shall be determined by reference to the
Consolidated Total Leverage Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding such Calculation Date. The applicable
Pricing Level shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Pricing Level shall be applicable to all
Extensions of Credit then existing or subsequently made or issued.
Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 8.1 or 8.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
(ii) any Commitments are in effect, or (iii) any Extension of Credit is
outstanding when such inaccuracy is discovered or such financial statement or
Officer’s Compliance Certificate was delivered), and such inaccuracy, if
corrected, would have led to the application of a higher Applicable Margin for
any period (an “Applicable Period”) than the Applicable Margin applied for such
Applicable Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Officer’s


2

--------------------------------------------------------------------------------





Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Total Leverage
Ratio in the corrected Officer’s Compliance Certificate were applicable for such
Applicable Period, and (C) the Borrower shall promptly and retroactively be
obligated to pay to the Administrative Agent the accrued additional interest and
fees owing as a result of such increased Applicable Margin for such Applicable
Period, which payment shall be promptly applied by the Administrative Agent in
accordance with Section 5.4. Nothing in this paragraph shall limit the rights of
the Administrative Agent and Lenders with respect to Sections 5.1(b) and 10.2
nor any of their other rights under this Agreement or any other Loan Document.
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitments and the repayment of all other Obligations hereunder.
“Appropriate Lender” means, at any time, (a) with respect to any Credit
Facility, a Lender that has a Commitment with respect to such Credit Facility or
holds a Loan under such Credit Facility at such time, (b) with respect to the
L/C Sublimit, (i) any Issuing Lender that has an L/C Commitment and (ii) if any
Letters of Credit have been issued pursuant to Article III, the Revolving Credit
Lenders and (c) with respect to the Swingline Commitment, (i) the Swingline
Lender and (ii) if any Swingline Loans are outstanding pursuant to Section 2.2,
the Revolving Credit Lenders.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arrangers” means the collective reference to Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), DNB Markets, Inc., JPMorgan Chase Bank and Wells Fargo Securities,
LLC, each in its capacity as a joint lead arranger and a joint bookrunner.
“Asset Disposition” means the sale, transfer, license, lease or other
disposition of any Property (including any disposition of Equity Interests) by
the Borrower or any Subsidiary thereof (or the granting of any option or other
right to do any of the foregoing). The term “Asset Disposition” shall not
include (a) the sale of inventory in the ordinary course of business, (b) the
write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (c) the
disposition of any Hedge Agreement, (d) disposition of Investments in cash and
Cash Equivalents, (e) the transfer by the Borrower or any Subsidiary Guarantor
of its assets to the Borrower or any Subsidiary Guarantor, (f) the transfer by
any Non-Guarantor Subsidiary of its assets to the Borrower or any Subsidiary
Guarantor (provided that in connection with any new transfer, such Credit Party
shall not pay more than an amount equal to the fair market value of such assets
as determined in good faith at the time of such transfer) and (g) the transfer
by any Non-Guarantor Subsidiary of its assets to any other Non-Guarantor
Subsidiary.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.9), and accepted by the Administrative Agent, in
substantially the form attached as Exhibit G or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date of determination, (a) in respect
of any Capital Lease Obligation of any Person, the capitalized amount thereof
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, and (b) in respect of any Synthetic Lease, the capitalized
amount or principal amount of the remaining lease payments under the relevant
lease that


3

--------------------------------------------------------------------------------





would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease were accounted for as a Capital Lease
Obligation.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank of America” means Bank of America, N.A. and its successors.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Bank of America as its “prime rate,” (b) the
Federal Funds Rate plus 0.50%, and (c) the LIBOR Rate plus 1.00%, subject to the
interest rate floors set forth therein; provided that if the Base Rate shall be
less than zero, such rate shall be deemed zero for purposes of this Agreement.
The “prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 5.1(a).
“Borrower” means Varex Imaging Corporation, a Delaware corporation.
“Borrower Materials” has the meaning assigned thereto in Section 8.2.
“Borrowing” means a Revolving Credit Borrowing, a Swingline Borrowing or a Term
Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBOR Rate Loan, means any such day that is also a
London Banking Day.
“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.
“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
on a Consolidated basis, for any period, (a) the additions to property, plant
and equipment and other capital expenditures that are (or would be) set forth in
a consolidated statement of cash flows of such Person for such period prepared
in accordance with GAAP and (b) the additions to property, plant and equipment
financed through Capital Lease Obligations during such period, but excluding
expenditures for the restoration, repair or replacement of any fixed or capital
asset which was destroyed or damaged, in whole or in part, to the extent
financed by the proceeds of an insurance policy maintained by such Person.


4

--------------------------------------------------------------------------------





“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Collateralize” means, to pledge and deposit with, or deliver to the
Administrative Agent, or directly to the applicable Issuing Lender (with notice
thereof to the Administrative Agent), for the benefit of one or more of the
Issuing Lenders, the Swingline Lender or the Lenders, as collateral for L/C
Obligations or obligations of the Lenders to fund participations in respect of
L/C Obligations or Swingline Loans, cash or deposit account balances or, if the
Administrative Agent and the applicable Issuing Lender and the Swingline Lender
shall agree, in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuing Lender and the Swingline Lender, as
applicable. “Cash Collateral” shall have a meaning correlative to the foregoing
and shall include the proceeds of such cash collateral and other credit support.
“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within one hundred twenty (120) days from the date of acquisition
thereof, (b) commercial paper maturing no more than one hundred twenty (120)
days from the date of creation thereof and currently having the highest rating
obtainable from either S&P or Moody’s, (c) certificates of deposit maturing no
more than one hundred twenty (120) days from the date of creation thereof issued
by commercial banks incorporated under the laws of the United States, each
having combined capital, surplus and undivided profits of not less than
$500,000,000 and having a rating of “A” or better by a nationally recognized
rating agency; provided that the aggregate amount invested in such certificates
of deposit shall not at any time exceed $5,000,000 for any one such certificate
of deposit and $10,000,000 for any one such bank, (d) time deposits maturing no
more than thirty (30) days from the date of creation thereof with commercial
banks or savings banks or savings and loan associations each having membership
either in the FDIC or the deposits of which are insured by the FDIC and in
amounts not exceeding the maximum amounts of insurance thereunder, or (e)
instruments owned by a Foreign Subsidiary that are (1) comparable in credit
quality and tenor to those referred to in clauses (a) through (d) above, (2)
customarily used by corporations for normal cash management purposes in the
jurisdiction of organization of such Foreign Subsidiary, and (3) reasonably
required in connection with any business conducted by such Foreign Subsidiary in
such jurisdiction.
“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card
(including non-card electronic payables), electronic funds transfer and other
cash management arrangements.
“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with a Credit Party or a Subsidiary thereof, is a
Lender, an Affiliate of a Lender, the Administrative Agent or an Affiliate of
the Administrative Agent, or (b) at the time it (or its Affiliate) becomes a
Lender (including on the Closing Date), is a party to a Cash Management
Agreement with a Credit Party or a Subsidiary thereof, in each case in its
capacity as a party to such Cash Management Agreement; provided, however, that
for any of the foregoing to be included as a “Secured Cash Management Agreement”
on any date of determination by the Administrative Agent, the applicable Cash
Management Bank (other than the Administrative Agent or an Affiliate of the
Administrative Agent) must have delivered a Secured Party Designation Notice to
the Administrative Agent prior to such date of determination.
“Change in Control” means an event or series of events by which


5

--------------------------------------------------------------------------------







(a)at any time, any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its Subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act, except that a “person” or “group” shall be deemed to have “beneficial
ownership” of all Equity Interests that such “person” or “group” has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of
more than thirty-five percent (35%) of the Equity Interests of the Borrower
entitled to vote in the election of members of the board of directors (or
equivalent governing body) of the Borrower on a fully-diluted basis (and taking
into account all such Equity Interests that such “person” or “group” has the
right to acquire pursuant to any option right); or
(b)during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Class” means, when used in reference to any Loan, whether such Loan is a
Revolving Credit Loan, Swingline Loan or Term Loan and, when used in reference
to any Commitment, whether such Commitment is a Revolving Credit Commitment or a
Term Loan Commitment.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder.
“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.
“Commitment Fee” has the meaning assigned thereto in Section 5.3(a).
“Commitment Letter” means the commitment letter dated as of January 28, 2017
among the Borrower, the Administrative Agent, the Arrangers and the lenders
party thereto.
“Commitment Percentage” means, as to any Lender, such Lender’s Revolving Credit
Commitment Percentage or Term Loan Percentage, as applicable.


6

--------------------------------------------------------------------------------





“Commitments” means, collectively, as to all Lenders, the Revolving Credit
Commitments and the Term Loan Commitments of such Lenders.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).
“Competitor” means any Person, that is a bona fide direct competitor of the
Borrower, or any of such Person’s Subsidiaries in the same industry or a
substantially similar industry which offers a substantially similar product or
service as the Borrower or any of its Subsidiaries.
“Competitor Institution” means, on any date, (a) any Person set forth on
Schedule 12.9 and (b) any other Person that is a Competitor, which Person has
been designated by the Borrower as a “Competitor Institution” by written notice
to the Administrative Agent (which such notice shall specify such Person by
exact legal name) and the Lenders (including by posting such notice to the
Platform) not less than five (5) Business Days prior to such date; provided that
“Competitor Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Competitor Institution” by written notice
delivered to the Administrative Agent from time to time; provided, further, that
any bona fide debt fund or investment vehicle that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course of business which is managed,
sponsored or advised by any Person Controlling, Controlled by or under common
Control with such Competitor or its Controlling owner and for which no personnel
involved with the competitive activities of such Competitor or Controlling owner
(i) makes any investment decisions for such debt fund or (ii) has access to any
confidential information (other than publicly available information) relating to
the Borrower and its Subsidiaries shall be deemed not to be a Competitor of the
Borrower or any of its Subsidiaries.
“Competitor Institution List” has the meaning set forth in Section 12.9(f)(iv).
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.
“Consolidated EBITDA” means, for any period, the sum of the following determined
on a Consolidated basis, without duplication, for the Borrower and its
Subsidiaries in accordance with GAAP: (a) Consolidated Net Income for such
period plus (b) the sum of the following, without duplication, to the extent
deducted in determining Consolidated Net Income for such period: (i) income and
franchise taxes, (ii) Consolidated Interest Expense, (iii) amortization,
depreciation and other non‑cash charges (except to the extent that such non-cash
charges are reserved for cash charges to be taken in the future), (iv) non-cash
stock-based compensation expenses, (v) reasonable out of pocket costs, fees,
charges or expenses incurred by the Borrower or any of its Subsidiaries prior to
January 25, 2017, or within 90 days thereafter, in connection with the
consummation of the Spin-Off and the negotiation, execution and delivery of the
Spin-Off Documents (provided that the aggregate amount of all costs, fees,
charges and expenses added back pursuant to this clause (b)(v) shall not exceed
$5,000,000 for such period), (vi) reasonable out of pocket costs, fees, charges
or expenses incurred by the Borrower or any of its Subsidiaries prior to the
Closing Date in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents, (vii) with respect to any Permitted
Acquisition and the PerkinElmer Acquisition, reasonable out of pocket costs,
fees, charges or expenses incurred by the Borrower or any of its Subsidiaries
prior to the closing date, or within 90 days thereafter, of the applicable
Permitted Acquisition or the PerkinElmer Acquisition and one-time restructuring
charges with respect to such Permitted Acquisition or the PerkinElmer
Acquisition (provided that the aggregate amount of all costs, fees, charges and
expenses added


7

--------------------------------------------------------------------------------





back pursuant to this clause (b)(vii) shall not exceed 10% of Consolidated
EBITDA for such period), (viii) unrealized net losses in the fair market value
of any arrangements under Hedge Agreements and (ix) any extraordinary, unusual,
and non-recurring non-cash losses (disregarding for this purpose FASB ASU
2015-1) (provided that the aggregate amount of all losses added back pursuant to
this clause (b)(ix) shall not exceed $7,500,000 for such period) and less
(c) the sum of the following, without duplication, to the extent included in
determining Consolidated Net Income for such period: (i) interest income, (ii)
non-cash gains or non-cash items increasing Consolidated Net Income, (iii)
unrealized net gains in the fair market value of any arrangements under Hedge
Agreements and (iv) any extraordinary gains.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, without duplication, the ratio of (a) Consolidated EBITDA, less
Capital Expenditures, less federal, state, local and foreign income taxes paid
in cash, less Restricted Payments (other than the dividend paid to Varian
Medical on or about January 25, 2017 from the proceeds of loans under the
Existing Credit Agreement), each for the period of four (4) consecutive fiscal
quarters ending on or immediately prior to such date to (b) Consolidated Fixed
Charges for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
“Consolidated Fixed Charges” means, for any period, the sum of the following
determined on a Consolidated basis for such period, without duplication, for the
Borrower and its Subsidiaries in accordance with GAAP: (a) Consolidated Interest
Expense and (b) scheduled principal payments with respect to Consolidated Total
Indebtedness.
“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, cash interest expense (including,
without limitation, cash interest expense attributable to Capital Lease
Obligations and all net payment obligations pursuant to Hedge Agreements entered
into for the purpose of hedging interest rates) for such period.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period.
“Consolidated Senior Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) (i) Consolidated Total Indebtedness on such date
minus (ii) the sum of (A) the portion of Consolidated Total Indebtedness that is
unsecured and (B) the portion of Consolidated Total Indebtedness that is
Subordinated Indebtedness to (b) Consolidated EBITDA for the period of four (4)
consecutive fiscal quarters ending on or immediately prior to such date.


8

--------------------------------------------------------------------------------





“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries
outstanding on such date, in the amount that would be reflected on a balance
sheet prepared at such date (other than Indebtedness relating to issued and
undrawn letters of credit and bankers’ acceptances and Indebtedness described in
clause (h) of the definition thereof).
“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Indebtedness on such date to (b) Consolidated
EBITDA for the period of four (4) consecutive fiscal quarters ending on or
immediately prior to such date.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Core Business” means the design, manufacture, sale and service of X-ray
components and accessories used in medical, industrial and security imaging
applications.
“Credit Facility” means, collectively, the Revolving Credit Facility, the Term
Loan Facility, the Swingline Facility and the L/C Facility.
“Credit Facility Termination Date” has the meaning set forth in Section 11.10.
“Credit Parties” means, collectively, the Borrower and the Guarantors.
“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with any incurrence of  Indebtedness secured by Liens on the
Collateral that are intended to rank equal in priority to the Liens on the
Collateral securing the Secured Obligations, a customary intercreditor agreement
in form and substance reasonably acceptable to the Administrative Agent, the
Required Lenders and the Borrower, which agreement shall provide, inter alia,
that the Liens on the Collateral securing such other Indebtedness shall rank
equal in priority to the Liens on the Collateral securing the Secured
Obligations and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to the Liens on the Collateral securing the Secured Obligations, a
customary intercreditor agreement in form and substance reasonably acceptable to
the Administrative Agent, the Required Lenders and the Borrower, which agreement
shall provide that the Liens on the Collateral securing such Indebtedness shall
rank junior to the Liens on the Collateral securing the Secured Obligations.
“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means any of the events specified in Section 10.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.
“Defaulting Lender” means, subject to Section 5.14(b), any Lender that (a) has
failed to (i) fund all or any portion of the Revolving Credit Loans, any Term
Loan, participations in L/C Obligations or participations in Swingline Loans
required to be funded by it hereunder within two (2) Business Days of the date
such Loans or participations were required to be funded hereunder unless such
Lender notifies the


9

--------------------------------------------------------------------------------





Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent, any Issuing Lender, the Swingline Lender or any
other Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent or any Issuing Lender or the Swingline Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 5.14(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrower, each
Issuing Lender, the Swingline Lender and each other Lender promptly following
such determination.
“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interest into which they are
convertible or for which they are exchangeable) or upon the happening of any
event or condition, (a)  mature or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests) (except as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable and the termination of the Commitments), in whole or in part, prior
to the date that is 91 days after the date set forth in clause (a) of the
definition of Term Loan Maturity Date, (c) provide for the scheduled payment of
dividends in cash or (d) are or become convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the date
set forth in clause (a) of the definition of Term Loan Maturity Date; provided
that if such Equity Interests is issued pursuant to a plan for the benefit of
the Borrower or its Subsidiaries or by any such plan to such employees, such
Equity Interests shall not constitute Disqualified Equity Interests


10

--------------------------------------------------------------------------------





solely because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.
“DNB Bank” means DNB Capital LLC and its successors.
“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.9(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 12.9(b)(iii)). For the avoidance of doubt,
any Competitor Institution is subject to Section 12.9(f).
“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the Borrower or any
of its Subsidiaries or any ERISA Affiliate or (b) any Pension Plan or
Multiemployer Plan that has at any time within the preceding seven (7) years
been maintained, funded or administered for the employees of the Borrower or any
of its Subsidiaries or any current or former ERISA Affiliate.
“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to public health or the environment.
“Environmental Laws” means any and all federal, foreign, state, provincial and
local laws, statutes, ordinances, codes, rules, standards and regulations,
permits, licenses, approvals, interpretations and orders of courts or
Governmental Authorities, relating to the protection of public health or the
environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.


11

--------------------------------------------------------------------------------







“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder.
“ERISA Affiliate” means any Person who together with the Borrower or any of its
Subsidiaries is treated as a single employer within the meaning of
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events specified in Section 10.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.
“Exchange Act” means the Securities Exchange Act of 1934.
“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Credit Party for or the guarantee of such Credit Party of, or the grant by such
Credit Party of a security interest to secure, such Swap Obligation (or any
liability or guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Credit Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the liability for or the guarantee of such
Credit Party or the grant of such security interest becomes effective with
respect to such Swap Obligation (such determination being made after giving
effect to any applicable keepwell, support or other agreement for the benefit of
the applicable Credit Party, including under Section 2(c) of the Guaranty
Agreement). If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal for the reasons identified in the immediately
preceding sentence of this definition.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, United States
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.12(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.11,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately


12

--------------------------------------------------------------------------------





before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 5.11(g) and (d) any United States federal
withholding Taxes imposed under FATCA.
“Existing Credit Agreement” means the Credit Agreement, dated as of January 25,
2017, among the Borrower, the lenders parties thereto and Wells Fargo Bank, as
administrative agent, as amended, modified, renewed or extended prior to the
date hereof.
“Extensions of Credit” means, as to any Lender at any time, (a) an amount equal
to the sum of (i) the aggregate principal amount of all Revolving Credit Loans
made by such Lender then outstanding, (ii) such Lender’s Revolving Credit
Commitment Percentage of the L/C Obligations then outstanding, (iii) such
Lender’s Revolving Credit Commitment Percentage of the Swingline Loans then
outstanding and (iv) the aggregate principal amount of the Term Loans made by
such Lender then outstanding, or (b) the making of any Loan or participation in
any Letter of Credit by such Lender, as the context requires.
“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, indemnity payments and any purchase price adjustments;
provided, however, that an Extraordinary Receipt shall not include cash receipts
from proceeds of indemnity payments to the extent that such proceeds, awards or
payments are received by any Person in respect of any third party claim against
such Person and applied to pay (or to reimburse such Person for its prior
payment of) such claim and the costs and expenses of such Person with respect
thereto.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“FDIC” means the Federal Deposit Insurance Corporation.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. Notwithstanding the foregoing, if the
Federal Funds Rate shall be less than 0%, such rate shall be deemed to be 0% for
purposes of this Agreement.
“Fee Letters” means, collectively, the fee letter dated as of January 28, 2017
among the Borrower, the Arrangers and the lenders party thereto, the fee letter
dated as of January 28, 2017 among the Borrower, Bank of America and Merrill
Lynch, Pierce, Fenner & Smith Incorporated and the fee letter dated as of April
7, 2017 among the Borrower, Bank of America and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.
“First Tier Foreign Subsidiary” means any Foreign Subsidiary that is a
“controlled foreign corporation” within the meaning of Section 957 of the Code
and the Equity Interests of which are owned directly by any Credit Party.


13

--------------------------------------------------------------------------------





“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on or around September 30.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Obligation Provider” shall have the meaning set forth in the definition
of Foreign Subsidiary Secured Obligations.
“Foreign Obligation Loan Documents” means all legal documentation entered into
between the applicable Foreign Subsidiary and the Foreign Obligation Provider in
connection with the Foreign Subsidiary Secured Obligations.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Secured Obligations” means all unpaid principal of, accrued
and unpaid interest and fees and reimbursement obligations, and all expenses,
reimbursements, indemnities and other obligations under or with respect to, any
loans, letters of credit, acceptances, guarantees, overdraft facilities, other
credit extensions or accommodations or similar obligations owing by any Foreign
Subsidiary to Bank of America or any office, branch or Affiliate of Bank of
America (each a “Foreign Obligation Provider”).
“Form 10” means the registration statement on Form 10, originally filed by the
Borrower with the SEC on August 11, 2016, as amended.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of the outstanding L/C Obligations with respect to Letters
of Credit issued by such Issuing Lender, other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof and (b)
with respect to the Swingline Lender, such Defaulting Lender’s Revolving Credit
Commitment Percentage of outstanding Swingline Loans other than Swingline Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, all registrations and filings with or issued by, and
any other action in respect of, any Governmental Authorities.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


14

--------------------------------------------------------------------------------





“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation or (e) for the purpose of assuming in any other manner the obligee in
respect of such Indebtedness or other obligation of the payment or performance
thereof or to protect such obligee against loss in respect thereof (whether in
whole or in part).
“Guarantors” means, collectively, all direct and indirect Material Subsidiaries
of the Borrower that are Domestic Subsidiaries in existence on the Closing Date
and all direct and indirect Subsidiaries of the Borrower which become a party to
the Guaranty Agreement pursuant to Section 8.14.
“Guaranty Agreement” means the unconditional guaranty agreement executed by the
Guarantors in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, substantially in the form attached as Exhibit I, and any
substitutes therefor, and any replacements, restatements, renewals or extension
thereof, in whole or in part.
“Hazardous Materials” means any substances or materials (a) which are or become
defined as hazardous wastes, hazardous substances, pollutants, contaminants,
chemical substances or mixtures or toxic substances under any Environmental Law,
(b) which are toxic, explosive, corrosive, flammable, infectious, radioactive,
carcinogenic, mutagenic or otherwise harmful to public health or the environment
and are or become regulated by any Governmental Authority, (c) the presence of
which require investigation or remediation under any Environmental Law or common
law, (d) the discharge or emission or release of which requires a permit or
license under any Environmental Law or other Governmental Approval, (e) which
are deemed by a Governmental Authority to constitute a nuisance or a trespass
which pose a health or safety hazard to Persons or neighboring properties, or
(f) which contain, without limitation, asbestos, polychlorinated biphenyls, urea
formaldehyde foam insulation, petroleum hydrocarbons, petroleum derived
substances or waste, crude oil, nuclear fuel, natural gas or synthetic gas.
“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement.
“Hedge Bank” means any Person that, (a) at the time it enters into a Hedge
Agreement with a Credit Party or a Subsidiary thereof permitted under Article
IX, is a Lender, an Affiliate of a Lender, the Administrative Agent or an
Affiliate of the Administrative Agent or (b) at the time it (or its Affiliate)


15

--------------------------------------------------------------------------------





becomes a Lender (including on the Closing Date), is a party to a Hedge
Agreement with a Credit Party or a Subsidiary thereof, in each case in its
capacity as a party to such Hedge Agreement; provided that in the case of a
Secured Hedge Agreement with a Person who is no longer a Lender (or Affiliate of
a Lender), such Person shall be considered a Hedge Bank only through the stated
termination date (without extension or renewal) of such Secured Hedge Agreement
and; provided, further, that for any of the foregoing to be included as a
“Secured Hedge Agreement” on any date of determination by the Administrative
Agent, the applicable Hedge Bank (other than the Administrative Agent or an
Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.
“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).
“Increased Amount Date” has the meaning assigned thereto in Section 5.15(a).
“Incremental Equivalent Debt” has the meaning specified in Section 9.1(m).
“Incremental Lender” has the meaning assigned thereto in Section 5.15(a).
“Incremental Loan Amount” has the meaning assigned thereto in Section 5.15(a).
“Incremental Loan Commitments” has the meaning assigned thereto in
Section 5.15(a)(ii).
“Incremental Loans” has the meaning assigned thereto in Section 5.15(a)(ii).
“Incremental Revolving Credit Commitment” has the meaning assigned thereto in
Section 5.15(a)(ii).
“Incremental Revolving Credit Increase” has the meaning assigned thereto in
Section 5.15(a)(ii).
“Incremental Term Loan” has the meaning assigned thereto in Section 5.15(a)(i).
“Incremental Term Loan Commitment” has the meaning assigned thereto in
Section 5.15(a)(i).
“Indebtedness” means, with respect to any Person at any date and without
duplication, the sum of the following:
(a)all liabilities, obligations and indebtedness for borrowed money including,
but not limited to, obligations evidenced by bonds, debentures, notes or other
similar instruments of any such Person;
(b)all obligations to pay the deferred purchase price of property or services of
any such Person (excluding all obligations under non-competition, earn-out,
deferred compensation or similar agreements until such obligations are required
to be reflected as a liability on the balance sheet of such Person in accordance
with GAAP), except trade payables arising in the ordinary course of business not
more than ninety (90) days past due, or that are currently being contested in
good faith by appropriate proceedings


16

--------------------------------------------------------------------------------





and with respect to which reserves in conformity with GAAP have been provided
for on the books of such Person;
(c)the Attributable Indebtedness of such Person with respect to such Person’s
Capital Lease Obligations and Synthetic Leases (regardless of whether accounted
for as indebtedness under GAAP);
(d)all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business);
(e)all Indebtedness of any other Person secured by a Lien on any asset owned or
being purchased by such Person (including indebtedness arising under conditional
sales or other title retention agreements except trade payables arising in the
ordinary course of business), whether or not such indebtedness shall have been
assumed by such Person or is limited in recourse;
(f)all obligations, contingent or otherwise, of any such Person relative to the
face amount of letters of credit, whether or not drawn, including, without
limitation, any Reimbursement Obligation, and banker’s acceptances issued for
the account of any such Person;
(g)all obligations of any such Person in respect of Disqualified Equity
Interests;
(h)all net obligations of such Person under any Hedge Agreements; and
(i)all Guarantees of any such Person with respect to any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. In respect of Indebtedness of another Person
secured by a Lien on the assets of the specified Person, the amount of such
Indebtedness as of any date of determination will be the lesser of (x) the fair
market value of such assets as of such date and (y) the amount of such
Indebtedness as of such date. The amount of any net obligation under any Hedge
Agreement on any date shall be deemed to be the Hedge Termination Value thereof
as of such date. For the avoidance of doubt, an Operating Lease shall not be
deemed Indebtedness for any purpose under this Agreement.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.
“Initial Term Loan” means the term loan made, or to be made, to the Borrower by
the Term Loan Lenders pursuant to Section 4.1.
“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective Property.
“Interest Period” means, as to each LIBOR Rate Loan, the period commencing on
the date such LIBOR Rate Loan is disbursed or converted to or continued as a
LIBOR Rate Loan and ending on the date one (1), two (2), three (3) or six (6)
months thereafter (in each case, subject to availability), as selected by


17

--------------------------------------------------------------------------------





the Borrower in its Notice of Borrowing, or nine (9) or twelve (12) months
requested by the Borrower and consented to by all of the Appropriate Lenders;
provided that:


(a)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;


(b)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period;


(c)    no Interest Period shall extend beyond the Revolving Credit Maturity Date
or the Term Loan Maturity Date, as applicable; and


(d)    there shall be no more than ten (10) Interest Periods in effect at any
time.


“Investments” has the meaning assigned thereto in Section 9.3.
“IRS” means the United States Internal Revenue Service.
“ISP98” means the International Standby Practices (1998 Revision, effective
January 1, 1999), International Chamber of Commerce Publication No. 590.
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable Issuing Lender and the Borrower (or any Subsidiary) or in
favor of such Issuing Lender and relating to such Letter of Credit.
“Issuing Lender” means (i) any of Bank of America, JPMorgan Chase Bank, DNB Bank
and Wells Fargo and (ii) any other Revolving Credit Lender to the extent it has
agreed in its sole discretion to act as an “Issuing Lender” hereunder and that
has been approved in writing by the Borrower and the Administrative Agent (such
approval by the Administrative Agent not unreasonably be delayed or withheld) as
an “Issuing Lender” hereunder, in each case in its capacity as issuer of any
Letter of Credit; provided that the total number of Issuing Lenders shall not
exceed four (4).
“JPMorgan Chase Bank” means JPMorgan Chase Bank, N.A. and its successors.
“Las Vegas Facility” means that certain manufacturing and distribution facility
located at 6811 Spencer Street, Las Vegas, NV 89119.
“L/C Commitment” means, as to any Issuing Lender, the obligation of such Issuing
Lender to issue Letters of Credit for the account of the Borrower from time to
time in an aggregate amount equal to (a) for each Issuing Lender on the Closing
Date, its L/C Commitment as set forth opposite the name of such Issuing Lender
on Schedule 1.1 and (b) for any other Issuing Lender becoming an Issuing Lender
after the Closing Date, such amount as separately agreed to in a written
agreement between the Borrower and such Issuing Lender (which such agreement
shall be promptly delivered to the Administrative Agent upon execution), in each
case of clauses (a) and (b) above, any such amount may be changed after the
Closing Date in a written agreement between the Borrower and such Issuing Lender
(which such agreement shall be promptly delivered to the Administrative Agent
upon execution); provided that the L/C Commitment with respect to any Person
that ceases to be an Issuing Lender for any reason pursuant to the terms hereof
shall be zero


18

--------------------------------------------------------------------------------





(subject to the Letters of Credit of such Person remaining outstanding in
accordance with the provisions hereof).
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Facility” means the letter of credit facility established pursuant to
Article III.
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all unreimbursed drawings (including all extensions of credit resulting from
a drawing under any Letter of Credit which have not been reimbursed on the date
when made or refinanced as a Revolving Credit Borrowing). For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.8. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn
“L/C Participants” means, with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the applicable Issuing
Lender.
“L/C Sublimit” means the lesser of (a) $25,000,000 and (b) the Revolving Credit
Commitment.
“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Issuing Lenders and the Swingline Lender.
“Lender Joinder Agreement” means a joinder agreement in form and substance
reasonably satisfactory to the Administrative Agent delivered in connection with
Section 5.15.
“Lending Office” means, as to the Administrative Agent, any Issuing Lender or
any Lender, the office or offices of such Person described as such in such
Person’s Administrative Questionnaire, or such other office or offices as such
Person may from time to time notify the Borrower and the Administrative Agent,
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.
“Letter of Credit Application” means an application, in the form specified by
the applicable Issuing Lender from time to time, requesting such Issuing Lender
to issue a Letter of Credit.
“Letters of Credit” means the collective reference to letters of credit issued
pursuant to Section 3.1.
“Letter of Credit Report” means a certificate substantially the form of Exhibit
K or any other form approved by the Administrative Agent.


19

--------------------------------------------------------------------------------







“LIBOR” has the meaning assigned thereto in the definition of LIBOR Rate.


“LIBOR Rate” means:


(a)    for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; and
(b)    for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR, or a comparable or successor rate
which rate is approved by the Administrative Agent, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at or about 11:00 a.m., London time, two (2) Business Days prior
to such date for Dollar deposits with a term of one (1) month commencing that
day;
provided that: to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that, to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent and if the LIBOR
Rate shall be less than 0%, such rate shall be deemed 0% for purposes of this
Agreement.
“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 5.1(a).
“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease Obligation or other title retention agreement relating to such
asset.
“Limited Conditionality Acquisition” means any Permitted Acquisition that is not
conditioned on the availability of financing.
“Loan Documents” means, collectively, this Agreement, each Note, the Letter of
Credit Applications, the Security Documents, the Guaranty Agreement, the
Commitment Letter, the Fee Letters and each other document, instrument,
certificate, fee letter and agreement executed and delivered by the Credit
Parties or any of their respective Subsidiaries in favor of or provided to the
Administrative Agent or any Secured Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement).
“Loans” means the collective reference to the Revolving Credit Loans, the Term
Loan and the Swingline Loans, and “Loan” means any of such Loans.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.


20

--------------------------------------------------------------------------------





“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse change in, or a material adverse effect on,
the business, assets, liabilities (actual or contingent) or financial condition
of the Borrower and its Subsidiaries, taken as a whole, (b) a material
impairment of the ability of any Credit Party to perform its obligations under
any Loan Document to which it is a party, (c) a material impairment of the
rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.
“Material Contract” means (a) any contract or agreement, written or oral, of the
Borrower or any of its Subsidiaries involving monetary liability of or to any
such Person in an amount in excess of $35,000,000 per annum or (b) any other
contract or agreement, written or oral, of the Borrower or any of its
Subsidiaries, the breach, non‑performance, cancellation or failure to renew of
which could reasonably be expected to have a Material Adverse Effect.
“Material Permitted Acquisition” means a Permitted Acquisition the Permitted
Acquisition Consideration for which Acquisition (or series of related
Acquisitions) equals to or exceeds $50,000,000.
“Material Subsidiary” means, at any time, (a) each direct or indirect Subsidiary
of the Borrower with unconsolidated assets or revenue which equals 15% or more
of the Consolidated assets or revenue, as applicable, of the Borrower and its
consolidated Subsidiaries set forth in the financial statements most recently
delivered pursuant to Section 8.1(a) or 8.1(b), as applicable and (b) any other
Subsidiary of the Borrower designated by the Borrower to the Administrative
Agent as a Material Subsidiary; provided that the Consolidated assets or revenue
of all direct or indirect Domestic Subsidiaries of the Borrower that are not
Material Subsidiaries shall not exceed 25% of the Consolidated assets or
revenue, as applicable, of the Borrower and its consolidated Subsidiaries set
forth in the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable.
“Maturity Date” means the Revolving Credit Maturity Date or the Term Loan
Maturity Date.
“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the sum of (i) the Fronting Exposure of the Issuing Lender with respect
to Letters of Credit issued and outstanding at such time and (ii) the Fronting
Exposure of the Swingline Lender with respect to all Swingline Loans outstanding
at such time and (b) otherwise, an amount determined by the Administrative Agent
and each of the applicable Issuing Lenders that is entitled to Cash Collateral
hereunder at such time in their sole discretion.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate is making, or is accruing an obligation to make, or has
accrued an obligation to make contributions within the preceding seven (7)
years.
“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition, Insurance and Condemnation Event or Extraordinary Receipt, the
gross proceeds received by the Borrower or any of its Subsidiaries therefrom
(including any cash, Cash Equivalents, deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, as and when received) less the
sum of (i) in the case of an Asset Disposition, all income taxes and other taxes
assessed by, or reasonably estimated to be payable to, a Governmental Authority
as a result of such transaction (provided that if such estimated taxes exceed
the amount of actual taxes required to be paid in cash in respect of such Asset
Disposition, the amount of such excess shall constitute Net Cash Proceeds), (ii)
all reasonable and customary out-of-pocket fees and expenses incurred in
connection with such transaction or event and (iii) the principal amount of,
premium,


21

--------------------------------------------------------------------------------





if any, and interest on any Indebtedness secured by a Lien on the asset (or a
portion thereof) disposed of, which Indebtedness is required to be repaid in
connection with such transaction or event, and (b) with respect to any Debt
Issuance, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (a) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 12.2
and (b) has been approved by the Required Lenders.
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower that is not a
Guarantor.
“Notes” means the collective reference to the Revolving Credit Notes, the
Swingline Note and the Term Loan Notes.
“Notice of Borrowing” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of LIBOR Rate Loans,
pursuant to Section 5.2, which shall be substantially in the form of Exhibit B
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower.
“Notice of Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit D or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.
“Notice of Swingline Borrowing” means a notice of a Swingline Borrowing pursuant
to Section 2.3, which shall be substantially in the form of Exhibit C or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans, (b) the L/C
Obligations and (c) all other fees and commissions (including attorneys’ fees),
charges, indebtedness, loans, liabilities, financial accommodations,
obligations, covenants and duties owing by the Credit Parties and each of their
respective Subsidiaries to the Lenders, the Issuing Lender or the Administrative
Agent, in each case under any Loan Document, with respect to any Loan or Letter
of Credit of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against any Credit Party or
any Subsidiary thereof of any proceeding under any Debtor Relief Laws, naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Officer’s Compliance Certificate” means a certificate of the chief financial
officer or the treasurer of the Borrower substantially in the form attached as
Exhibit F.


22

--------------------------------------------------------------------------------





“Operating Lease” means, as to any Person as determined in accordance with GAAP,
any lease of Property (whether real, personal or mixed) by such Person as lessee
which is not a capital lease pursuant to GAAP as in effect as of the Closing
Date.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.12).
“Participant” has the meaning assigned thereto in Section 12.9(d).
“Participant Register” has the meaning assigned thereto in Section 12.9(d).
“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.
“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
the Borrower, any of its Subsidiaries or any ERISA Affiliate or (b) has at any
time within the preceding seven (7) years been maintained, funded or
administered for the employees of the Borrower, any of its Subsidiaries or any
current or former ERISA Affiliates.
“PerkinElmer” means PerkinElmer, Inc., a Massachusetts corporation.
“PerkinElmer Acquisition” means acquisition by the Borrower of the medical
imaging business (the “Target”) of PerkinElmer pursuant to the terms of the
PerkinElmer Acquisition Agreement.
“PerkinElmer Acquisition Agreement” means the Master Purchase and Sale Agreement
by and between PerkinElmer and Varian Medical, dated as of December 21, 2016
(without giving effect to any waiver, modifications or consent thereunder that
is adverse to the interests of Lenders (as determined by the Arrangers) unless
approved by the Arrangers), as assigned to the Borrower pursuant to the terms
thereof.
“Permitted Acquisition” means any Acquisition that meets all of the following
requirements:
(a)    no less than fifteen (15) Business Days (or shorter period as agreed by
the Administrative Agent) prior to the proposed closing date of such
Acquisition, the Borrower shall have delivered written notice of such
Acquisition to the Administrative Agent (which shall promptly make such
information available to the Lenders in accordance with its customary practice),
which notice shall include the proposed closing date of such Acquisition;


23

--------------------------------------------------------------------------------







(b)    the Borrower shall have certified on or before the closing date of such
Acquisition, in writing and in a form reasonably acceptable to the
Administrative Agent, that such Acquisition is not hostile;
(c)    the Person or business to be acquired shall be in a line of business
permitted pursuant to Section 9.11;
(d)    if such Acquisition is a merger or consolidation, the Borrower or a
Subsidiary Guarantor shall be the surviving Person and no Change in Control
shall have been effected thereby; provided that in the case of a merger or
consolidation involving the Borrower, the surviving Person shall be the
Borrower;
(e)    upon consummation of the acquisition, the Borrower shall comply with the
applicable provisions of Section 8.14 within the time periods specified therein;
(f)    no later than five (5) Business Days prior to the proposed closing date
of such Acquisition, the Borrower shall have delivered to the Administrative
Agent an Officer’s Compliance Certificate for the most recent fiscal quarter end
preceding such Acquisition for which financial statements are available
demonstrating, in form and substance reasonably satisfactory to the
Administrative Agent, that the Borrower is in compliance on a Pro Forma Basis
(as of the date of the Acquisition and after giving effect thereto and any
Indebtedness incurred in connection therewith) with each covenant contained in
Section 9.15;
(g)    no later than five (5) Business Days prior to the proposed closing date
of such Acquisition the Borrower, to the extent requested by the Administrative
Agent, shall have delivered to the Administrative Agent promptly upon the
finalization thereof copies of substantially final Permitted Acquisition
Documents, which shall be in form and substance reasonably satisfactory to the
Administrative Agent;
(h)    no Default or Event of Default shall have occurred and be continuing both
before and after giving effect to such Acquisition and any Indebtedness incurred
in connection therewith; provided that if such Acquisition is a Limited
Conditionality Acquisition, this clause (h) shall be satisfied if (i) no Default
or Event of Default shall have occurred and be continuing at the time of the
execution of definitive purchase agreement, merger agreement or other
acquisition agreement governing such Acquisition and (ii) no Default or Event of
Default under any of Sections 10.1(a), 10.1(b), 10.1(g), 10.1(h) or 10.1(i)
shall have occurred and be continuing both before and after giving effect to
such Acquisition and any Indebtedness incurred in connection therewith;
(i)    the Borrower shall have obtained the written consent of the
Administrative Agent and the Required Lenders prior to the consummation of such
Acquisition if (x) the Permitted Acquisition Consideration for any such
Acquisition (or series of related Acquisitions) exceeds $[***] or, (y) after
giving effect to such Acquisition (or series of related Acquisitions), the
aggregate amount of all the Permitted Acquisition Considerations for all
Acquisitions during the term of this Agreement shall exceed $[***];
(j)    the assets being acquired or the Person whose Equity Interest are being
acquired did not have negative pro forma Consolidated EBITDA for the four (4)
fiscal quarter period ended immediately prior to the proposed closing date of
such Acquisition; and
(k)    the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer certifying that (x) all the conditions
precedent to the closing of such Acquisition set forth in the applicable
Permitted Acquisition Documents (subject to, in the case of a Limited
Conditionality Acquisition, to customary “Sungard” limitations) and (y) all of
the requirements set forth in clauses (a)


24

--------------------------------------------------------------------------------





through (j) above have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other Acquisition.
“Permitted Acquisition Consideration” means the aggregate amount of the purchase
price, including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, to be paid on a singular basis in connection with any applicable
Permitted Acquisition as set forth in the applicable Permitted Acquisition
Documents executed by the Borrower or any of its Subsidiaries in order to
consummate the applicable Permitted Acquisition.
“Permitted Acquisition Documents” means with respect to any Acquisition proposed
by the Borrower or any Subsidiary Guarantor, final copies or substantially final
drafts if not executed at the required time of delivery of the purchase
agreement, sale agreement, merger agreement or other agreement evidencing such
Acquisition, including, without limitation, all legal opinions and each other
document executed, delivered, contemplated by or prepared in connection
therewith and any amendment, modification or supplement to any of the foregoing.
“Permitted Junior Debt Conditions” means, in respect of any Indebtedness, that
such Indebtedness (i) does not have a scheduled maturity date prior to the date
that is 91 days after the latest Maturity Date, (ii) does not have a weighted
average life to maturity that is shorter than the weighted average life to
maturity of the Initial Term Loan, (iii) shall not have any scheduled principal
payments or be subject to any mandatory redemption, prepayment, or sinking fund
(except for customary change of control (and, in the case of convertible or
exchangeable debt instruments, delisting) provisions and customary asset sale or
event of loss provisions that permit application of the applicable proceeds to
the payment of the Obligations prior to application to such Indebtedness) due
prior to the date that is ninety-one (91) days after the latest Maturity Date,
(iv) is not at any time guaranteed by any Person other than Guarantors and (v)
has terms (excluding pricing, fees, original issue discount, rate floors and
premiums) that are no more restrictive in any material respect to the Borrower
and its Subsidiaries than the terms set forth in this Agreement.
“Permitted Liens” means the Liens permitted pursuant to Section 9.2.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means Debt Domain, Intralinks, SyndTrak, ClearPar or a substantially
similar electronic transmission system.
“Pro Forma Basis” or “pro forma effect” means, for purposes of calculating
Consolidated EBITDA for any period during which one or more Specified
Transactions occur, that (a) such Specified Transaction (and all other Specified
Transactions that have been consummated during the applicable period) shall be
deemed to have occurred as of the first day of the applicable period of
measurement and (b) all income statement items (whether positive or negative as
estimated by a Responsible Officer of the Borrower in good faith and which may
include, for the avoidance of doubt, in case of a Permitted Acquisition or the
PerkinElmer Acquisition, the amount of “run rate” cost-savings and operating
expense reductions (net of actual amounts realized) that are reasonably
identifiable and factually supportable and are expected to be realized within
twelve (12) months of such Permitted Acquisition or the PerkinElmer Acquisition
calculated on a basis consistent with GAAP) attributable to the Property or
Person acquired in a Permitted Acquisition or the PerkinElmer Acquisition shall
be included (provided that such income statement items to be included are
reflected in financial statements or other financial data reasonably acceptable
to the Administrative Agent and based upon reasonable assumptions and
calculations which are expected to have a continuous impact).
 


25

--------------------------------------------------------------------------------





“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.
“Public Lenders” has the meaning assigned thereto in Section 8.2.
“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.
“Register” has the meaning assigned thereto in Section 12.9(c).
“Reimbursement Obligation” means the obligation of the Borrower to reimburse any
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.
“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders. The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Required Lenders at any time.
“Required Revolving Credit Lenders” means, at any date, Revolving Credit Lenders
holding more than fifty percent (50%) of the sum of the aggregate amount of the
Revolving Credit Commitment or, if the Revolving Credit Commitment has been
terminated, Revolving Credit Lenders holding more than fifty percent (50%) of
the aggregate Extensions of Credit under the Revolving Credit Facility; provided
that the Revolving Credit Commitment of, and the portion of the Extensions of
Credit under the Revolving Credit Facility, as applicable, held or deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Revolving Credit Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, solely for purposes of the delivery of incumbency certificates pursuant
to Section 6.1, the secretary or any assistant secretary of a Credit Party and,
solely for purposes of notices given pursuant to Article II and V, any other
officer of the applicable Credit Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Credit Party designated in or pursuant to an
agreement between the applicable Credit Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, limited liability company, partnership and/or other action on the
part of such Credit Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Credit Party. To the extent requested
by the Administrative Agent, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent, appropriate
authorization documentation, in form and substance satisfactory to the
Administrative Agent.
“Restricted Payment” has the meaning assigned thereto in Section 9.6.
“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of LIBOR Rate Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.1.


26

--------------------------------------------------------------------------------





“Revolving Credit Commitment” means (a) as to any Revolving Credit Lender, the
obligation of such Revolving Credit Lender to make Revolving Credit Loans to,
and to purchase participations in L/C Obligations and Swingline Loans for the
account of, the Borrower hereunder in an aggregate principal amount at any time
outstanding not to exceed the amount set forth opposite such Revolving Credit
Lender’s name on the Register, as such amount may be modified at any time or
from time to time pursuant to the terms hereof (including, without limitation,
Section 5.15) and (b) as to all Revolving Credit Lenders, the aggregate
commitment of all Revolving Credit Lenders to make Revolving Credit Loans, as
such amount may be modified at any time or from time to time pursuant to the
terms hereof (including, without limitation, Section 5.15). The aggregate
Revolving Credit Commitment of all the Revolving Credit Lenders on the Closing
Date shall be $200,000,000. The initial Revolving Credit Commitment of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1.
“Revolving Credit Commitment Percentage” means, with respect to any Revolving
Credit Lender at any time, the percentage (carried out to the ninth decimal
place) of the total Revolving Credit Commitments of all the Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. If the Revolving Credit Commitments have terminated or expired, the
Revolving Credit Commitment Percentages shall be determined based upon the
Revolving Credit Commitments most recently in effect, giving effect to any
assignments. The initial Revolving Credit Commitment Percentage of each
Revolving Credit Lender is set forth opposite the name of such Lender on
Schedule 1.1.
“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swingline Loans at such time.
“Revolving Credit Facility” means the revolving credit facility established
pursuant to Article II (including any increase in such revolving credit facility
established pursuant to Section 5.15).
“Revolving Credit Lenders” means, collectively, all of the Lenders with a
Revolving Credit Commitment.
“Revolving Credit Loan” means any revolving loan made to the Borrower pursuant
to Section 2.1, and all such revolving loans collectively as the context
requires.
“Revolving Credit Maturity Date” means the earliest to occur of (a) May 1, 2022,
(b) the date of termination of the entire Revolving Credit Commitment by the
Borrower pursuant to Section 2.6, and (c) the date of termination of the
Revolving Credit Commitment pursuant to Section 10.2(a); provided that, if such
date is not a Business Day, the Revolving Credit Maturity Date shall be the next
preceding Business Day.
“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing the Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form attached as Exhibit A-1, and
any substitutes therefor, and any replacements, restatements, renewals or
extension thereof, in whole or in part.
“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the aggregate outstanding amount thereof on such date after giving effect
to any Extensions of Credit occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a


27

--------------------------------------------------------------------------------





result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
“Revolving Extensions of Credit” means (a) any Revolving Credit Loan then
outstanding, (b) any Letter of Credit then outstanding or (c) any Swingline Loan
then outstanding.
“S&P” means Standard & Poor’s Financial Services LLC, a part of McGraw-Hill
Financial and any successor thereto.
“Sanctioned Country” means at any time, a country, territory or region which is
itself the subject or target of any Sanctions (including, without limitation, on
the date hereof Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.
“SDA” means the Separation and Distribution Agreement dated as of January 27,
2017 between Varian Medical and Borrower.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Cash Management Agreement” means any Cash Management Agreement between
or among any Credit Party or a Subsidiary thereof and any Cash Management Bank.
“Secured Hedge Agreement” means any Hedge Agreement between or among any Credit
Party or a Subsidiary thereof and any Hedge Bank.
“Secured Obligations” means, collectively, (a) the Obligations, (b) Foreign
Subsidiary Secured Obligations and (c) all existing or future payment and other
obligations owing by any Credit Party or a Subsidiary thereof under (i) any
Secured Hedge Agreement (other than an Excluded Swap Obligation) and (ii) any
Secured Cash Management Agreement, in each case whether now existing or
hereafter arising, and whether due or to become due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and including interest
that accrues after the commencement by or against any Credit Party or a
Subsidiary thereof of any insolvency proceeding naming any such Person as the
debtor in such proceeding.
“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Issuing Lenders, the Hedge Banks, the Cash Management Banks, Foreign
Obligation Providers, the Indemnitees, each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 11.5, any other
holder from time to time of any of any Secured Obligations and, in each case,
their respective successors and permitted assigns.


28

--------------------------------------------------------------------------------





“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit J.
“Security Agreement” means a security agreement made between the Borrower or, if
applicable, any other Credit Party and the Administrative Agent, which shall be
in form and substance reasonably acceptable to the Administrative Agent.
“Security Documents” means the collective reference to any Security Agreement
and each other agreement or writing pursuant to which any Credit Party pledges
or grants a security interest in any Property or assets securing the Secured
Obligations.
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Special Flood Hazard Zone” means, with respect to any real property, an area
designated by the Secretary of Housing and Urban Development as a special flood
hazard area.
“Specified Acquisition Agreement Representations” means, collectively, the
representations made by or on behalf of PerkinElmer in the PerkinElmer
Acquisition Agreement relating to the PerkinElmer Acquisition that as are
material to the interests of the Lenders, but only to the extent that the
Borrower has the right to terminate its obligations under the PerkinElmer
Acquisition Agreement (or decline to consummate the PerkinElmer Acquisition) as
a result of a breach of such representations in the PerkinElmer Acquisition
Agreement.
“Specified Representations” means, collectively, the representations and
warranties of the Credit Parties set forth in Sections 7.1, 7.3, 7.4(a) (in
connection with violation of any Applicable Law, in any respect in connection
with the PATRIOT Act, Anti-Corruption Laws and Sanctions and in any material
respect in connection with all other Applicable Laws), 7.4(b), 7.10, 7.11, 7.17
and 7.20 of this Agreement and, subject to the limitations set forth in the
proviso of Section 6.1(c), Section 4(e) of the Security Agreement.
“Specified Transactions” means (a) any Permitted Acquisition, (b) the
Transactions and (c) any other event that by the terms of the Loan Documents
requires pro forma compliance with a test or covenant hereunder or requires such
test or covenant to be calculated on a pro forma basis.
“Spin-Off” means the spin-off of the Borrower from Varian Medical, as more fully
described in the Form 10.
“Spin-Off Documents” means (i) SDA and (ii) TSA.


29

--------------------------------------------------------------------------------





“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions
satisfactory to the Administrative Agent.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.
“Subsidiary Guarantor” means a Guarantor that is a Subsidiary of the Borrower.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.2.
“Swingline Commitment” means the lesser of (a) $20,000,000 and (b) the Revolving
Credit Commitment.
“Swingline Facility” means the swingline facility established pursuant to
Section 2.2.
“Swingline Lender” means Bank of America in its capacity as swingline lender
hereunder or any successor thereto.
“Swingline Loan” means any swingline loan made by the Swingline Lender to the
Borrower pursuant to Section 2.2, and all such swingline loans collectively as
the context requires.
“Swingline Note” means a promissory note made by the Borrower in favor of the
Swingline Lender evidencing the Swingline Loans made by the Swingline Lender,
substantially in the form attached as Exhibit A-2, and any substitutes therefor,
and any replacements, restatements, renewals or extension thereof, in whole or
in part.
“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an Operating Lease in accordance with GAAP.
“Target” has the meaning assigned thereto in the definition of PerkinElmer
Acquisition.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of LIBOR Rate Loans, having the same Interest Period
made by each of the Term Lenders pursuant to Section 4.1 or 5.15, as applicable.


30

--------------------------------------------------------------------------------





“Term Loan Commitment” means (a) as to any Term Loan Lender, the obligation of
such Term Loan Lender to make a portion of the Initial Term Loan and/or
Incremental Term Loans, as applicable, to the account of the Borrower hereunder
on the Closing Date (in the case of the Initial Term Loan) or the applicable
borrowing date (in the case of any Incremental Term Loan) in an aggregate
principal amount not to exceed the amount set forth opposite such Lender’s name
on the Register, as such amount may be increased, reduced or otherwise modified
at any time or from time to time pursuant to the terms hereof and (b) as to all
Term Loan Lenders, the aggregate commitment of all Term Loan Lenders to make
such Term Loans. The aggregate Term Loan Commitment with respect to the Initial
Term Loan of all Term Loan Lenders on the Closing Date shall be $400,000,000.
The Term Loan Commitment of each Term Loan Lender as of the Closing Date is set
forth opposite the name of such Term Loan Lender on Schedule 1.1.
“Term Loan Facility” means the term loan facility established pursuant to
Article IV (including any new term loan facility established pursuant to
Section 5.15).
“Term Loan Lender” means any Lender with a Term Loan Commitment and/or
outstanding Term Loans.
“Term Loan Maturity Date” means the first to occur of (a) May 1, 2022, and
(b) the date of acceleration of the Term Loans pursuant to Section 10.2(a);
provided that, if such date is not a Business Day, the Revolving Credit Maturity
Date shall be the next preceding Business Day.
“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A-3, and any substitutes
therefor, and any replacements, restatements, renewals or extension thereof, in
whole or in part.
“Term Loan Percentage” means, with respect to any Term Loan Lender at any time,
the percentage (carried out to the ninth decimal place) of the total outstanding
principal balance of the Term Loans represented by the outstanding principal
balance of such Term Loan Lender’s Term Loans. The Term Loan Percentage of each
Term Loan Lender as of the Closing Date is set forth opposite the name of such
Lender on Schedule 1.1.
“Term Loans” means the Initial Term Loan and the Incremental Term Loans and
“Term Loan” means any of such Term Loans.
“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the thirty (30) day notice requirement has not been waived by the
PBGC, or (b) the withdrawal of the Borrower, any of its Subsidiaries or any
ERISA Affiliate from a Pension Plan during a plan year in which it was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, or (c) the termination of a Pension Plan, the filing of a notice of
intent to terminate a Pension Plan or the treatment of a Pension Plan amendment
as a termination, under Section 4041 of ERISA, if the plan assets are not
sufficient to pay all plan liabilities, or (d) the institution of proceedings to
terminate, or the appointment of a trustee with respect to, any Pension Plan by
the PBGC, or (e) any other event or condition which would constitute grounds
under Section 4042(a) of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan, or (f) the imposition of a Lien
pursuant to Section 430(k) of the Code or Section 303 of ERISA, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or plan in endangered or critical status with the meaning of
Sections 430, 431 or 432 of the Code or Sections 303, 304 or 305 of ERISA or
(h) the partial or complete withdrawal of the Borrower, any of its Subsidiaries


31

--------------------------------------------------------------------------------





or any ERISA Affiliate from a Multiemployer Plan if withdrawal liability is
asserted by such plan, or (i) any event or condition which results in the
reorganization or insolvency of a Multiemployer Plan under Sections 4241 or 4245
of ERISA, or (j) any event or condition which results in the termination of a
Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC of
proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower,
any of its Subsidiaries or any ERISA Affiliate.
“Threshold Amount” means $25,000,000.
“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.
“Trade Date” has the meaning assigned thereto in Section 12.9(f)(i).
“Transactions” means, collectively, (a) the execution, delivery and performance
by the Credit Parties of this Agreement and the other Loan Documents, (b) the
initial Extensions of Credit and the use of proceeds thereof, (c) the
PerkinElmer Acquisition and (d) payment in full of the Borrower’s obligations
under the Existing Credit Agreement, termination of commitments thereunder and
release of all liens securing such obligations.
“Transaction Documents” means, collectively, the Loan Documents and the
PerkinElmer Acquisition Agreement.
“TSA” means the Transition Services Agreement dated as of January 27, 2017
between Varian Medical and the Borrower.
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.
“UCC” means the Uniform Commercial Code as in effect in the State of New York.
“Uniform Customs” means the Uniform Customs and Practice for Documentary Credits
(2007 Revision), effective July, 2007 International Chamber of Commerce
Publication No. 600.
“United States” means the United States of America.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned thereto in
Section 5.11(g).
“Varian Medical” means Varian Medical Systems, Inc., a Delaware corporation.
“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.
“Wholly-Owned” means, with respect to a Subsidiary, that all of the Equity
Interests of such Subsidiary are, directly or indirectly, owned or controlled by
the Borrower and/or one or more of its Wholly-Owned Subsidiaries (except for
directors’ qualifying shares or other shares required by Applicable Law to be
owned by a Person other than the Borrower and/or one or more of its Wholly-Owned
Subsidiaries).
“Withholding Agent” means any Credit Party and the Administrative Agent.


32

--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
SECTION 1.2     Other Definitions and Provisions.
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document: (a) the definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined, (b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms, (c) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (d) the word “will” shall be construed to have the same meaning and
effect as the word “shall”, (e) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (f) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (g) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (h) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (i) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form and (j) in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including”.
SECTION 1.3    Accounting Terms.
(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with GAAP, applied on a
consistent basis, as in effect from time to time and in a manner consistent with
that used in preparing the audited financial statements required by
Section 8.1(a), except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.
(b)    If at any time any change in GAAP would affect the computation of any
financial ratio or requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
(c)    Notwithstanding anything to the contrary herein, financial ratios and
tests (including the Consolidated Total Leverage Ratio, Consolidated Senior
Secured Leverage Ratio and Consolidated Fixed Charge Coverage Ratio) contained
in this Agreement that are calculated with respect to any period during which
any Specified Transaction has occurred shall be calculated with respect to such
period and such Specified Transaction on a Pro Forma Basis. Further, if since
the beginning of any such period and on or prior to the date of any required
calculation of a financial ratio or test (including the Consolidated Total


33

--------------------------------------------------------------------------------





Leverage Ratio, Consolidated Senior Secured Leverage Ratio and Consolidated
Fixed Charge Coverage Ratio) a Specified Transaction shall have occurred, then,
any applicable financial ratio or test (including the Consolidated Total
Leverage Ratio, Consolidated Senior Secured Leverage Ratio and Consolidated
Fixed Charge Coverage Ratio) shall be calculated on a Pro Forma Basis for such
period as if such Specified Transaction occurred at the beginning of the
applicable period (or with respect to any determination pertaining to the
balance sheet, including the acquisition of cash and Cash Equivalents, as of the
last day of the applicable period) (it being understood, for the avoidance of
doubt, that solely for purposes of calculating quarterly compliance with the
financial covenants set forth in Section 9.15, the date of the required
calculation shall be the last day of the period and transactions occurring
thereafter shall not be taken into account).
SECTION 1.4     UCC Terms.
Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.
SECTION 1.5    Rounding.
Any financial ratios required to be maintained pursuant to this Agreement shall
be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio or percentage is expressed herein and rounding the result up or down to
the nearest number (with a rounding-up if there is no nearest number).
SECTION 1.6    References to Agreement and Laws.
Unless otherwise expressly provided herein, (a) any definition or reference to
formation documents, governing documents, agreements (including the Loan
Documents) and other contractual documents or instruments shall be deemed to
include all subsequent amendments, restatements, extensions, supplements and
other modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document; and (b) any definition or reference to any Applicable Law,
including, without limitation, the Code, the Commodity Exchange Act, ERISA, the
Exchange Act, the PATRIOT Act, the Securities Act of 1933, the UCC, the
Investment Company Act of 1940, the Interstate Commerce Act, the Trading with
the Enemy Act of the United States or any of the foreign assets control
regulations of the United States Treasury Department, shall include all
statutory and regulatory provisions consolidating, amending, replacing,
supplementing or interpreting such Applicable Law. Notwithstanding the
foregoing, any reference to this Agreement, a Loan Document or any other
agreement or instrument includes all amendments, supplements, novations,
restatements or re-enactments (without prejudice to any prohibition thereto)
however fundamental and of whatsoever nature thereunder and includes (i) any
increase or reduction in any amount available under this Agreement or any other
Loan Document (as amended, supplemented, novated, restated or re-enacted) or any
alteration of or addition to the purpose for which any such amount, or increased
or reduced amount may be used, (ii) any facility provided in substitution of or
in addition to the facilities originally made available thereunder, (iii) any
rescheduling of the indebtedness incurred thereunder whether in isolation or in
connection with any of the foregoing and (iv) any combination of the foregoing.
SECTION 1.7    Times of Day.
Unless otherwise specified, all references herein to times of day shall be
references to Pacific time (daylight or standard, as applicable).
SECTION 1.8    Letter of Credit Amounts.
Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of


34

--------------------------------------------------------------------------------





Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.


SECTION 1.9    Guarantees.
Unless otherwise specified, the amount of any Guarantee shall be the lesser of
the principal amount of the obligations guaranteed and still outstanding and the
maximum amount for which the guaranteeing Person may be liable pursuant to the
terms of the instrument embodying such Guarantee.
SECTION 1.10    Covenant Compliance Generally.
For purposes of determining compliance under Sections 9.1, 9.2, 9.3, 9.5 and
9.6, any amount in a currency other than Dollars will be converted to Dollars in
a manner consistent with that used in calculating Consolidated Net Income in the
most recent annual financial statements of the Borrower and its Subsidiaries
delivered pursuant to Section 8.1(a). Notwithstanding the foregoing, for
purposes of determining compliance with Sections 9.1, 9.2 and 9.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.
ARTICLE II
REVOLVING CREDIT FACILITY
SECTION 2.1    Revolving Credit Loans
Subject to the terms and conditions of this Agreement and the other Loan
Documents, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents, each Revolving Credit Lender
severally agrees to make Revolving Credit Loans to the Borrower from time to
time from the Closing Date to, but not including, the Revolving Credit Maturity
Date as requested by the Borrower in accordance with the terms of Section 5.2;
provided that (a) on the Closing Date, the aggregate Revolving Credit
Outstandings shall not exceed $200,000,000, (b) after the Closing Date, the
Revolving Credit Outstandings shall not exceed the Revolving Credit Commitment
and (c) the Revolving Credit Exposure of any Revolving Credit Lender shall not
at any time exceed such Revolving Credit Lender’s Revolving Credit Commitment.
Each Revolving Credit Loan by a Revolving Credit Lender shall be in a principal
amount equal to such Revolving Credit Lender’s Revolving Credit Commitment
Percentage of the aggregate principal amount of Revolving Credit Loans requested
on such occasion. Subject to the terms and conditions hereof, the Borrower may
borrow, repay and reborrow Revolving Credit Loans hereunder until the Revolving
Credit Maturity Date.
SECTION 2.2    Swingline Loans.
(a)    Availability. Subject to the terms and conditions of this Agreement and
the other Loan Documents, including, without limitation, Section 6.2(d) of this
Agreement, and in reliance upon the representations and warranties set forth in
this Agreement and the other Loan Documents and in reliance upon the agreements
of the other Lenders set forth in this Section, the Swingline Lender may, in its
sole discretion, make Swingline Loans to the Borrower, in Dollars, from time to
time on any Business Day from the Closing Date to, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
Revolving Credit Commitment, (ii) the aggregate principal amount of all
outstanding Swingline Loans (after giving effect to any amount requested) shall
not exceed the Swingline Commitment, (iii) the Revolving Credit Exposure of any
Revolving Credit Lender at such time shall not exceed such Lender’s Revolving
Credit Commitment, and (iv) the Borrower shall not use the proceeds of any
Swingline Loan to refinance any outstanding


35

--------------------------------------------------------------------------------





Swingline Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section, prepay under
Section 2.4, and reborrow under this Section.
(b)    Refunding.
i.Immediately upon the making of a Swingline Loan, each Revolving Credit Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swingline Lender a risk participation in such Swingline Loan
in an amount equal to the product of such Revolving Credit Lender’s Revolving
Credit Commitment Percentage times the amount of such Swingline Loan.
ii.The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), request each Revolving
Credit Lender to make, and each Revolving Credit Lender hereby agrees to make, a
Revolving Credit Loan as a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Revolving Credit Commitment Percentage of the aggregate amount
of the Swingline Loans outstanding on the date of such notice, to repay the
Swingline Lender. Such request shall be made in writing (which written request
shall be deemed to be a Notice of Borrowing for purposes hereof) and in
accordance with the requirements of Section 5.2, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 6.2. The Swingline Lender shall furnish the
Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make the amount of such Revolving Credit Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 12:00 noon on the day specified in such notice,
whereupon subject to Section 2.2(b)(iv), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The proceeds of such Revolving Credit Loans shall be
immediately made available by the Administrative Agent to the Swingline Lender
for application by the Swingline Lender to the repayment of the Swingline Loans.
No Revolving Credit Lender’s obligation to fund its respective Revolving Credit
Commitment Percentage of a Swingline Loan shall be affected by any other
Revolving Credit Lender’s failure to fund its Revolving Credit Commitment
Percentage of a Swingline Loan, nor shall any Revolving Credit Lender’s
Revolving Credit Commitment Percentage be increased as a result of any such
failure of any other Revolving Credit Lender to fund its Revolving Credit
Commitment Percentage of a Swingline Loan.
iii.The Borrower shall pay to the Swingline Lender on demand in immediately
available funds the amount of such Swingline Loans to the extent amounts
received from the Revolving Credit Lenders are not sufficient to repay in full
the outstanding Swingline Loans requested or required to be refunded. In
addition, the Borrower irrevocably authorizes the Administrative Agent to charge
any account maintained by the Borrower with the Swingline Lender (up to the
amount available therein) in order to immediately pay the Swingline Lender the
amount of such Swingline Loans to the extent amounts received from the Revolving
Credit Lenders are not sufficient to repay in full the outstanding Swingline
Loans requested or required to be refunded. If any portion of any such amount
paid to the Swingline Lender shall be recovered by or on behalf of the Borrower
from the Swingline Lender in bankruptcy or otherwise, the loss of the amount so
recovered shall be ratably shared among all the Revolving Credit Lenders in
accordance with their respective Revolving Credit Commitment Percentages.
iv.If for any reason any Swingline Loan cannot be refinanced with a Revolving
Credit Loan pursuant to Section 2.2(b)(ii), the request for Base Rate Loans
submitted by the Swingline


36

--------------------------------------------------------------------------------





Lender as set forth herein shall be deemed to be a request by the Swingline
Lender that each of the Revolving Credit Lenders fund its risk participation in
the relevant Swingline Loan and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swingline Lender pursuant to Section
2.2(b)(ii) shall be deemed payment in respect of such participation. At any time
after any Revolving Credit Lender has purchased and funded a risk participation
in a Swingline Loan, if the Swingline Lender receives any payment on account of
such Swingline Loan, the Swingline Lender will distribute to such Revolving
Credit Lender its Revolving Credit Commitment Percentage thereof in the same
funds as those received by the Swingline Lender; provided that in the event that
such payment received by the Swingline Lender is required to be returned, such
Revolving Credit Lender will return to the Swingline Lender any portion thereof
previously distributed to it by the Swingline Lender.
v.Each Revolving Credit Lender’s obligation to make the Revolving Credit Loans
referred to in Section  2.2(b)(i) and to purchase participating interests
pursuant to Section 2.2(b)(iii) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Revolving Credit Lender or the
Borrower may have against the Swingline Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Article VI, (C) any adverse change in the condition (financial or otherwise)
of the Borrower, (D) any breach of this Agreement or any other Loan Document by
the Borrower, any other Credit Party or any other Revolving Credit Lender or (E)
any other circumstance, happening or event whatsoever, whether or not similar to
any of the foregoing.
vi.If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the Swingline Lender any amount required to be paid by
such Revolving Credit Lender pursuant to the foregoing provisions of this
Section 2.2(b) by the time specified in Section 2.2(b)(i), the Swingline Lender
shall be entitled to recover from such Revolving Credit Lender (acting through
the Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the applicable Federal Funds Rate, plus any administrative, processing or
similar fees customarily charged by the Swingline Lender in connection with the
foregoing. If such Revolving Credit Lender pays such amount (with interest and
fees as aforesaid), the amount so paid shall constitute such Revolving Credit
Lender’s Revolving Credit Loan or its participation in such Swingline Loan, as
the case may be. A certificate of the Swingline Lender submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(c)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, this Section 2.2 shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.
(d)    Interest for Account of Swingline Lender. The Swingline Lender shall be
responsible for invoicing the Borrower for interest on the Swingline Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section to refinance such Revolving Credit
Lender’s Revolving Credit Commitment Percentage of any Swingline Loan, interest
in respect of such Revolving Credit Commitment Percentage shall be solely for
the account of the Swingline Lender.
(e)    Payments Directly to Swingline Lender. The Borrower shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Lender.


37

--------------------------------------------------------------------------------







SECTION 2.3    Procedure for Advances of Revolving Credit Loans and Swingline
Loans.
(a)    Any Revolving Credit Loans shall be borrowed pursuant to, and in
accordance with Section 5.2.
(b)    Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by: (A) telephone or (B) a Notice of Swingline Borrowing; provided that any
telephonic notice must be confirmed immediately by delivery to the Swingline
Lender and the Administrative Agent of a Notice of Swingline Borrowing. Each
such Notice of Swingline Borrowing must be received by the Swingline Lender and
the Administrative Agent not later than 12:00 noon on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $500,000 or a whole multiple of $100,000 in excess thereof, and (ii) the
requested date of the Borrowing (which shall be a Business Day). Promptly after
receipt by the Swingline Lender of any Notice of Swingline Borrowing, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Notice of
Swingline Borrowing and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swingline Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 1:00 p.m. on the date of the proposed Swingline Borrowing
(A) directing the Swingline Lender not to make such Swingline Loan as a result
of the limitations set forth in the proviso of Section 2.2(a), or (B) that one
or more of the applicable conditions specified in Article VI is not then
satisfied, then, subject to the terms and conditions hereof, the Swingline
Lender will, not later than 2:00 p.m. on the borrowing date specified in such
Notice of Swingline Borrowing, make the amount of its Swingline Loan available
to the Borrower at its office by crediting the account of the Borrower on the
books of the Swingline Lender in immediately available funds.
SECTION 2.4    Repayment and Prepayment of Revolving Credit Loans and Swingline
Loans.
(a)    Repayment on Termination Date. The Borrower hereby agrees to repay the
outstanding principal amount of (i) all Revolving Credit Loans in full on the
Revolving Credit Maturity Date, and (ii) all Swingline Loans on the date ten
(10) Business Days after such Loan is made (but, in any event, no later than the
Revolving Credit Maturity Date), together, in each case, with all accrued but
unpaid interest thereon.
(b)    Mandatory Prepayments. If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment, the Borrower agrees to repay within one
(1) Business Day of its receipt of notice from the Administrative Agent, by
payment to the Administrative Agent for the account of the Revolving Credit
Lenders, Extensions of Credit in an amount equal to such excess with each such
repayment applied first, to the principal amount of outstanding Swingline Loans,
second to the principal amount of outstanding Revolving Credit Loans and third,
with respect to any Letters of Credit then outstanding, a payment of Cash
Collateral into a Cash Collateral account opened by the Administrative Agent,
for the benefit of the Revolving Credit Lenders, in an amount equal to such
excess (such Cash Collateral to be applied in accordance with Section 10.2(b)).
(c)    Optional Prepayments. The Borrower may at any time and from time to time
prepay Revolving Credit Loans and Swingline Loans, in whole or in part, without
premium or penalty, with a delivery of a Notice of Prepayment given not later
than 10:00 a.m. with respect to Revolving Credit Loans and Term Loans and 12:00
noon with respect to Swingline Loans (i) on the same Business Day as each Base
Rate Loan and each Swingline Loan and (ii) at least three (3) Business Days
before each LIBOR Rate Loan, specifying the date and amount of prepayment and
whether the prepayment is of LIBOR Rate Loans, Base Rate Loans, Swingline Loans
or a combination thereof, and, if of a combination thereof, the amount


38

--------------------------------------------------------------------------------





allocable to each. Upon receipt of such notice, the Administrative Agent shall
promptly notify each Revolving Credit Lender. If any such notice is given, the
amount specified in such notice shall be due and payable on the date set forth
in such notice. Partial prepayments shall be in an aggregate amount of
$2,000,000 or a whole multiple of $500,000 in excess thereof with respect to
Base Rate Loans (other than Swingline Loans) and $2,000,000 or a whole multiple
of $500,000 in excess thereof with respect to LIBOR Rate Loans and $500,000 or a
whole multiple of $100,000 in excess thereof with respect to Swingline Loans. A
Notice of Prepayment received after 10:00 a.m. with respect to Revolving Credit
Loans and Term Loans and 12:00 noon with respect to Swingline Loans shall be
deemed received on the next Business Day. Each such repayment shall be
accompanied by any amount required to be paid pursuant to Section 5.9 hereof.
Notwithstanding the foregoing, any Notice of Prepayment delivered in connection
with a refinancing of all of the Credit Facility with the proceeds of such
refinancing or of any incurrence of Indebtedness or the receipt of proceeds of
any transaction, may be, if expressly so stated to be, contingent upon the
consummation of such refinancing or incurrence or the receipt of proceeds of any
transaction and may be revoked before 10:00 a.m. on such prepayment date by the
Borrower in the event such contingency is not met (provided that the failure of
such contingency shall not relieve the Borrower from its obligations in respect
thereof under Section 5.9).
(d)    Prepayment of Excess Proceeds. In the event proceeds remain after the
prepayments of Term Loan Facility pursuant to Section 4.4(b), the amount of such
excess proceeds shall be used on the date of the required prepayment under
Section 4.4(b) to prepay the outstanding principal amount of the Revolving
Credit Loans, without a corresponding reduction of the Revolving Credit
Commitment, with remaining proceeds, if any, refunded to the Borrower.
(e)    Limitation on Prepayment of LIBOR Rate Loans. The Borrower may not prepay
any LIBOR Rate Loan on any day other than on the last day of the Interest Period
applicable thereto unless such prepayment is accompanied by any amount required
to be paid pursuant to Section 5.9 hereof.
(f)    Hedge Agreements. No repayment or prepayment of the Loans pursuant to
this Section shall affect any of the Borrower’s obligations under any Hedge
Agreement entered into with respect to the Loans.
SECTION 2.5    Permanent Reduction of the Revolving Credit Commitment.
(a)    Voluntary Reduction. The Borrower shall have the right at any time and
from time to time, upon at least five (5) Business Days prior irrevocable
written notice to the Administrative Agent (which notice must be received by the
Administrative Agent no later than 10:00 a.m. on such Business Day), to
permanently reduce, without premium or penalty, (i) the entire Revolving Credit
Commitment at any time or (ii) portions of the Revolving Credit Commitment, from
time to time, in an aggregate principal amount not less than $3,000,000 or any
whole multiple of $1,000,000 in excess thereof. Any reduction of the Revolving
Credit Commitment shall be applied to the Revolving Credit Commitment of each
Revolving Credit Lender according to its Revolving Credit Commitment Percentage.
All Commitment Fees accrued until the effective date of any termination of the
Revolving Credit Commitment shall be paid on the effective date of such
termination. Notwithstanding the foregoing, any notice to reduce the Revolving
Credit Commitment delivered in connection with a refinancing of all of the
Credit Facility with the proceeds of such refinancing or of any incurrence of
Indebtedness or the receipt of proceeds of any transaction, may be, if expressly
so stated to be, contingent upon the consummation of such refinancing or
incurrence or the receipt of proceeds of any transaction and may be revoked by
the Borrower in the event such contingency is not met (provided that the failure
of such contingency shall not relieve the Borrower from its obligations in
respect thereof under Section 5.9).


39

--------------------------------------------------------------------------------







(b)    Corresponding Payment. Each permanent reduction permitted pursuant to
this Section shall be accompanied by a payment of principal sufficient to reduce
the aggregate outstanding Revolving Credit Loans, Swingline Loans and L/C
Obligations, as applicable, after such reduction to the Revolving Credit
Commitment as so reduced, and if the aggregate amount of all outstanding Letters
of Credit exceeds the Revolving Credit Commitment as so reduced, the Borrower
shall be required to deposit Cash Collateral in a Cash Collateral account opened
by the Administrative Agent in an amount equal to such excess. Such Cash
Collateral shall be applied in accordance with Section 10.2(b). Any reduction of
the Revolving Credit Commitment to zero shall be accompanied by payment of all
outstanding Revolving Credit Loans and Swingline Loans (and furnishing of Cash
Collateral satisfactory to the Administrative Agent for all L/C Obligations) and
shall result in the termination of the Revolving Credit Commitment, the
Swingline Commitment and the Revolving Credit Facility. If the reduction of the
Revolving Credit Commitment requires the repayment of any LIBOR Rate Loan, such
repayment shall be accompanied by any amount required to be paid pursuant to
Section 5.9 hereof.
SECTION 2.6    Termination of Revolving Credit Facility
The Revolving Credit Facility and the Revolving Credit Commitments shall
terminate on the Revolving Credit Maturity Date.
ARTICLE III
LETTER OF CREDIT FACILITY
SECTION 3.1    L/C Facility.
(a)    Availability. Subject to the terms and conditions hereof, each Issuing
Lender, in reliance on the agreements of the Revolving Credit Lenders set forth
in Section 3.4(a), agrees to issue standby or commercial Letters of Credit
(payment of cash upon the honoring of a presentation) in an aggregate amount not
to exceed its L/C Commitment for the account of the Borrower, Letters of Credit
may be issued on any Business Day from the Closing Date to, but not including
the thirtieth (30th) Business Day prior to the Revolving Credit Maturity Date in
such form as may be approved from time to time by the applicable Issuing Lender;
provided that no Issuing Lender shall issue any Letter of Credit if, after
giving effect to such issuance, (a) the L/C Obligations would exceed the L/C
Sublimit, (b) the Revolving Credit Outstandings would exceed the Revolving
Credit Commitment or (c) the aggregate outstanding amount of all L/C Obligations
of any Issuing Lender would exceed such Issuing Lender’s L/C Commitment;
provided, further, that, without limiting the provisions of Article XI, the
Administrative Agent shall have no obligation to check the Borrower’s compliance
with the limitations set forth in the first proviso of this sentence. Each
Letter of Credit shall (i) be denominated in Dollars in a minimum amount of
$25,000, in the case of a commercial Letter of Credit, or $50,000, in the case
of a standby Letter of Credit (or such lesser amount as agreed to by the
applicable Issuing Lender and the Administrative Agent), (ii) expire on a date
no more than twelve (12) months after the date of issuance or last renewal of
such Letter of Credit (subject to automatic renewal for additional one (1) year
periods (but not to a date later than the date set forth below) pursuant to the
terms of the Letter of Credit Application or other documentation reasonably
acceptable to the applicable Issuing Lender), which date shall be no later than
the seventh (7th) day prior to the Revolving Credit Maturity Date (or if such
day is not a Business Day, the next preceding Business Day) and (iii) be subject
to the Uniform Customs, in the case of a commercial Letter of Credit, or ISP98,
in the case of a standby Letter of Credit, in each case as set forth in the
Letter of Credit Application or as determined by the applicable Issuing Lender
and, to the extent not inconsistent therewith, the laws of the State of New
York. No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (A) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Lender from issuing such Letter of Credit, or any Applicable Law
applicable to such Issuing Lender or any request or directive (whether or not
having the force of law) from any Governmental Authority with jurisdiction over
such Issuing Lender shall prohibit, or request that such


40

--------------------------------------------------------------------------------





Issuing Lender refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon such Issuing Lender with
respect to letters of credit generally or such Letter of Credit in particular
any restriction or reserve or capital requirement (for which such Issuing Lender
is not otherwise compensated) not in effect on the Closing Date, or any
unreimbursed loss, cost or expense that was not applicable, in effect as of the
Closing Date and that such Issuing Lender in good faith deems material to it,
(B) the issuance of the Letter of Credit would violate one or more policies of
the applicable Issuing Lender applicable to letters of credit generally, or (C)
the conditions set forth in Section 6.2 are not satisfied. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires.
(b)    Defaulting Lenders. Notwithstanding anything to the contrary contained in
this Agreement, Article III shall be subject to the terms and conditions of
Section 5.13 and Section 5.14.
SECTION 3.2    Procedure for Issuance of Letters of Credit
The Borrower may from time to time request that any Issuing Lender issue a
Letter of Credit by delivering to such Issuing Lender at its applicable office
(with a copy to the Administrative Agent at the Administrative Agent’s Office) a
Letter of Credit Application therefor, completed to the satisfaction of such
Issuing Lender, and such other certificates, documents and other papers and
information as such Issuing Lender or the Administrative Agent may request. Such
Letter of Credit Application may be sent by fax transmission, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable Issuing Lender, by personal delivery or by any other means
acceptable to such Issuing Lender. Such Letter of Credit Application must be
received by such Issuing Lender and the Administrative Agent not later than
10:00 a.m. at least three (3) Business Days (or such later date and time as the
Administrative Agent and the applicable Issuing Lender may agree in a particular
instance in their sole discretion) prior to the proposed issuance date. Promptly
after receipt of any Letter of Credit Application, the applicable Issuing Lender
shall confirm with the Administrative Agent (by telephone or in writing) that
the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, such Issuing Lender will provide the
Administrative Agent with a copy thereof. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall, process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, unless such Issuing
Lender has received written notice from any Revolving Credit Lender, the
Administrative Agent or any Credit Party, at least one (1) Business Day prior to
the requested date of issuance of the applicable Letter of Credit, that one or
more applicable conditions contained in Article VI shall not then be satisfied,
then, subject to the terms and conditions hereof, promptly issue the Letter of
Credit requested thereby (but in no event shall such Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Letter of Credit Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed by such Issuing Lender and the Borrower. The applicable
Issuing Lender shall promptly furnish to the Borrower and the Administrative
Agent a copy of such Letter of Credit and the Administrative Agent shall
promptly notify each Revolving Credit Lender of the issuance and upon request by
any Lender, furnish to such Revolving Credit Lender a copy of such Letter of
Credit and the amount of such Revolving Credit Lender’s participation therein.
SECTION 3.3    Commissions and Other Charges.
(a)    Letter of Credit Commissions. Subject to Section 5.14(a)(iii)(B), the
Borrower shall pay to the Administrative Agent, for the account of the
applicable Issuing Lender and the L/C Participants, a letter of credit
commission with respect to each Letter of Credit in the amount equal to the
daily amount available to be drawn under such Letter of Credit times the
Applicable Margin with respect to Revolving Credit Loans that are LIBOR Rate
Loans (determined, in each case, on a per annum basis). Such


41

--------------------------------------------------------------------------------





commission shall be payable quarterly in arrears on the last Business Day of
each calendar quarter, on the Revolving Credit Maturity Date and thereafter on
demand of the Administrative Agent. The Administrative Agent shall, promptly
following its receipt thereof, distribute to the applicable Issuing Lender and
the L/C Participants all commissions received pursuant to this Section 3.3 in
accordance with their respective Revolving Credit Commitment Percentages.
(b)    Issuance Fee. In addition to the foregoing commission, the Borrower shall
pay directly to the applicable Issuing Lender, for its own account, with respect
to each Letter of Credit issued by such Issuing Lender an issuance fee equal to,
(i) with respect to each standby Letter of Credit, 0.125% per annum on the
outstanding amount of each standby Letter of Credit issued hereunder for the
period from, and including, the date of issuance of such standby Letter of
Credit to, and excluding, the date of expiration of such standby Letter of
Credit, and, (ii) with respect to each commercial Letter of Credit, 0.125% of
the face amount of each commercial Letter of Credit issued hereunder determined
on the date of issuance. Such issuance fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Revolving
Credit Maturity Date and thereafter on demand of the applicable Issuing Lender.
(c)    Other Fees, Costs, Charges and Expenses. In addition to the foregoing
fees and commissions, the Borrower shall pay or reimburse each Issuing Lender
for such normal and customary fees, costs, charges and expenses as are incurred
or charged by such Issuing Lender in issuing, effecting payment under, amending
or otherwise administering any Letter of Credit issued by it.
SECTION 3.4    L/C Participations.
(a)Each Issuing Lender irrevocably agrees to grant and hereby grants to each L/C
Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued by it hereunder and the amount of
each draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower through a Revolving
Credit Loan or otherwise in accordance with the terms of this Agreement, such
L/C Participant shall pay to such Issuing Lender upon demand at such Issuing
Lender’s address for notices specified herein an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)Upon becoming aware of any amount required to be paid by any L/C Participant
to any Issuing Lender pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by such Issuing Lender under any Letter of Credit,
issued by it, such Issuing Lender shall notify the Administrative Agent of such
unreimbursed amount and the Administrative Agent shall notify each L/C
Participant (with a copy to the applicable Issuing Lender) of the amount and due
date of such required payment and such L/C Participant shall pay to the
Administrative Agent (which, in turn shall pay such Issuing Lender) the amount
specified on the applicable due date. If any such amount is paid to such Issuing
Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be


42

--------------------------------------------------------------------------------





conclusive in the absence of manifest error. With respect to payment to such
Issuing Lender of the unreimbursed amounts described in this Section, if the L/C
Participants receive notice that any such payment is due (A) prior to 12:00 noon
on any Business Day, such payment shall be due that Business Day, and (B) after
12:00 noon on any Business Day, such payment shall be due on the following
Business Day.
(c)Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit issued by it and has received from any L/C Participant its
Revolving Credit Commitment Percentage of such payment in accordance with this
Section, such Issuing Lender receives any payment related to such Letter of
Credit (whether directly from the Borrower or otherwise), or any payment of
interest on account thereof, such Issuing Lender will distribute to such L/C
Participant its pro rata share thereof; provided that in the event that any such
payment received by such Issuing Lender shall be required to be returned by such
Issuing Lender, such L/C Participant shall return to such Issuing Lender the
portion thereof previously distributed by such Issuing Lender to it.
(d)Each L/C Participant’s obligation to make the Revolving Credit Loans referred
to in Section 3.4(b) and to purchase participating interests pursuant to Section
3.4(a) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Credit Lender or the Borrower may have against
the Issuing Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VI, (iii)
any adverse change in the condition (financial or otherwise) of the Borrower,
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Credit Party or any other Revolving Credit Lender or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
SECTION 3.5    Reimbursement Obligation of the Borrower
Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable Issuing Lender shall notify
the Borrower and the Administrative Agent thereof. In the event of any drawing
under any Letter of Credit, no later than 10:00 a.m. on the date of any payment
by the applicable Issuing Lender of a drawing under such Letter of Credit, the
Borrower agrees to reimburse (either with the proceeds of a Revolving Credit
Loan as provided for in this Section or with funds from other sources), in same
day funds, the applicable Issuing Lender on each date on which such Issuing
Lender notifies the Borrower of the date and amount of a draft paid by it under
any Letter of Credit for the amount of (a) such draft so paid and (b) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment. Unless the Borrower shall immediately notify such
Issuing Lender that the Borrower intends to reimburse such Issuing Lender for
such drawing from other sources or funds, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting that
the Revolving Credit Lenders make a Revolving Credit Loan as a Base Rate Loan on
the applicable repayment date in the amount of (i) such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan as a Base Rate Loan in such amount, the proceeds of which
shall be applied to reimburse such Issuing Lender for the amount of the related
drawing and such fees and expenses. Each Revolving Credit Lender shall upon any
notice pursuant to this Section 3.5 make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) for the account of
the applicable Issuing Lender, in Dollars, at the Administrative Agent’s Office
in an amount equal to its Revolving Credit Commitment Percentage of the
unreimbursed drawing amount not later than 12:00 noon on the Business Day
specified in such notice by the Administrative Agent. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit issued by it is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, non-satisfaction of the conditions set forth in Section 5.2 or
Article VI. If the Borrower has elected to pay the amount of such drawing with
funds from


43

--------------------------------------------------------------------------------





other sources and shall fail to reimburse such Issuing Lender as provided above,
or if the amount of such drawing is not fully refunded through a Base Rate Loan
as provided above, the unreimbursed amount of such drawing shall be due and
payable on demand and shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the date such
amounts become payable (whether at stated maturity, by acceleration or
otherwise) until payment in full. Until each Revolving Credit Lender funds its
Revolving Credit Loan or its participation in a Letter of Credit to reimburse
the applicable Issuing Lender for any amount drawn under any Letter of Credit,
interest in respect of such Revolving Credit Lender’s Revolving Credit
Commitment Percentage of such amount shall be solely for the account of the
applicable Issuing Lender.
SECTION 3.6    Obligations Absolute
The Borrower’s obligations under this Article III (including, without
limitation, the Reimbursement Obligation) shall be absolute and unconditional
under any and all circumstances and irrespective of any set off, counterclaim or
defense to payment which the Borrower may have or have had against the
applicable Issuing Lender or any beneficiary of a Letter of Credit or any other
Person. The Borrower also agrees that the applicable Issuing Lender and the L/C
Participants shall not be responsible for, and the Borrower’s Reimbursement
Obligation under Section 3.5 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. No Issuing Lender shall be liable for (i) any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit issued by it, except for errors or omissions caused by such Issuing
Lender’s gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final nonappealable judgment, (ii) any action taken or
omitted in connection herewith at the request or with the approval of the
Revolving Credit Lenders or the Required Revolving Credit Lenders, as
applicable, and (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit,
Letter of Credit Application and any other document, agreement and instrument
entered into by the applicable Issuing Lender and a Credit Party (or any
Subsidiary thereof) or in favor of such Issuing Lender and relating to such
Letter of Credit. The Borrower agrees that any action taken or omitted by any
Issuing Lender under or in connection with any Letter of Credit issued by it or
the related drafts or documents, if done in the absence of gross negligence or
willful misconduct shall be binding on the Borrower and shall not result in any
liability of such Issuing Lender or any L/C Participant to the Borrower. The
responsibility of any Issuing Lender to the Borrower in connection with any
draft presented for payment under any Letter of Credit issued to it shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment
substantially conforms to the requirements under such Letter of Credit. Each
Lender and the Borrower agree that, in paying any drawing under a Letter of
Credit, the applicable Issuing Lender shall not have any responsibility to
obtain any document (other than any sight or time draft, certificates and
documents expressly required by the Letter of Credit) or to ascertain or inquire
as to the validity or accuracy of any such document or the authority of the
Person executing or delivering any such document.
SECTION 3.7    Effect of Letter of Credit Application
To the extent that any provision of any Letter of Credit Application related to
any Letter of Credit is inconsistent with the provisions of this Article III,
the provisions of this Article III shall apply.
    






















44

--------------------------------------------------------------------------------





SECTION 3.8    Resignation of Issuing Lenders.
(a)Any Lender may at any time resign from its role as an Issuing Lender
hereunder upon not less than thirty (30) days prior notice to the Borrower and
the Administrative Agent (or such shorter period of time as may be acceptable to
the Borrower and the Administrative Agent).
(b)Any resigning Issuing Lender shall retain all the rights, powers, privileges
and duties of an Issuing Lender hereunder with respect to all Letters of Credit
issued by it that are outstanding as of the effective date of its resignation as
an Issuing Lender and all L/C Obligations with respect thereto (including,
without limitation, the right to require the Revolving Credit Lenders to take
such actions as are required under Section 3.4). Without limiting the foregoing,
upon the resignation of a Lender as an Issuing Lender hereunder, the Borrower
may, or at the request of such resigned Issuing Lender the Borrower shall, use
commercially reasonable efforts to, arrange for one or more of the other Issuing
Lenders to issue Letters of Credit hereunder in substitution for the Letters of
Credit, if any, issued by such resigned Issuing Lender and outstanding at the
time of such resignation, or make other arrangements satisfactory to the
resigned Issuing Lender to effectively cause another Issuing Lender to assume
the obligations of the resigned Issuing Lender with respect to any such Letters
of Credit.
SECTION 3.9    Issuing Lender Reports to the Administrative Agent
Unless otherwise agreed by the Administrative Agent, each Issuing Lender shall,
in addition to its notification obligations set forth elsewhere in this Article,
provide the Administrative Agent a Letter of Credit Report, as set forth below:
(a)reasonably prior to the time that such Issuing Lender issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);
(b)on each Business Day on which such Issuing Lender makes a payment pursuant to
a Letter of Credit, the date and amount of such payment;
(c)on any Business Day on which the Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such Issuing Lender
on such day, the date of such failure and the amount of such payment;
(d)on any other Business Day, such other information as the Administrative Agent
shall reasonably request as to the Letters of Credit issued by such Issuing
Lender; and
(e)for so long as any Letter of Credit issued by an Issuing Lender is
outstanding, such Issuing Lender shall deliver to the Administrative Agent (i)
on the last Business Day of each calendar month, (ii) at all other times a
Letter of Credit Report is required to be delivered pursuant to this Agreement,
and (iii) on each date that (1) an L/C Credit Extension occurs or (2) there is
any expiration, cancellation and/or disbursement, in each case, with respect to
any such Letter of Credit, a Letter of Credit Report appropriately completed
with the information for every outstanding Letter of Credit issued by such
Issuing Lender.
In addition, each Issuing Lender shall provide notice to the Administrative
Agent of its L/C Commitment, or any change thereto, promptly upon it becoming an
Issuing Lender or making any change to its L/C Commitment. No failure on the
part of any Issuing Lender to provide such information pursuant to this Section
3.9 shall limit the obligations of the Borrower or any Revolving Credit Lender
hereunder with respect to its reimbursement and participation obligations
hereunder.


45

--------------------------------------------------------------------------------









ARTICLE IV
TERM LOAN FACILITY
SECTION 4.1    Initial Term Loan. Subject to the terms and conditions of this
Agreement and the other Loan Documents, and in reliance upon the representations
and warranties set forth in this Agreement and the other Loan Documents, each
Term Loan Lender severally agrees to make the Initial Term Loan to the Borrower
on the Closing Date in a principal amount equal to such Lender’s Term Loan
Commitment as of the Closing Date.
SECTION 4.2    Procedure for Advance of Term Loan.
(a)    Initial Term Loan. The Initial Term Loan shall be borrowed pursuant to,
and in accordance with Section 5.2.
(b)    Incremental Term Loans. Any Incremental Term Loans shall be borrowed
pursuant to, and in accordance with Section 5.15.
SECTION 4.3    Repayment of Term Loans.
(a)Initial Term Loan. The Borrower shall repay the aggregate outstanding
principal amount of the Initial Term Loan in consecutive quarterly installments
on the last Business Day of each of March, June, September and December
commencing with the last Business Day of June 2017 as set forth below, except as
the amounts of individual installments may be adjusted pursuant to Section 4.4
hereof:
FISCAL YEAR
PAYMENT DATE (the last Business Day of)
PRINCIPAL INSTALLMENT
($)
2017
June
$5,000,000
September
$5,000,000
December
$5,000,000
2018
March
$5,000,000
June
$5,000,000
September
$5,000,000
December
$5,000,000
2019
March
$5,000,000
June
$7,500,000
September
$7,500,000
December
$7,500,000
2020
March
$7,500,000
June
$7,500,000
September
$7,500,000
December
$7,500,000
2021
March
$7,500,000
June
$10,000,000
September
$10,000,000
December
$10,000,000
2022
March
$10,000,000
Term Loan Maturity Date
The aggregate outstanding principal amount of the Initial Term Loan



46

--------------------------------------------------------------------------------





If not sooner paid, the Initial Term Loan shall be paid in full, together with
accrued interest thereon, on the Term Loan Maturity Date.
(b)Incremental Term Loans. The Borrower shall repay the aggregate outstanding
principal amount of each Incremental Term Loan (if any) as determined pursuant
to, and in accordance with, Section 5.15.
SECTION 4.4    Prepayments of Term Loans.
(a)Optional Prepayments. The Borrower shall have the right at any time and from
time to time, without premium or penalty, to prepay the Term Loans, in whole or
in part, upon delivery to the Administrative Agent of a Notice of Prepayment not
later than 10:00 a.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least three (3) Business Days before each LIBOR Rate Loan, specifying
the date and amount of repayment, whether the repayment is of LIBOR Rate Loans
or Base Rate Loans or a combination thereof, and if a combination thereof, the
amount allocable to each. Each optional prepayment of the Term Loans hereunder
shall be in an aggregate principal amount of at least $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and shall be applied, on a pro rata
basis, to the outstanding principal installments of the Initial Term Loan and,
if applicable, any Incremental Term Loans. Each repayment shall be accompanied
by any amount required to be paid pursuant to Section 5.9 hereof. A Notice of
Prepayment received after 10:00 a.m. shall be deemed received on the next
Business Day. The Administrative Agent shall promptly notify the applicable Term
Loan Lenders of each Notice of Prepayment.
(b)Mandatory Prepayments.
i.Debt Issuances. The Borrower shall make mandatory principal prepayments of the
Loans in the manner set forth in clause (iv) below in an amount equal to one
hundred percent (100%) of the aggregate Net Cash Proceeds from any Debt Issuance
not otherwise permitted pursuant to Section 9.1. Such prepayment shall be made
within three (3) Business Days after the date of receipt of the Net Cash
Proceeds of any such Debt Issuance.
ii.Asset Dispositions and Insurance and Condemnation Events. If at any time the
Consolidated Total Leverage Ratio of the Borrower is greater than 2.00 to 1.00,
the Borrower shall make mandatory principal prepayments of the Loans in the
manner set forth in clause (iv) below in amounts equal to one hundred percent
(100%) of the aggregate Net Cash Proceeds from (A) any Asset Disposition (other
than any Asset Disposition permitted pursuant to, and in accordance with,
Section 9.5(a) through (c)), (B) any Insurance and Condemnation Event or (C) any
Extraordinary Receipt. Such prepayments shall be made within three (3) Business
Days after the date of receipt of the Net Cash Proceeds; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 4.4(b)(ii) with respect to such portion of
such Net Cash Proceeds that the Borrower shall have, on or prior to such date
given written notice to the Administrative Agent of its intent to reinvest in
accordance with Section 4.4(b)(iii).
iii.Reinvestment Option. With respect to any Net Cash Proceeds realized or
received with respect to any Asset Disposition, any Insurance and Condemnation
Event or any Extraordinary Receipt by the Borrower of any Subsidiary thereof (in
each case, to the extent not excluded pursuant to Section 4.4(b)(ii)), at the
option of the Borrower, the Borrower or such Subsidiary, as applicable,


47

--------------------------------------------------------------------------------





may reinvest all or any portion of such Net Cash Proceeds in assets used or
useful for the business of the Borrower and its Subsidiaries within twelve (12)
months following receipt of such Net Cash Proceeds; provided that if any Net
Cash Proceeds are no longer intended to be or cannot be so reinvested at any
time after delivery of a notice of reinvestment election, an amount equal to any
such Net Cash Proceeds shall be applied within three (3) Business Days after the
Borrower or such Subsidiary, as applicable, reasonably determines that such Net
Cash Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 4.4(b); provided,
further that any Net Cash Proceeds relating to Collateral shall be reinvested in
assets constituting Collateral.  Pending the final application of any such Net
Cash Proceeds, the Borrower or such Subsidiary, as applicable, may invest an
amount equal to such Net Cash Proceeds in any manner that is not prohibited by
this Agreement.
iv.Notice; Manner of Payment. Upon the occurrence of any event triggering the
prepayment requirement under clauses (i) and (ii) above, the Borrower shall
promptly deliver a Notice of Prepayment to the Administrative Agent and upon
receipt of such notice, the Administrative Agent shall promptly so notify the
Lenders. Each prepayment of the Loans under this Section shall be applied as
follows: first, ratably between the Initial Term Loan and, if applicable, any
Incremental Term Loans to reduce on a pro rata basis the remaining scheduled
principal installments of the Initial Term Loan and, if applicable, any
Incremental Term Loans and (ii) second, to the extent of any excess, to repay
the Revolving Credit Loans pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment.
v.Prepayment of LIBOR Rate Loans. Each prepayment shall be accompanied by any
amount required to be paid pursuant to Section 5.9; provided that, so long as no
Default or Event of Default shall have occurred and be continuing, if any
prepayment of LIBOR Rate Loans is required to be made under this Section 4.4(b)
prior to the last day of the Interest Period therefor, in lieu of making any
payment pursuant to this Section 4.4(b) in respect of any such LIBOR Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into an account held at, and subject to the
sole control of, the Administrative Agent until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Term Loans in accordance with
this Section 4.4(b).  Upon the occurrence and during the continuance of any
Default or Event of Default, the Administrative Agent shall also be authorized
(without any further action by or notice to or from the Borrower or any other
Credit Party) to apply such amount to the prepayment of the outstanding Term
Loans in accordance with the relevant provisions of this Section 4.4(b).
vi.No Reborrowings. Amounts prepaid under the Term Loan pursuant to this Section
may not be reborrowed.
ARTICLE V
GENERAL LOAN PROVISIONS
SECTION 5.1    Interest.
(a)Interest Rate Options. Subject to the provisions of this Section, (i) at the
election of the Borrower, Revolving Credit Loans and the Term Loans shall bear
interest at (A) the Base Rate plus the Applicable Margin or (B) the LIBOR Rate
plus the Applicable Margin and (ii) any Swingline Loan shall


48

--------------------------------------------------------------------------------





bear interest at the Base Rate plus the Applicable Margin. The Borrower shall
select the rate of interest and Interest Period, if any, applicable to any Loan
at the time a Notice of Borrowing or a Notice of Swingline Borrowing, as
applicable, is given.
(b)Default Rate. Subject to Section 10.3, (i) immediately upon the occurrence
and during the continuance of an Event of Default under Section 10.1(a), (b),
(h) or (i), or (ii) at the election of the Required Lenders, upon the occurrence
and during the continuance of any other Event of Default, (A) the Borrower shall
no longer have the option to request LIBOR Rate Loans, Swingline Loans or
Letters of Credit, (B) all outstanding LIBOR Rate Loans shall bear interest at a
rate per annum of two percent (2%) in excess of the rate (including the
Applicable Margin) then applicable to LIBOR Rate Loans until the end of the
applicable Interest Period and thereafter at a rate equal to two percent (2%) in
excess of the rate (including the Applicable Margin) then applicable to Base
Rate Loans, (C) all outstanding Base Rate Loans and other Obligations arising
hereunder or under any other Loan Document shall bear interest at a rate per
annum equal to two percent (2%) in excess of the rate (including the Applicable
Margin) then applicable to Base Rate Loans or such other Obligations arising
hereunder or under any other Loan Document and (D) all accrued and unpaid
interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any Debtor Relief Law.
(c)Interest Payment and Computation. Interest on each Base Rate Loan shall be
due and payable in arrears on the last Business Day of each calendar quarter
commencing on the last Business Day of March, 2017; and interest on each LIBOR
Rate Loan shall be due and payable on the last day of each Interest Period
applicable thereto, and if such Interest Period extends over three (3) months,
at the end of each three (3) month interval during such Interest Period. All
computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest provided hereunder shall be made on the basis
of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a
365/366-day year). Each determination of an interest rate by the Administrative
Agent pursuant to any provision of this Agreement shall be conclusive and
binding on the Borrower and the Lenders in the absence of manifest error. 
(d)Maximum Rate. In no contingency or event whatsoever shall the aggregate of
all amounts deemed interest under this Agreement charged or collected pursuant
to the terms of this Agreement exceed the highest rate permissible under any
Applicable Law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto. In the event that such a court determines
that the Lenders have charged or received interest hereunder in excess of the
highest applicable rate, the rate in effect hereunder shall automatically be
reduced to the maximum rate permitted by Applicable Law and the Lenders shall at
the Administrative Agent’s option (i) promptly refund to the Borrower any
interest received by the Lenders in excess of the maximum lawful rate or
(ii) apply such excess to the principal balance of the Obligations. It is the
intent hereof that the Borrower not pay or contract to pay, and that neither the
Administrative Agent nor any Lender receive or contract to receive, directly or
indirectly in any manner whatsoever, interest in excess of that which may be
paid by the Borrower under Applicable Law.
SECTION 5.2    Borrowings, Conversions and Continuations of Loans.
(a)Requests for Borrowing. Each Borrowing, each conversion of Loans from one
Type to the other, and each continuation of LIBOR Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by: (A) telephone or (B) a Notice of Borrowing; provided that any
telephonic notice must be confirmed immediately by delivery to the
Administrative Agent of a Notice of Borrowing. Each such Notice of Borrowing
must be received by the Administrative Agent not


49

--------------------------------------------------------------------------------





later than 10:00 a.m. (i) three (3) Business Days prior to the requested date of
any Borrowing of, conversion to or continuation of LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and (ii) on the requested
date of any Borrowing of Base Rate Loans; provided, however, that if the
Borrower wishes to request LIBOR Rate Loans having an Interest Period other than
one (1), two (2), three (3) or six (6) months in duration as provided in the
definition of “Interest Period”, the applicable notice must be received by the
Administrative Agent not later than 10:00 a.m. four (4) Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to the Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them. Not later than 10:00 a.m., three (3) Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
Borrowing of, conversion to or continuation of LIBOR Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding). Except as provided in Sections
2.2(b) and 3.5, each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $2,000,000 or a whole multiple of $500,000 in excess thereof
(or, in connection with any conversion or continuation of a Term Loan, if less,
the entire principal thereof then outstanding). Each Notice of Borrowing and
each telephonic notice shall specify (A) the applicable Credit Facility and
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Loans, as the case may be, under such
Credit Facility, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Notice of Borrowing or if the
Borrower fails to give a timely notice requesting a conversion or continuation,
then the applicable Loans shall be made as, or converted to, Base Rate Loans.
Any such automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of LIBOR Rate Loans in any such Notice of Borrowing, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one (1) month. Notwithstanding anything to the contrary herein, a
Swingline Loan may not be converted to a LIBOR Rate Loan.
(b)Disbursement of Revolving Credit Loans and Swingline Loans. Following receipt
of a Notice of Borrowing for a Credit Facility, the Administrative Agent shall
promptly notify each Appropriate Lender of the amount of its Commitment
Percentage under such Credit Facility of the applicable Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans described in Section 5.2(a). In the case
of a Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 12:00 noon on the Business Day
specified in the applicable Notice of Borrowing. Upon satisfaction of the
applicable conditions set forth in Section 6.2, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Notice of Borrowing with respect to a
Revolving Credit Borrowing is given by the Borrower, there are L/C Obligations
outstanding, then the proceeds of such Revolving Credit Borrowing, first, shall
be applied to the payment in full of any such L/C Obligations, and second, shall
be made available to the Borrower as provided above.


50

--------------------------------------------------------------------------------







(c)LIBOR Rate Loans. Except as otherwise provided herein, a LIBOR Rate Loan may
be continued or converted only on the last day of an Interest Period for such
LIBOR Rate Loan. During the existence of a Default, no Loans may be requested
as, converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
outstanding LIBOR Rate Loans be converted immediately to Base Rate Loans.
(d)Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative Agent
and such Lender.
SECTION 5.3    Fees.
(a)Commitment Fee. Commencing on the Closing Date, subject to
Section 5.14(a)(iii)(A), the Borrower shall pay to the Administrative Agent, for
the account of the Revolving Credit Lenders, a non-refundable commitment fee
(the “Commitment Fee”) at a rate per annum equal to the Applicable Margin on the
actual daily unused portion of the Revolving Credit Commitment of the Revolving
Credit Lenders (other than the Defaulting Lenders, if any); provided that the
amount of outstanding Swingline Loans shall not be considered usage of the
Revolving Credit Commitment for the purpose of calculating the Commitment Fee.
The Commitment Fee shall be payable in arrears on the last Business Day of each
calendar quarter during the term of this Agreement commencing on the last
Business Day of June 2017 and ending on the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising under
the Revolving Credit Facility shall have been indefeasibly and irrevocably paid
and satisfied in full, all Letters of Credit have been terminated or expired and
the Revolving Credit Commitment has been terminated. The Commitment Fee shall be
distributed by the Administrative Agent to the Revolving Credit Lenders (other
than any Defaulting Lender) pro rata in accordance with such Revolving Credit
Lenders’ respective Revolving Credit Commitment Percentages.
(b)Other Fees. The Borrower shall pay to the Lenders, the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the applicable Fee Letters.
SECTION 5.4    Manner of Payment
All payments to be made by the Borrower shall be made free and clear of and
without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 1:00
p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
in like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 1:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. Subject to Section 4.3 and as otherwise specifically
provided for in this Agreement, if any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
SECTION 5.5    Evidence of Indebtedness.
(a)Extensions of Credit. The Extensions of Credit made by each Lender and each
Issuing Lender shall be evidenced by one or more accounts or records maintained
by such Lender or such Issuing


51

--------------------------------------------------------------------------------





Lender and by the Administrative Agent in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender or
the applicable Issuing Lender shall be conclusive absent manifest error of the
amount of the Extensions of Credit made by the Lenders or such Issuing Lender to
the Borrower and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender or any Issuing Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Revolving Credit Note, Term Loan Note and/or Swingline Note, as applicable,
which shall evidence such Lender’s Revolving Credit Loans, Term Loans and/or
Swingline Loans, as applicable, in addition to such accounts or records. Each
Lender may attach schedules to its Notes and endorse thereon the date, amount
and maturity of its Loans and payments with respect thereto.
(b)Participations. In addition to the accounts and records referred to in
subsection (a), each Revolving Credit Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Revolving Credit Lender of participations in
Letters of Credit and Swingline Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Revolving Credit Lender in respect of such matters, the accounts
and records of the Administrative Agent shall control in the absence of manifest
error.
SECTION 5.6    Sharing of Payments by Lenders
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations (other than pursuant to Sections 5.9,
5.10, 5.11 or 12.3) greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them; provided that:
(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and
(ii)    the provisions of this paragraph shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender or a Competitor Institution), (B) the
application of Cash Collateral provided for in Section 5.13 or (C) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Swingline Loans and
Letters of Credit to any assignee or participant, other than to the Borrower or
any of its Subsidiaries or Affiliates (as to which the provisions of this
paragraph shall apply).
Each Credit Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.


52

--------------------------------------------------------------------------------







SECTION 5.7    Administrative Agent’s Clawback, Etc.
(a)Funding by Lenders; Presumption by the Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 11:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 4.2
or 5.2, as applicable, and may, in reliance upon such assumption, make available
to the Borrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(b)Payments by the Borrower; Presumptions by the Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Appropriate Lenders or each of
the applicable Issuing Lenders, as the case may be, severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Lender, in immediately available funds, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
(c)Amount Owing to the Administrative Agent. A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under
Section 5.7(a) or (b) shall be conclusive, absent manifest error.
(d)Nature of Obligations of Lenders Regarding Extensions of Credit. The
obligations of the Lenders under this Agreement to make Term Loans and Revolving
Credit Loans, to fund participations in Letters of Credit and Swingline Loans
and to make payments pursuant to Section 12.3(c) are several and not joint or
joint and several. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 12.3(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 12.3(c).


53

--------------------------------------------------------------------------------







(e)Failure to Satisfy Conditions Precedent. If any Lender makes available to the
Administrative Agent funds for any Loan to be made by such Lender as provided in
Article II or V, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Extension of
Credit set forth in Article VI are not satisfied or waived in accordance with
the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(f)Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
(g)Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees payable to Lenders under Section 5.3 and 3.3(a)
shall be made for account of the Appropriate Lenders, and each termination or
reduction of the amount of the Commitments shall be applied to the respective
Commitments of the Lenders, pro rata according to the amounts of their
respective Commitments; (ii) each Borrowing shall be allocated pro rata among
the Lenders according to the amounts of their respective Commitments (in the
case of the making of Revolving Credit Loans) or their respective Loans that are
to be included in such Borrowing (in the case of conversions and continuations
of Loans); (iii) each payment or prepayment of principal of Loans by the
Borrower shall be made for account of the Appropriate Lenders pro rata in
accordance with the respective unpaid principal amounts of the Loans held by
them; and (iv) each payment of interest on Loans by the Borrower shall be made
for account of the Appropriate Lenders pro rata in accordance with the amounts
of interest on such Loans then due and payable to the respective Appropriate
Lenders.
SECTION 5.8    Changed Circumstances.
(a)Circumstances Affecting LIBOR Rate Availability. In connection with any
request for a LIBOR Rate Loan or a conversion to or continuation thereof, if for
any reason (i) the Administrative Agent shall determine (which determination
shall be conclusive and binding absent manifest error) that Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (ii) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that reasonable and adequate means do not exist for the
ascertaining the LIBOR Rate for such Interest Period with respect to a proposed
LIBOR Rate Loan or (iii) the Required Lenders shall determine (which
determination shall be conclusive and binding absent manifest error) that the
LIBOR Rate does not adequately and fairly reflect the cost to such Lenders of
making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans and the right of the Borrower to convert any Loan to or continue any Loan
as a LIBOR Rate Loan shall be suspended, and the Borrower shall either (A) repay
in full (or cause to be repaid in full) the then outstanding principal amount of
each such LIBOR Rate Loan together with accrued interest thereon (subject to
Section 5.1(d)), on the last day of the then current Interest Period applicable
to such LIBOR Rate Loan; or (B) convert the then outstanding principal amount of
each such LIBOR Rate Loan to a Base Rate Loan as of the last day of such
Interest Period.
(b)Laws Affecting LIBOR Rate Availability. If, after the date hereof, the
introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority,


54

--------------------------------------------------------------------------------





central bank or comparable agency, shall make it unlawful or impossible for any
of the Lenders (or any of their respective Lending Offices) to honor its
obligations hereunder to make or maintain any LIBOR Rate Loan, such Lender shall
promptly give notice thereof to the Administrative Agent and the Administrative
Agent shall promptly give notice to the Borrower and the other Lenders.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, (i) the obligations of the Lenders to make LIBOR
Rate Loans, and the right of the Borrower to convert any Loan to a LIBOR Rate
Loan or continue any Loan as a LIBOR Rate Loan shall be suspended and thereafter
the Borrower may select only Base Rate Loans and (ii) if any of the Lenders may
not lawfully continue to maintain a LIBOR Rate Loan to the end of the then
current Interest Period applicable thereto, the applicable Loan shall
immediately be converted to a Base Rate Loan for the remainder of such Interest
Period.
(c)Survival. Each party’s obligations under this Section 5.8 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
SECTION 5.9    Indemnity
The Borrower hereby indemnifies each of the Lenders against any loss or expense
(including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain a LIBOR Rate Loan or from fees payable to
terminate the deposits from which such funds were obtained and any loss of
anticipated profits) which may arise or be attributable to each Lender’s
obtaining, liquidating or employing deposits or other funds acquired to effect,
fund or maintain any Loan (a) as a consequence of any failure by the Borrower to
make any payment when due of any amount due hereunder in connection with a LIBOR
Rate Loan, (b) due to any failure of the Borrower to prepay, borrow, continue or
convert on a date or in the amount specified therefor in a Notice of Borrowing
or Notice of Prepayment, as applicable, (c) due to any payment, prepayment,
continuation or conversion of any LIBOR Rate Loan on a date other than the last
day of the Interest Period therefor (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise) or (d) any assignment of a LIBOR Rate Loan
on a day other than the last day of the Interest Period therefor as a result of
a request by the Borrower pursuant to Section 5.12. The Borrower shall also pay
any customary administrative fees charged by such Lender in connection with the
foregoing. The amount of such loss or expense and fees shall be due and payable
on demand and shall be determined, in the applicable Lender’s sole discretion,
based upon the assumption that such Lender funded its Commitment Percentage of
the LIBOR Rate Loans in the London interbank market and using any reasonable
attribution or averaging methods which such Lender deems appropriate and
practical. A certificate of such Lender setting forth the basis for determining
such amount or amounts necessary to compensate such Lender shall be forwarded to
the Borrower through the Administrative Agent and shall be conclusively presumed
to be correct save for manifest error. Each party’s obligations under this
Section 5.9 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.
SECTION 5.10    Increased Costs.
(a)Increased Costs Generally. If any Change in Law shall:
i.impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or advances, loans or other credit extended or
participated in by, any Lender or any Issuing Lender;
ii.subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income


55

--------------------------------------------------------------------------------





Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or
iii.impose on any Lender or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or LIBOR Rate Loans made by such Lender or any Letter of Credit or participation
therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender, the Issuing Lender or such other Recipient of making, converting to,
continuing or maintaining any Loan (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender, such Issuing Lender or such
other Recipient of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Lender or such other Recipient hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, such Issuing Lender or other Recipient, the Borrower shall promptly pay
to any such Lender, such Issuing Lender or other Recipient, as the case may be,
such additional amount or amounts as will compensate such Lender, such Issuing
Lender or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)Capital Requirements. If any Lender or any Issuing Lender determines that any
Change in Law affecting such Lender or such Issuing Lender or any lending office
of such Lender or such Lender’s or such Issuing Lender’s holding company, if
any, regarding capital or liquidity requirements, has or would have the effect
of reducing the rate of return on such Lender’s or such Issuing Lender’s capital
or on the capital of such Lender’s or such Issuing Lender’s holding company, if
any, as a consequence of this Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit or Swingline Loans held
by, such Lender, or the Letters of Credit issued by such Issuing Lender, to a
level below that which such Lender or such Issuing Lender or such Lender’s or
such Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or such Issuing Lender’s policies
and the policies of such Lender’s or such Issuing Lender’s holding company with
respect to capital adequacy and liquidity), then from time to time upon written
request of such Lender or such Issuing Lender the Borrower shall promptly pay to
such Lender or such Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or such Issuing Lender or such
Lender’s or such Issuing Lender’s holding company for any such reduction
suffered.
(c)Certificates for Reimbursement. A certificate of a Lender, or an Issuing
Lender or such other Recipient setting forth the amount or amounts necessary to
compensate such Lender or such Issuing Lender, such other Recipient or any of
their respective holding companies, as the case may be, as specified in
paragraph (a) or (b) of this Section and delivered to the Borrower, shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such
Issuing Lender or such other Recipient, as the case may be, the amount shown as
due on any such certificate within ten (10) days after receipt thereof.
(d)Delay in Requests. Failure or delay on the part of any Lender or any Issuing
Lender or such other Recipient to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender’s or such Issuing Lender’s or such
other Recipient’s right to demand such compensation; provided that the Borrower
shall not be required to compensate any Lender or an Issuing Lender or any other
Recipient pursuant to this Section for any increased costs incurred or
reductions suffered more than nine (9) months prior to the date that such Lender
or such Issuing Lender or such other Recipient, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or such Issuing Lender’s or such other Recipient’s
intention to claim compensation therefor (except that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


56

--------------------------------------------------------------------------------







(e)Reserves on LIBOR Rate Loans. The Borrower shall pay to each Lender, (i) as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including eurocurrency funds or deposits
(currently known as “LIBOR liabilities”), additional interest on the unpaid
principal amount of each LIBOR Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Loans, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five (5) decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan; provided that the Borrower shall have received at least ten (10)
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender. If a Lender fails to give notice ten (10)
days prior to the relevant interest payment date, such additional interest shall
be due and payable ten (10) days from receipt of such notice.
(f)Survival. Each party’s obligations under this Section 5.10 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
SECTION 5.11    Taxes.
(a)Defined Terms. For purposes of this Section 5.11, the term “Lender” includes
any Issuing Lender and the term “Applicable Law” includes FATCA.
(b)Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that, after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)Payment of Other Taxes by the Credit Parties. The Credit Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.
(d)Indemnification by the Credit Parties. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Recipient
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Recipient, shall be conclusive absent manifest
error. Each of the Credit Parties shall also,


57

--------------------------------------------------------------------------------





and does hereby, jointly and severally, indemnify the Administrative Agent, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for any amount which a Lender or an Issuing Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 5.11(e) below.
(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.9(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 5.11, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(g)Status of Lenders.
i.Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 5.11(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
ii.Without limiting the generality of the foregoing:
(A)    Any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from United States federal
backup withholding tax;


58

--------------------------------------------------------------------------------







(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN-E
establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN-E establishing an exemption from, or reduction of, United States federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI;
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed copies of IRS Form W-8BEN-E; or
(4)    to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-2 or
Exhibit H-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit H-4 on
behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in United States federal
withholding Tax, duly completed, together with such supplementary documentation
as may be prescribed by Applicable Law to permit the Borrower or the
Administrative Agent to determine the withholding or deduction required to be
made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
United States federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall


59

--------------------------------------------------------------------------------





deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(h)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 5.11 (including by the payment
of additional amounts pursuant to this Section 5.11), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out of pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)Indemnification of the Administrative Agent. Each Lender and each Issuing
Lender shall severally indemnify the Administrative Agent within ten (10) days
after demand therefor, for (i) any Indemnified Taxes attributable to such Lender
(but only to the extent that any Credit Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.9(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (i). The agreements in paragraph (i) shall survive the resignation
and/or replacement of the Administrative Agent.


60

--------------------------------------------------------------------------------







(j)Survival. Each party’s obligations under this Section 5.11 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
SECTION 5.12    Mitigation Obligations; Replacement of Lenders.
(a)Designation of a Different Lending Office. If any Lender requests
compensation under Section 5.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 5.10 or Section 5.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.
(b)Replacement of Lenders. If any Lender requests compensation under
Section 5.10, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 5.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 5.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 12.9), all of its interests,
rights (other than its existing rights to payments pursuant to Section 5.10 or
Section 5.11) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:
i.the Borrower shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 12.9;
ii.such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans and participations in Letters of Credit, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts);
iii.in the case of any such assignment resulting from a claim for compensation
under Section 5.10 or payments required to be made pursuant to Section 5.11,
such assignment will result in a reduction in such compensation or payments
thereafter;
iv.such assignment does not conflict with Applicable Law; and
v.in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.


61

--------------------------------------------------------------------------------





A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
SECTION 5.13    Cash Collateral
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the written request of the Administrative Agent, any Issuing
Lender (with a copy to the Administrative Agent) or the Swingline Lender (with a
copy to the Administrative Agent), the Borrower shall Cash Collateralize the
Fronting Exposure of such Issuing Lender and/or the Swingline Lender, as
applicable, with respect to such Defaulting Lender (determined after giving
effect to Section 5.14(a)(iv) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the Minimum Collateral Amount.
(a)Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of each Issuing Lender and the Swingline Lender, and
agrees to maintain, a first priority security interest in all such Cash
Collateral as security for the Defaulting Lender’s obligation to fund
participations in respect of L/C Obligations and Swingline Loans, to be applied
pursuant to subsection (b) below. If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent, each Issuing Lender and the Swingline
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such deficiency
(after giving effect to any Cash Collateral provided by the Defaulting Lender).
(b)Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 5.13 or Section 5.14 in
respect of Letters of Credit and Swingline Loans shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations and Swingline Loans (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.
(c)Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Fronting Exposure of any Issuing Lender and/or
the Swingline Lender, as applicable, shall no longer be required to be held as
Cash Collateral pursuant to this Section 5.13 following (i) the elimination of
the applicable Fronting Exposure (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent and the Issuing Lenders and the Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 5.14, the
Person providing Cash Collateral and the Issuing Lenders and the Swingline
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations; and provided, further, that
to the extent that such Cash Collateral was provided by the Borrower, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents but, so long as no Default then exists, any Cash Collateral no
longer required to be so held as Cash Collateral shall, upon written request of
the Borrower, be returned to the Borrower.
SECTION 5.14    Defaulting Lenders.
(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:


62

--------------------------------------------------------------------------------







i.Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 12.2.
ii.Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lenders or the Swingline Lender
hereunder; third, to Cash Collateralize the Fronting Exposure of the Issuing
Lenders and the Swingline Lender with respect to such Defaulting Lender in
accordance with Section 5.13; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan or funded
participation in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(A) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans and funded participations under this Agreement and (B) Cash
Collateralize the Issuing Lenders’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit and Swingline Loans
issued under this Agreement, in accordance with Section 5.13; sixth, to the
payment of any amounts owing to the Lenders, the Issuing Lenders or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Lender or the Swingline Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (1)
such payment is a payment of the principal amount of any Loans or funded
participations in Letters of Credit or Swingline Loans in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (2) such Loans
were made or the related Letters of Credit or Swingline Loans were issued at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and funded participations
in Letters of Credit or Swingline Loans owed to, all Non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or funded
participations in Letters of Credit or Swingline Loans owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swingline Loans are held by the Lenders pro rata in
accordance with the Revolving Credit Commitments under the applicable Revolving
Credit Facility without giving effect to Section 5.14(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 5.14(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.
iii.Certain Fees.
(A)    No Defaulting Lender shall be entitled to receive any Commitment Fee for
any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).


63

--------------------------------------------------------------------------------







(B)    Each Defaulting Lender shall be entitled to receive letter of credit
commissions pursuant to Section 3.3 for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its Revolving Credit
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to Section 5.13.
(C)    With respect to any Commitment Fee or letter of credit commission not
required to be paid to any Defaulting Lender pursuant to clause (A) or (B)
above, the Borrower shall (1) pay to each Non-Defaulting Lender that portion of
any such fee otherwise payable to such Defaulting Lender with respect to such
Defaulting Lender’s participation in L/C Obligations or Swingline Loans that has
been reallocated to such Non-Defaulting Lender pursuant to clause (iv) below,
(2) pay to each applicable Issuing Lender and Swingline Lender, as applicable,
the amount of any such fee otherwise payable to such Defaulting Lender to the
extent allocable to such Issuing Lender’s or Swingline Lender’s Fronting
Exposure to such Defaulting Lender, and (3) not be required to pay the remaining
amount of any such fee.
iv.Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Revolving Credit Commitment Percentages (calculated without regard to
such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Credit Commitment. Subject to Section 12.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.
v.Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, repay Swingline Loans in an amount equal to the Swingline
Lenders’ Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
Section 5.13.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Issuing Lenders and the Swingline Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Credit Facility (without giving effect to
Section 5.14(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


64

--------------------------------------------------------------------------------







SECTION 5.15    Incremental Loans.
(a)At any time, the Borrower may by written notice to the Administrative Agent
elect to request the establishment of:
i.one or more incremental term loan commitments (any such incremental term loan
commitment, an “Incremental Term Loan Commitment”) to make one or more
additional term loan (any such additional term loan, an “Incremental Term
Loan”); or
ii.one or more increases in the Revolving Credit Commitments (any such increase,
an “Incremental Revolving Credit Commitment” and, together with the Incremental
Term Loan Commitments, the “Incremental Loan Commitments”) to make revolving
credit loans under the Revolving Credit Facility (any such increase, an
“Incremental Revolving Credit Increase” and, together with the Incremental Term
Loans, the “Incremental Loans”);
provided that (1) the total aggregate principal amount for all such Incremental
Loan Commitments and all Incremental Equivalent Debt incurred pursuant to
Section 9.1(m) shall not (as of any date of issuance or incurrence thereof)
exceed (such an amount, the “Incremental Loan Amount”), (x) so long as the
Consolidated Senior Secured Leverage Ratio based on the financial statements
most recently delivered pursuant to Section 8.1(a) or 8.1(b), as applicable,
both before and after giving effect (on a Pro Forma Basis) to (i) any
Incremental Loan Commitment, (ii) the making of any Incremental Loans pursuant
thereto (with any Incremental Loan Commitment being deemed to be fully funded)
and (iii) any Permitted Acquisition consummated in connection therewith shall
not exceed 3.00 to 1.00, an unlimited amount, and, (y) if the conditions set
forth in clause (x) cannot be satisfied, $200,000,000, (2) the total aggregate
amount for each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall not be less than a minimum principal amount of $10,000,000 or,
if less, the remaining amount permitted pursuant to the foregoing clause (1),
and (3) any increase, extension or renewal of the Credit Facility shall be
subject to flood insurance due diligence and flood insurance compliance
reasonably satisfactory to the Administrative Agent. Each such notice shall
specify the date (each, an “Increased Amount Date”) on which the Borrower
proposes that any Incremental Loan Commitment shall be effective, which shall be
a date not less than ten (10) Business Days after the date on which such notice
is delivered to the Administrative Agent. The Borrower may invite any Lender,
any Affiliate of any Lender and/or any Approved Fund, and/or any other Person
reasonably satisfactory to the Administrative Agent, to provide an Incremental
Loan Commitment (any such Person, an “Incremental Lender”). Any proposed
Incremental Lender offered or approached to provide all or a portion of any
Incremental Loan Commitment may elect or decline, in its sole discretion, to
provide such Incremental Loan Commitment. Any Incremental Loan Commitment shall
become effective as of such Increased Amount Date; provided that:
(A)    no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to (1) any Incremental Loan Commitment, (2) the
making of any Incremental Loans pursuant thereto and (3) any Permitted
Acquisition consummated in connection therewith; provided that, with respect to
any Incremental Loan Commitment the primary purpose of which is to finance a
substantially concurrent Limited Conditionality Acquisition, this clause (i) may
be determined at the time of the execution of definitive purchase agreement,
merger agreement or other acquisition agreement governing such Acquisition as
agreed to by the Borrower and the applicable Incremental Lenders; provided,
further, that no Default or Event of Default under Sections 10.1(a), 10.1(b),
10.1(g), 10.1(h) or 10.1(i) shall exist at the time of the making of any
Incremental Loans;


65

--------------------------------------------------------------------------------







(B)    the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.15, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to (x) any Incremental Loan Commitment, (y) the making of any
Incremental Loans pursuant thereto (with any Incremental Loan Commitment being
deemed to be fully funded) and (z) any Permitted Acquisition consummated in
connection therewith; provided that, with respect to any Incremental Loan
Commitment the primary purpose of which is to finance a substantially concurrent
Limited Conditionality Acquisition, this clause (i) may be determined at the
time of the execution of definitive purchase agreement, merger agreement or
other acquisition agreement governing such Acquisition as agreed to by the
Borrower and the applicable Incremental Lenders;
(C)    each of the representations and warranties contained in Article VII shall
be true and correct in all material respects, except to the extent any such
representation and warranty is qualified by materiality or reference to Material
Adverse Effect, in which case, such representation and warranty shall be true,
correct and complete in all respects, on such Increased Amount Date with the
same effect as if made on and as of such date (except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct as of such
earlier date); provided that, with respect to any Incremental Loan Commitment
the primary purpose of which is to finance a substantially concurrent Limited
Conditionality Acquisition, this clause (iii) may be subject to customary
“Sungard” limitations agreed to by the Borrower and the applicable Incremental
Lenders;
(D)    the proceeds of any Incremental Loans shall be used for working capital,
capital expenditures, stock buybacks, and Permitted Acquisitions and for other
general corporate purposes of the Borrower and its Subsidiaries;
(E)    each Incremental Loan Commitment (and the Incremental Loans made
thereunder) shall constitute Obligations of the Borrower and shall be secured
and guaranteed with the other Extensions of Credit on a pari passu basis;
(F)    (1)    in the case of each Incremental Term Loan (the terms of which
shall be set forth in the relevant Lender Joinder Agreement):
(x)    such Incremental Term Loan will mature and amortize in a manner
reasonably acceptable to the Administrative Agent, the Incremental Lenders and
the Borrower, but will not in any event have a shorter weighted average life to
maturity than the remaining weighted average life to maturity of the Initial
Term Loan or a maturity date earlier than the Term Loan Maturity Date;
(y)    the Applicable Margin and pricing grid, if applicable, for such
Incremental Term Loan shall be reasonably acceptable to the Administrative
Agent, the Incremental Lenders and the Borrower and shall be determined on the
applicable Increased Amount Date; and
(z)    except as provided above, all other terms and conditions applicable to
such Incremental Term Loan shall, except to the extent otherwise


66

--------------------------------------------------------------------------------





provided in this Section 5.15, be identical to the terms and conditions
applicable to the Initial Term Loan;
(2)    in the case of each Incremental Revolving Credit Increase (the terms of
which shall be set forth in the relevant Lender Joinder Agreement):
(x)    such Incremental Revolving Credit Increase shall mature on the Revolving
Credit Maturity Date, shall bear the same interest and be entitled to the same
fees as the Revolving Credit Loans (other than any upfront fees (if any)), and
shall be subject to the same terms and conditions as the Revolving Credit Loans;
(y)    the outstanding Revolving Credit Loans and Revolving Credit Commitment
Percentages of Swingline Loans and L/C Obligations will be reallocated by the
Administrative Agent on the applicable Increased Amount Date among the Revolving
Credit Lenders (including the Incremental Lenders providing such Incremental
Revolving Credit Increase) in accordance with their revised Revolving Credit
Commitment Percentages (and the Revolving Credit Lenders (including the
Incremental Lenders providing such Incremental Revolving Credit Increase) agree
to make all payments and adjustments necessary to effect such reallocation and
the Borrower shall pay any and all costs required pursuant to Section 5.9 in
connection with such reallocation as if such reallocation were a repayment); and
(z)    except as provided above, all of the other terms and conditions
applicable to such Incremental Revolving Credit Increase shall, except to the
extent otherwise provided in this Section 5.15, be identical to the terms and
conditions applicable to the Revolving Credit Facility;
(G)    (1)    any Incremental Lender making any Incremental Term Loan shall be
entitled to the same voting rights as the existing Term Loan Lenders under the
Term Loan Facility and (unless otherwise agreed by the applicable Incremental
Lenders) each Incremental Term Loan shall receive proceeds of prepayments on the
same basis as the Initial Term Loan (such prepayments to be shared pro rata on
the basis of the original aggregate funded amount thereof among the Initial Term
Loan and the Incremental Term Loans); and
(2)    any Incremental Lender with an Incremental Revolving Credit Increase
shall be entitled to the same voting rights as the existing Revolving Credit
Lenders under the Revolving Credit Facility and any Extensions of Credit made in
connection with each Incremental Revolving Credit Increase shall receive
proceeds of prepayments on the same basis as the other Revolving Credit Loans
made hereunder;
(H)    such Incremental Loan Commitments shall be effected pursuant to one or
more Lender Joinder Agreements executed and delivered by the Borrower, the
Administrative Agent and the applicable Incremental Lenders (which Lender
Joinder Agreement may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the opinion of the Administrative Agent, to effect the
provisions of this Section 5.15); and
(I)    the Borrower shall deliver or cause to be delivered any customary legal
opinions or other documents (including, without limitation, a resolution duly
adopted by


67

--------------------------------------------------------------------------------





the board of directors (or equivalent governing body) of each Credit Party
authorizing such Incremental Loan and/or Incremental Term Loan Commitment)
reasonably requested by Administrative Agent in connection with any such
transaction.
(b)(i)    The Incremental Term Loans shall be deemed to be Term Loans; provided
that such Incremental Term Loan shall be designated as a separate tranche of
Term Loans for all purposes of this Agreement.
(ii)    The Incremental Lenders shall be included in any determination of the
Required Lenders or Required Revolving Credit Lenders, as applicable, and,
unless otherwise agreed, the Incremental Lenders will not constitute a separate
voting class for any purposes under this Agreement.
(c)(i)    On any Increased Amount Date on which any Incremental Term Loan
Commitment becomes effective, subject to the foregoing terms and conditions,
each Incremental Lender with an Incremental Term Loan Commitment shall make, or
be obligated to make, an Incremental Term Loan to the Borrower in an amount
equal to its Incremental Term Loan Commitment and shall become a Term Loan
Lender hereunder with respect to such Incremental Term Loan Commitment and the
Incremental Term Loan made pursuant thereto.
(ii)    On any Increased Amount Date on which any Incremental Revolving Credit
Increase becomes effective, subject to the foregoing terms and conditions, each
Incremental Lender with an Incremental Revolving Credit Commitment shall become
a Revolving Credit Lender hereunder with respect to such Incremental Revolving
Credit Commitment.


ARTICLE VI
CONDITIONS OF CLOSING AND BORROWING
SECTION 6.1    Conditions to Closing and the Initial Term Loan
The obligation of the Lenders to close this Agreement and to make the Initial
Term Loan is subject to the satisfaction of each of the following conditions:
(a)Executed Loan Documents. This Agreement, a Revolving Credit Note in favor of
each Revolving Credit Lender, a Term Loan Note in favor of each Term Loan
Lender, a Swingline Note in favor of the Swingline Lender (in each case of a
Note, if requested by the applicable Lender), the Security Documents and the
Guaranty Agreement (if applicable), together with any other applicable Loan
Documents, shall have been duly authorized, executed and delivered to the
Administrative Agent by the parties thereto, shall be in full force and effect
and no Default or Event of Default shall exist hereunder or thereunder.
(b)Closing Certificates; Etc. The Administrative Agent shall have received each
of the following in form and substance reasonably satisfactory to the
Administrative Agent:
i.Officer’s Certificate. A certificate from a Responsible Officer of the
Borrower to the effect that (A) Specified Acquisition Agreement Representations
and Specified Representations are true, correct and complete in all material
respects (except to the extent any such representation and warranty is qualified
by materiality or reference to Material Adverse Effect (provided that to the
extent any of the Specified Representations relating to the Target are qualified
by or subject to Material Adverse Effect, solely for the purposes of this
Section 6.1(b)(i), the definition of Material Adverse Effect shall be replaced
with the definition of “Business Material Adverse Effect” as


68

--------------------------------------------------------------------------------





defined in and construed in accordance with the PerkinElmer Acquisition
Agreement as in effect on the date hereof), in which case, such representation
and warranty shall be true, correct and complete in all respects); (B) none of
the Credit Parties is in violation of any of the covenants contained in this
Agreement and the other Loan Documents; (C) after giving effect to the
execution, delivery and performance by the Credit Parties of this Agreement, no
Default or Event of Default has occurred and is continuing; (D) except as
contemplated by the PerkinElmer Acquisition Agreement as in effect on the date
hereof (including those matters contemplated by Section 4.3 of the PerkinElmer
Acquisition Agreement as in effect on the date hereof or listed on Schedule 4.3
thereto or any other Disclosure Schedule (as defined in the PerkinElmer
Acquisition Agreement as in effect on the date hereof)), since October 2, 2016,
no event has occurred or condition or contingency has arisen that could
reasonably expected to have a Business Material Adverse Effect (as defined in
the PerkinElmer Acquisition Agreement as in effect on the date hereof); and (E)
each of the Credit Parties, as applicable, has satisfied each of the conditions
set forth in Section 6.1.
ii.Certificate of Secretary of each Credit Party. A certificate of a Responsible
Officer of each Credit Party certifying as to the incumbency and genuineness of
the signature of each officer of such Credit Party executing Loan Documents to
which it is a party and certifying that attached thereto is a true, correct and
complete copy of (A) the articles or certificate of incorporation or formation
(or equivalent), as applicable, of such Credit Party and all amendments thereto,
certified as of a recent date by the appropriate Governmental Authority in its
jurisdiction of incorporation, organization or formation (or equivalent), as
applicable, (B) the bylaws or other governing document of such Credit Party as
in effect on the Closing Date, (C) resolutions duly adopted by the board of
directors (or other governing body) of such Credit Party authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party, and (D) each certificate required to be delivered pursuant to
Section 6.1(b)(iii).
iii.Certificates of Good Standing. Certificates as of a recent date of the good
standing of each Credit Party under the laws of its jurisdiction of
incorporation, organization or formation (or equivalent), as applicable.
iv.Opinions of Counsel. Opinions of counsel to the Credit Parties addressed to
the Administrative Agent and the Lenders with respect to the Credit Parties, the
Loan Documents and such other matters as the Administrative Agent shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the Administrative Agent and the Lenders).
(c)Personal Property Collateral.
i.Filings and Recordings. The Administrative Agent shall have received each
document required by the Security Documents to be filed, registered or recorded
in order to perfect the security interests of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral and the Administrative Agent
shall have received evidence reasonably satisfactory to the Administrative Agent
that upon such filings and recordations such security interests constitute valid
and perfected first priority Liens thereon (subject to Permitted Liens);
ii.Lien Search. The Administrative Agent shall have received the results of a
Lien search (including a search as to judgments, pending litigation, bankruptcy
and tax matters), in form and substance reasonably satisfactory thereto, made
against the Borrower and its Subsidiary Guarantors under the Uniform Commercial
Code (or applicable judicial docket) as in effect in each jurisdiction in which
filings or recordations under the Uniform Commercial Code should be made to
evidence or perfect security interests in all assets of such Credit Party,
indicating among other


69

--------------------------------------------------------------------------------





things that the assets of each such Credit Party are free and clear of any Lien
(except for Permitted Liens);
iii.Property and Liability Insurance. The Administrative Agent shall have
received, in each case in form and substance reasonably satisfactory to the
Administrative Agent, evidence of property, business interruption and liability
insurance covering the Borrower and its Subsidiaries; and
iv.Other Security Documentation. The Administrative Agent shall have received
any documents reasonably requested thereby or as required by the terms of the
Security Documents to evidence its security interest in the Collateral;
provided that to the extent any Collateral (including the perfection of any
security interest therein) is not or cannot be provided on the Closing Date
(other than the perfection of Collateral with respect to which a security
interest may be perfected by means of (x) filing a Uniform Commercial Code
financing statement or (y) delivery of certificated securities of (A) the
Borrower’s Material Subsidiaries and (B) to the extent delivered to the Borrower
by PerkinElmer prior to or on the Closing Date, the Target and its Material
Subsidiaries to the extent required to be pledged under the Loan Documents),
after the Borrower’s use of commercially reasonable efforts to do so, the
perfection of such security interests in such Collateral shall not constitute a
condition precedent to the availability of the initial Extensions of Credit on
the Closing Date.


(d)PerkinElmer Acquisition. The Administrative Agent shall have received a true
and correct fully-executed copy of the PerkinElmer Acquisition Agreement and the
PerkinElmer Acquisition shall have been consummated substantially concurrently
with the Closing Date in accordance with the PerkinElmer Acquisition Agreement
as in effect as of January 28, 2017 without giving effect to any waiver,
modifications or consent by the Buyer (as defined in the PerkinElmer Acquisition
Agreement) that is materially adverse to the interests of the Lenders unless
approved by the Arrangers.
(e)Existing Credit Agreement. The Administrative Agent shall have received
evidence reasonably satisfactory to the Administrative Agent that the payment in
full of the Borrower’s obligations under the Existing Credit Agreement,
termination of commitments thereunder and release of all Liens securing such
obligations shall occur substantially concurrently with the Closing Date, and
the Administrative Agent shall have received pay-off letters in form and
substance satisfactory to it evidencing such repayment, termination and release.
(f)Financial Matters.
i.Financial Statements. The Administrative Agent shall have received, with
respect to the Borrower and its Subsidiaries, audited Consolidated balance
sheets and related Consolidated statements of income, shareholder’s equity and
cash flows for the Fiscal Year ended September 30, 2016 and unaudited
Consolidated balance sheets and related Consolidated statements of income,
shareholder’s equity and cash flows for each fiscal quarter ended after
September 30, 2016, other than (i) for the fiscal quarter ended September 30,
2017 or (ii) for any fiscal quarter ended less than 45 days prior to the Closing
Date.
ii.PerkinElmer Acquisition Financial Statements. The Administrative Agent shall
have received financial statements of the Business (as defined in the
PerkinElmer Acquisition Agreement) described in Section 2.6 of the PerkinElmer
Acquisition Agreement and for any fiscal year or fiscal quarter ended after
October 2, 2016, other than (i) for any fiscal year ended less than


70

--------------------------------------------------------------------------------





90 days prior to the Closing Date and (ii) for any fiscal quarter ended less
than 45 days prior to the Closing Date.
iii.Financial Projections. If the Closing Date does not occur on or prior to
July 3, 2017, the Administrative Agent shall have received, updated projections
prepared by management of balance sheets, income statements and cash flow
statements of the Borrower and its Subsidiaries for the term of the Credit
Facilities.
iv.Solvency Certificate. The Borrower shall have delivered to the Administrative
Agent a solvency certificate in the form of Exhibit E hereto certified as
accurate by the chief financial officer of the Borrower.
v.Payment at Closing. To the extent invoices with respect to thereto are
delivered to the Borrower at least three (3) Business Days prior to the Closing
Date, the Borrower shall have paid or made arrangements to pay contemporaneously
with closing (A) to the Administrative Agent and the Lenders accrued and unpaid
fees or commissions due hereunder, (B) all reasonable and documented out of
pocket fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent accrued and unpaid prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent) and (C) to any other Person such amount as may be
due thereto in connection with the transactions contemplated hereby, including
all taxes, fees and other charges in connection with the execution, delivery,
recording, filing and registration of any of the Loan Documents).
(g)Miscellaneous.
i.PATRIOT Act, Etc. The Borrower and each of the Guarantors shall have provided
to the Administrative Agent no later than five (5) Business Days prior to the
Closing Date (to the extent requested at least ten (10) Business Days prior to
the Closing Date) the documentation and other information requested by the
Administrative Agent in order to comply with requirements of the PATRIOT Act,
applicable “know your customer” and anti-money laundering rules and regulations.
ii.Notices. The Administrative Agent shall have received a Notice of Borrowing
for the Initial Term Loan from the Borrower in accordance with Section 5.2.
iii.Representations and Warranties.  Specified Acquisition Agreement
Representations and Specified Representations shall be true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse Effect
(provided that to the extent any of the Specified Representations relating to
the Target are qualified by or subject to Material Adverse Effect, solely for
the purposes of this Section 6.1(g)(iii), the definition of Material Adverse
Effect shall be replaced with the definition of “Business Material Adverse
Effect” as defined in and construed in accordance with the PerkinElmer
Acquisition Agreement as in effect on the date hereof), in which case, such
representation and warranty shall be true, correct and complete in all
respects).
Without limiting the generality of the provisions of Section 11.3(c), for
purposes of determining compliance with the conditions specified in this
Section 6.1, the Administrative Agent and each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each


71

--------------------------------------------------------------------------------





document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
SECTION 6.2    Conditions to All Extensions of Credit
The obligations of the Lenders to make or participate in or continue or convert
any Extensions of Credit (other than the Initial Term Loan) and/or any Issuing
Lender to issue or extend any Letter of Credit are subject to the satisfaction
of the following conditions precedent on the relevant borrowing, continuation,
conversion, issuance or extension date:
(a)Continuation of Representations and Warranties. The representations and
warranties contained in this Agreement and the other Loan Documents shall be
true and correct in all material respects, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which such representation and warranty shall be true and correct in all
respects, on and as of such borrowing, issuance or extension date with the same
effect as if made on and as of such date (except for any such representation and
warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects as of such earlier date, except for any representation and warranty
that is qualified by materiality or reference to Material Adverse Effect, which
such representation and warranty shall be true and correct in all respects as of
such earlier date).
(b)No Existing Default. No Default or Event of Default shall have occurred and
be continuing (i) on the borrowing date with respect to such Loan or after
giving effect to the Loans to be made on such date or (ii) on the issuance or
extension date with respect to such Letter of Credit or after giving effect to
the issuance or extension of such Letter of Credit on such date.
(c)Notices. The Administrative Agent shall have received a Notice of Borrowing,
Notice of Swingline Borrowing or Letter of Credit Application, as applicable,
from the Borrower in accordance with Section 2.3, Section 3.2, Section 4.2(a) or
Section 5.2, as applicable.
(d)New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.


ARTICLE VII
REPRESENTATIONS AND WARRANTIES OF THE CREDIT PARTIES
To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Credit Parties hereby
represent and warrant to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made as set forth in Section 6.2
and only the Specified Representations shall be deemed made on the Closing Date
(unless such representations are required to be made as of the Closing Date
pursuant to Section 6.2), that:
SECTION 7.1    Organization; Power; Qualification
.Each Credit Party and each Subsidiary thereof (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or formation, (b) has the organizational power and authority to
own its Properties and to carry on its business as now being and hereafter
proposed to be conducted and (c) is duly qualified and authorized to do business
in each jurisdiction in which the character of its Properties or the nature of
its business


72

--------------------------------------------------------------------------------





requires such qualification and authorization except in jurisdictions where the
failure to be so qualified or in good standing could not reasonably be expected
to result in a Material Adverse Effect. The jurisdictions in which each Credit
Party and each Subsidiary thereof are organized and qualified to do business as
of the Closing Date are described on Schedule 7.1.
SECTION 7.2    Ownership
Schedule 7.2 sets forth as of the Closing Date, the name and jurisdiction of
incorporation or formation of each direct and indirect Subsidiary of the Credit
Parties and as to each such Subsidiary, all of the outstanding shares of Equity
Interests thereof are owned directly or indirectly by the Credit Parties. All of
the issued and outstanding shares of Equity Interests or other ownership
interests of such Subsidiaries have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and validly
issued and are fully paid and non-assessable.
SECTION 7.3    Authorization; Enforceability
. Each Credit Party and each Subsidiary thereof has the right, power and
authority and has taken all necessary corporate and other action to authorize
the execution, delivery and performance of this Agreement and each of the other
Transaction Documents to which it is a party in accordance with their respective
terms. This Agreement and each of the other Transaction Documents have been duly
executed and delivered by the duly authorized officers of each Credit Party and
each Subsidiary thereof that is a party thereto, and each such document
constitutes the legal, valid and binding obligation of each Credit Party and
each Subsidiary thereof that is a party thereto, enforceable in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar state or federal Debtor Relief
Laws from time to time in effect which affect the enforcement of creditors’
rights in general and the availability of equitable remedies.
SECTION 7.4    Compliance of Agreement, Transaction Documents and Borrowing with
Laws, Etc
The execution, delivery and performance by each Credit Party and each Subsidiary
thereof of the Transaction Documents to which each such Person is a party, in
accordance with their respective terms, the Extensions of Credit hereunder and
the transactions contemplated hereby or thereby do not and will not, by the
passage of time, the giving of notice or otherwise, (a) require any Governmental
Approval or violate any Applicable Law relating to any Credit Party or any
Subsidiary thereof, (b) conflict with, result in a breach of or constitute a
default under the articles of incorporation, bylaws or other organizational
documents of any Credit Party or any Subsidiary thereof, (c) conflict with,
result in a breach of or constitute a default under any Material Contract to
which such Person is a party or by which any of its properties may be bound or
any Governmental Approval relating to such Person, (d) result in or require the
creation or imposition of any Lien upon or with respect to any property now
owned or hereafter acquired by such Person other than Permitted Liens or
(e) require any consent or authorization of, filing with, or other act in
respect of, an arbitrator or Governmental Authority and no consent of any other
Person is required in connection with the execution, delivery, performance,
validity or enforceability of this Agreement other than (consents or filings
under the UCC).
SECTION 7.5    Compliance with Law; Governmental Approvals
Each Credit Party and each Subsidiary thereof (a) has all Governmental Approvals
required by any Applicable Law for it to conduct its business, each of which is
in full force and effect, is final and not subject to review on appeal and is
not the subject of any pending or, to its knowledge, threatened attack by direct
or collateral proceeding, (b) is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws relating to it
or any of its respective properties and (c) has timely filed all material
reports, documents and other materials required to be filed by it under all
Applicable Laws with any Governmental Authority and has retained all material
records and documents required to be retained by it under Applicable Law, except
where failure to do any of the foregoing could not reasonably be expected to
have a Material Adverse Effect.


73

--------------------------------------------------------------------------------







SECTION 7.6    Tax Returns and Payments
All federal and other material tax returns and reports of each Credit Party and
its Subsidiaries required to be filed by any of them have been timely filed, and
all taxes shown on such tax returns to be due and payable and all material
assessments, fees and other governmental charges upon a Credit Party and its
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable have been paid when due and payable. Each Credit Party
and each of its Subsidiaries have made adequate provision in accordance with
GAAP for all taxes not yet due and payable. No Credit Party or any of its
Subsidiaries knows of any proposed tax assessment against a Credit Party or any
of its Subsidiaries that is not being actively contested by such Credit Party or
such Subsidiary diligently, in good faith, and by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided for on
the books of such Credit Party or such Subsidiary.
SECTION 7.7    Intellectual Property Matters
Each Credit Party and each Subsidiary thereof owns or possesses rights to use
all franchises, licenses, copyrights, copyright applications, patents, patent
rights or licenses, patent applications, trademarks, trademark rights, service
mark, service mark rights, trade names, trade name rights, copyrights and other
rights with respect to the foregoing which are reasonably necessary to conduct
its business, except where failure to own or possess such rights could not
reasonably be expected to have a Material Adverse Effect. No event has occurred
which permits, or after notice or lapse of time or both would permit, the
revocation or termination of any such rights, and no Credit Party nor any
Subsidiary thereof is liable to any Person for infringement under Applicable Law
with respect to any such rights as a result of its business operations, except
in each case as could not reasonably be expected to have a Material Adverse
Effect.
SECTION 7.8    Environmental Matters
In the ordinary course of its business, the officers of each Credit Party
consider the effect of Environmental Laws on the business of such Credit Party
and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to such Credit Party and its
Subsidiaries due to Environmental Laws. Such Credit Party has reasonably
concluded that, except as specifically disclosed on Schedule 7.8, its property
and operations and those of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to be in such compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, and that none of such Credit Party or any of its Subsidiaries is
subject to any liability under Environmental Laws, except any liability that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Neither such Credit Party nor any Subsidiary thereof
has received any notice to the effect that any of its Property and/or operations
are not in compliance with any of the requirements of applicable Environmental
Laws or are the subject of any federal or state investigation evaluating whether
any remedial action is needed to respond to a release of any Hazardous Material,
except where (x) failure to be in such compliance or (x) such investigation
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
SECTION 7.9    Employee Benefit Matters.
(a)As of the Closing Date, no Credit Party nor any ERISA Affiliate maintains or
contributes to, or has any obligation under, any Pension Plan or Multiemployer
Plan other than those identified on Schedule 7.9;
(b)Each Credit Party and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except


74

--------------------------------------------------------------------------------





for such plans that have not yet received determination letters but for which
the remedial amendment period for submitting a determination letter has not yet
expired and no such plans using a prototype or volume submitter plan document
that is covered by an IRS opinion or advisory letter. No liability has been
incurred by any Credit Party or any ERISA Affiliate which remains unsatisfied
for any taxes or penalties assessed with respect to any Employee Benefit Plan or
any Multiemployer Plan except for a liability that could not reasonably be
expected to have a Material Adverse Effect;
(c)As of the Closing Date, no Pension Plan has been terminated, nor has any
Pension Plan become subject to funding based benefit restrictions under
Section 436 of the Code, nor has any funding waiver from the IRS been received
or requested with respect to any Pension Plan, nor has any Credit Party or any
ERISA Affiliate failed to make any contributions or to pay any amounts due and
owing as required by Sections 412 or 430 of the Code, Section 302 of ERISA or
the terms of any Pension Plan on or prior to the due dates of such contributions
under Sections 412 or 430 of the Code or Section 302 of ERISA, nor has there
been any event requiring any disclosure under Section 4041(c)(3)(C) or 4063(a)
of ERISA with respect to any Pension Plan;
(d)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no Credit Party nor any ERISA Affiliate has:
(i) engaged in a nonexempt prohibited transaction described in Section 406 of
the ERISA or Section 4975 of the Code, (ii) incurred any liability to the PBGC
which remains outstanding other than the payment of premiums and there are no
premium payments which are due and unpaid, (iii) failed to make a required
contribution or payment to a Multiemployer Plan, or (iv) failed to make a
required installment or other required payment under Sections 412 or 430 of the
Code;
(e)No Termination Event has occurred or is reasonably expected to occur;
(f)Except where the failure of any of the following representations to be
correct could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect, no proceeding, claim (other than a benefits
claim in the ordinary course of business), lawsuit and/or investigation is
existing or, to its knowledge, threatened concerning or involving (i) any
employee welfare benefit plan (as defined in Section 3(1) of ERISA) currently
maintained or contributed to by any Credit Party or any ERISA Affiliate, (ii)
any Pension Plan or (iii) any Multiemployer Plan.
(g)No Credit Party nor any Subsidiary thereof is a party to any contract,
agreement or arrangement that could, solely as a result of the delivery of this
Agreement or the consummation of transactions contemplated hereby, result in the
payment of any “excess parachute payment” within the meaning of Section 280G of
the Code.
SECTION 7.10    Margin Stock
No Credit Party nor any Subsidiary thereof is engaged principally or as one of
its activities in the business of extending credit for the purpose of
“purchasing” or “carrying” any “margin stock” (as each such term is defined or
used, directly or indirectly, in Regulation U of the Board of Governors of the
Federal Reserve System). No part of the proceeds of any of the Loans or Letters
of Credit will be used for purchasing or carrying margin stock or for any
purpose which violates, or which would be inconsistent with, the provisions of
Regulation T, U or X of such Board of Governors. Following the application of
the proceeds of each Extension of Credit, not more than twenty-five percent
(25%) of the value of the assets (either of the Borrower only or of the Borrower
and its Subsidiaries on a Consolidated basis) subject to the provisions of
Section 9.2 or Section 9.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”.


75

--------------------------------------------------------------------------------







SECTION 7.11    Government Regulation
No Credit Party or Subsidiary thereof is an “investment company” or a company
“controlled” by an “investment company” (as each such term is defined or used in
the Investment Company Act of 1940).
SECTION 7.12    Material Contracts
As of the Closing Date, no Credit Party nor any Subsidiary thereof (nor, to its
knowledge, any other party thereto) is in breach of or in default under any
Material Contract, except to the extent such breach or default could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 7.13    Employee Relations
The Borrower knows of no pending, threatened or contemplated strikes, work
stoppage or other collective labor disputes involving its employees or those of
its Subsidiaries that, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.
SECTION 7.14    Burdensome Provisions
No Subsidiary is party to any agreement or instrument or otherwise subject to
any restriction or encumbrance that restricts or limits its ability to make
dividend payments or other distributions in respect of its Equity Interests to
the Borrower or any Subsidiary or to transfer any of its assets or properties to
the Borrower or any other Subsidiary in each case other than existing under or
by reason of the Loan Documents or Applicable Law.
SECTION 7.15    Financial Statements
The audited and unaudited financial statements delivered pursuant to
Section 6.1(f)(i) are complete and correct and fairly present on a Consolidated
basis the assets, liabilities and financial position of the Borrower and its
Subsidiaries as at such dates, and the results of the operations and changes of
financial position for the periods then ended (other than customary year-end
adjustments for unaudited financial statements and the absence of footnotes from
unaudited financial statements). All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP.
Such financial statements show all material indebtedness and other material
liabilities, direct or contingent, of the Borrower and its Subsidiaries as of
the date hereof, including material liabilities for taxes, material commitments
and Indebtedness, in each case, to the extent required to be disclosed under
GAAP. The projections delivered pursuant to Section 6.1(f)(iii) were prepared in
good faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments (it being recognized by the Lenders that projections are
not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).
SECTION 7.16    No Material Adverse Change
Since September 30, 2016, there has been no change in the properties, business,
operations or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole, which would reasonably be expected to have a
Material Adverse Effect.
SECTION 7.17    Solvency
The Borrower and its Subsidiaries, on a Consolidated basis, are Solvent.
SECTION 7.18    Title to Properties
. As of the Closing Date, the real property listed on Schedule 7.18 constitutes
all of the real property that is owned, leased, subleased or used by any Credit
Party or any of its Subsidiaries. Each Credit Party and each Subsidiary thereof
has such title to the real property owned or leased by it as is necessary or
desirable to the conduct of its business and valid and legal title to all of its
personal property and assets, except those which have been disposed of by the
Credit Parties and their Subsidiaries subsequent to such date which dispositions
have been in the ordinary course of business or as otherwise expressly permitted
hereunder.


76

--------------------------------------------------------------------------------







SECTION 7.19    Litigation
Except for matters existing on the Closing Date and set forth on Schedule 7.19,
there are no actions, suits or proceedings pending nor, to its knowledge,
threatened against or in any other way relating adversely to or affecting any
Credit Party or any Subsidiary thereof or any of their respective properties in
any court or before any arbitrator of any kind or before or by any Governmental
Authority that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
SECTION 7.20    Anti-Corruption Laws and Sanctions
None of (a) the Borrower, any Subsidiary or any of their respective directors,
officers, employees or affiliates, or (b) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, (i) is a Sanctioned Person or currently the subject or target of any
Sanctions or (ii) has taken any action, directly or indirectly, that would
result in a violation by such Persons of any Anti-Corruption Laws. The Borrower
maintains in effect and enforces policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
SECTION 7.21    Senior Indebtedness Status
The Obligations of each Credit Party and each Subsidiary thereof under this
Agreement and each of the other Loan Documents ranks and shall continue to rank
at least senior in priority of payment to all Subordinated Indebtedness and all
senior unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.
SECTION 7.22    Disclosure
The Borrower and/or its Subsidiaries have disclosed to the Administrative Agent
and the Lenders all agreements, instruments and corporate or other restrictions
to which any Credit Party and any Subsidiary thereof are subject, and all other
matters known to them, that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect. No financial statement,
material report, material certificate or other material information furnished
(in writing) by or on behalf of any Credit Party or any Subsidiary thereof to
the Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time (it being recognized by the Lenders that projections
are not to be viewed as facts and that the actual results during the period or
periods covered by such projections may vary from such projections).
SECTION 7.23    EEA Financial Institutions
No Credit Party is an EEA Financial Institution.
ARTICLE VIII
AFFIRMATIVE COVENANTS
Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, each
Credit Party will, and will cause each of its Subsidiaries to:


77

--------------------------------------------------------------------------------







SECTION 8.1    Financial Statements and Budgets
Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):
(a)Annual Financial Statements. As soon as practicable and in any event within
ninety (90) days (or, if earlier, on the date of any required public filing
thereof) after the end of each Fiscal Year (commencing with the Fiscal Year
ended September 30, 2017), an audited Consolidated and consolidating balance
sheet of the Borrower and its Subsidiaries as of the close of such Fiscal Year
and audited Consolidated and consolidating statements of income, retained
earnings and cash flows for such Fiscal Year including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by an independent certified public accounting firm of recognized
national standing reasonably acceptable to the Administrative Agent, and
accompanied by a report and opinion thereon by such certified public accountants
prepared in accordance with generally accepted auditing standards that is not
subject to any “going concern” or similar qualification or exception or any
qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of its Subsidiaries not in accordance
with GAAP.
(b)Quarterly Financial Statements. As soon as practicable and in any event
within forty-five (45) days (or, if earlier, on the date of any required public
filing thereof) after the end of the first three fiscal quarters of each Fiscal
Year (commencing with the fiscal quarter ended December 31, 2016), an unaudited
Consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the close of such fiscal quarter and unaudited Consolidated
and consolidating statements of income, retained earnings and cash flows and a
report containing management’s discussion and analysis of such financial
statements for the fiscal quarter then ended and that portion of the Fiscal Year
then ended, including the notes thereto, all in reasonable detail setting forth
in comparative form the corresponding figures as of the end of and for the
corresponding period in the preceding Fiscal Year and prepared by the Borrower
in accordance with GAAP and, if applicable, containing disclosure of the effect
on the financial position or results of operations of any change in the
application of accounting principles and practices during the period, and
certified by the chief financial officer or treasurer of the Borrower to present
fairly in all material respects the financial condition of the Borrower and its
Subsidiaries on a Consolidated and consolidating basis as of their respective
dates and the results of operations of the Borrower and its Subsidiaries for the
respective periods then ended, subject to normal year-end adjustments and the
absence of footnotes.
SECTION 8.2    Certificates; Other Reports
Deliver to the Administrative Agent (which shall promptly make such information
available to the Lenders in accordance with its customary practice):
(a)at each time financial statements are delivered pursuant to Sections 8.1(a)
or (b), a duly completed (x) Officer’s Compliance Certificate certifying, among
other things, as to compliance or non-compliance with all financial covenants
hereunder and stating that no Default or Event of Default exists, or if any
Default or Event of Default exists, stating the nature and status thereof and,
(y) to the extent such report is not included in materials otherwise filed with
the SEC, a report containing management’s discussion and analysis of such
financial statements;
(b)promptly, and in any event within five (5) Business Days after the receipt
thereof by any Credit Party or any Subsidiary, notice of any action or
proceeding against or of any noncompliance by any Credit Party or any Subsidiary
thereof with any Environmental Law that could reasonably be expected to have a
Material Adverse Effect;


78

--------------------------------------------------------------------------------







(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Exchange Act, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;
(d)promptly, and in any event within five (5) Business Days after receipt
thereof by any Credit Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof;
(e)promptly upon the request thereof, such other information and documentation
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations (including, without limitation,
the PATRIOT Act), as from time to time reasonably requested by the
Administrative Agent or any Lender; and
(f)such other information regarding the operations, business affairs and
financial condition of any Credit Party or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.
Documents required to be delivered pursuant to Section 8.1(a) or (b) or
Section 8.2(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed in Section 12.1; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the Officer’s Compliance
Certificates required by Section 8.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on the Platform and (b) certain of the Lenders may have
personnel who do not wish to receive material non-public information with
respect to the Borrower or its Affiliates, or the respective securities of any
of the foregoing, and who may be engaged in investment and other market related
activities with respect to such Persons’ securities) (each, a “Public Lender”).
The Borrower hereby agrees that it will use commercially reasonable efforts to
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (w) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, means that the word “PUBLIC”
shall appear


79

--------------------------------------------------------------------------------







prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, any Affiliate thereof, the Arrangers, the Issuing Lenders and the Lenders
to treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 12.10);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and any Affiliate thereof and the Arrangers shall
be entitled to treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.
SECTION 8.3    Notice of Litigation and Other Matters
Promptly (but in no event later than ten (10) days after any Responsible Officer
of any Credit Party obtains knowledge thereof) notify the Administrative Agent
in writing of (which shall promptly make such information available to the
Lenders in accordance with its customary practice):
(a)the occurrence of any Default or Event of Default;
(b)the commencement of all proceedings and investigations by or before any
Governmental Authority and all actions and proceedings in any court or before
any arbitrator against or involving any Credit Party or any Subsidiary thereof
or any of their respective properties, assets or businesses that would
reasonably be expected to result in a Material Adverse Effect;
(c)any notice of any violation received by any Credit Party or any Subsidiary
thereof from any Governmental Authority including, without limitation, any
notice of violation of Environmental Laws that would reasonably be expected to
result in a Material Adverse Effect;
(d)any labor controversy that has resulted in, or threatens to result in, a
strike or other work action against any Credit Party or any Subsidiary thereof
that would reasonably be expected to result in a Material Adverse Effect;
(e)any attachment, judgment, lien, levy or order exceeding the Threshold Amount
that may be assessed against or threatened against any Credit Party or any
Subsidiary thereof;
(f)any event which constitutes or which with the passage of time or giving of
notice or both would constitute a default or event of default under any Material
Contract to which the Borrower or any of its Subsidiaries is a party or by which
the Borrower or any Subsidiary thereof or any of their respective properties may
be bound; and
(g)(i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by any Credit Party or
any ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to
have a trustee appointed to administer any Pension Plan, (iii) all notices
received by any Credit Party or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA and (iv) the Borrower obtaining knowledge or reason to
know that any Credit Party or any ERISA Affiliate has filed or intends to file a
notice of intent to terminate any Pension Plan under a distress termination
within the meaning of Section 4041(c) of ERISA.
Each notice pursuant to this Section 8.3 shall be accompanied by a statement of
a Responsible Officer of


80

--------------------------------------------------------------------------------





the Borrower setting forth details of the occurrence referred to therein and
stating what action the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to Section 8.3(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.
SECTION 8.4    Preservation of Corporate Existence and Related Matters
Except as permitted by Section 9.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law.
SECTION 8.5    Maintenance of Property and Licenses.
(a)    In addition to the requirements of any of the Security Documents,
maintain and preserve all of its assets that are material to the conduct of its
business in good working order and condition, ordinary wear, tear, casualty, and
condemnation and Permitted Dispositions excepted.
(b)    Maintain, in full force and effect in all material respects, each and
every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted.
SECTION 8.6    Insurance
Maintain insurance with financially sound and reputable insurance companies
against at least such risks and in at least such amounts as are customarily
maintained by similar businesses and as may be required by Applicable Law and,
if applicable, as are required by any Security Documents (including, without
limitation, hazard and business interruption insurance). All such insurance
shall, (a) provide that no cancellation or material modification thereof shall
be effective until at least thirty (30) days after receipt by the Administrative
Agent of written notice thereof, (b) name the Administrative Agent as an
additional insured party thereunder and (c) in the case of each casualty
insurance policy, name the Administrative Agent as lender’s loss payee or
mortgagee, as applicable. On the Closing Date and from time to time thereafter
deliver to the Administrative Agent upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby. If at any time Collateral
shall include any real property, maintain flood insurance on all mortgaged
property included in the Collateral that is located in a Special Flood Hazard
Zone, from such providers, on such terms and in such amounts as required by the
Flood Disaster Protection Act as amended from time to time or as otherwise
required by the Administrative Agent.
SECTION 8.7    Accounting Methods and Financial Records
Maintain a system of accounting, and keep proper books, records and accounts
(which shall be true and complete in all material respects) as may be required
or as may be necessary to permit the preparation of financial statements in
accordance with GAAP and in compliance with the regulations of any Governmental
Authority having jurisdiction over it or any of its Properties.
SECTION 8.8    Payment of Taxes and Other Obligations
Pay and perform (a) all federal and other material taxes, assessments and other
governmental charges that may be levied or assessed upon it or any of its
Property and (b) all other material Indebtedness, obligations and liabilities in
accordance with customary trade practices; provided that the Borrower or such
Subsidiary may contest any item described in this Section in good faith so long
as adequate reserves are maintained with respect thereto in accordance with
GAAP.
SECTION 8.9    Compliance with Laws and Approvals
Observe and remain in compliance with all Applicable Laws and maintain in full
force and effect all Governmental Approvals, in each case


81

--------------------------------------------------------------------------------





applicable to the conduct of its business, other than laws, rules, regulations,
and orders the non-compliance with which, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
SECTION 8.10    Environmental Laws
In addition to and without limiting the generality of Section 8.9, (a) comply
with, and ensure such compliance by all tenants and subtenants with all
applicable Environmental Laws, except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect and obtain and
comply with and maintain, and ensure that all tenants and subtenants, if any,
obtain and comply with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except where failure to do so could not reasonably be expected to result
in a Material Adverse Effect and (b) conduct and complete all investigations,
studies, sampling and testing, and all remedial, removal and other actions
required under Environmental Laws, and promptly comply with all lawful orders
and directives of any Governmental Authority regarding Environmental Laws,
except where failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 8.11    Compliance with ERISA
In addition to and without limiting the generality of Section 8.9, (a) except
where the failure to so comply could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) comply with
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans, (ii) not
take any action or fail to take action the result of which could reasonably be
expected to result in a liability to the PBGC or to a Multiemployer Plan,
(iii) not participate in any prohibited transaction that could result in any
civil penalty under ERISA or tax under the Code and (iv) operate each Employee
Benefit Plan in such a manner that will not incur any tax liability under
Section 4980B of the Code or any liability to any qualified beneficiary as
defined in Section 4980B of the Code and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.
SECTION 8.12    Compliance with Material Contracts
Comply in all respects with each Material Contract, except where failure to be
in compliance could not reasonably be expected to result in a Material Adverse
Effect; provided that the Borrower or any such Subsidiary may contest the terms
and conditions of any such Material Contract in good faith through applicable
proceedings so long as adequate reserves are maintained in accordance with GAAP.
SECTION 8.13    Books and Records; Visits and Inspections
Maintain entity records and books of account and permit representatives of the
Administrative Agent (on behalf of each Lender), from time to time upon prior
reasonable written notice and at such times during normal business hours, all at
the expense of the Borrower, to visit and inspect its properties; inspect, audit
and make extracts from its books, records and files, including, but not limited
to, management letters prepared by independent accountants; and discuss with its
principal officers, and its independent accountants, its business, assets,
liabilities, financial condition, results of operations and business prospects;
provided that upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent or any Lender may do any of the foregoing at
the expense of the Borrower at any time without advance notice; provided that
excluding any such visits and inspection during the continuation of an Event of
Default, the Administrative Agent shall not conduct more than one visit and
inspection at the Borrower’s expense during any calendar year.
SECTION 8.14    Additional Subsidiaries; Real Property.
(a)Additional Domestic Material Subsidiaries. Notify the Administrative Agent
promptly after any Person who is a Domestic Subsidiary becomes a Material
Subsidiary and deliver to the Administrative Agent within thirty (30) days after
such notification (as such time period may be extended by the Administrative
Agent in its sole discretion) (i) Security Documents pledging one hundred
percent


82

--------------------------------------------------------------------------------





(100%) of the total outstanding Equity Interests of such new Material Subsidiary
and a consent thereto executed by such new Material Subsidiary (including,
without limitation, if applicable, original certificated Equity Interests
evidencing the Equity Interests of such new Material Subsidiary, together with
an appropriate undated stock or other transfer power for each certificate duly
executed in blank by the registered owner thereof), (ii) a duly executed
supplement to the Security Agreement or such other document as the
Administrative Agent shall deem appropriate for causing such Person to become a
party to the Security Agreement and other applicable Security Documents, (iii) a
duly executed supplement to the Guaranty Agreement or such other document as the
Administrative Agent shall deem appropriate for causing such Person to become a
Subsidiary Guarantor, (iv) such opinions, documents and certificates referred to
in Section 6.1 as may be reasonably requested by the Administrative Agent, (v)
such updated Schedules to the Loan Documents as reasonably requested by the
Administrative Agent with regard to such Person and (vi) such other documents as
may be reasonably requested by the Administrative Agent, all in form, content
and scope reasonably satisfactory to the Administrative Agent.
(b)Additional Foreign Subsidiaries. Notify the Administrative Agent promptly
after any Person who is a Foreign Subsidiary becomes a Material Subsidiary and
deliver to the Administrative Agent within sixty (60) days after such
notification (as such time period may be extended by the Administrative Agent in
its sole discretion) (i) Security Documents pledging one hundred percent (100%)
of the total outstanding Equity Interests of such new Material Subsidiary (or,
in the case of a First Tier Foreign Subsidiary, sixty‑five percent (65%) of the
total outstanding voting Equity Interests (and one hundred percent (100%) of the
non-voting Equity Interests) of such new First Tier Foreign Subsidiary) and a
consent thereto executed by such new Material Subsidiary (including, without
limitation, if applicable, original certificated Equity Interests (or the
equivalent thereof pursuant to the Applicable Laws and practices of any relevant
foreign jurisdiction) evidencing the Equity Interests of such new Material
Subsidiary, together with an appropriate undated stock or other transfer power
for each certificate duly executed in blank by the registered owner thereof),
(ii) such opinions, documents and certificates referred to in Section 6.1 as may
be reasonably requested by the Administrative Agent, (iii) such updated
Schedules to the Loan Documents as requested by the Administrative Agent with
regard to such Person and (iv) such other documents as may be reasonably
requested by the Administrative Agent, all in form, content and scope reasonably
satisfactory to the Administrative Agent.
(c)Additional Subsidiaries. Notify the Administrative Agent promptly after any
Person becomes a Subsidiary of the Borrower.
(d)Real Property Collateral. No less than forty-five (45) days prior to any
pledge of any real property as collateral security for the Secured Obligations,
notify the Administrative Agent in writing (which shall promptly make such
information available to the Lenders in accordance with its customary practice)
of any such proposed pledge. The Borrower shall promptly provide to the
Administrative Agent such documents as it may reasonably request to confirm
compliance with applicable flood insurance laws and regulations.
SECTION 8.15    Use of Proceeds.
(a)The Borrower shall use the proceeds of the Initial Term Loan to (i) finance
the PerkinElmer Acquisition and repay in full the Existing Credit Agreement,
(ii) pay fees, commissions and expenses in connection with the transactions
contemplated in the foregoing clause (i) and (iii) pay fees, commissions and
expenses in connection with the transactions contemplated by the Loan Documents.
(b)The Borrower shall use the proceeds of the Revolving Credit Facility for
working capital, capital expenditures, stock buybacks, and acquisitions and for
other general corporate purposes of the Borrower and its Subsidiaries.


83

--------------------------------------------------------------------------------







(c)The Borrower shall use the proceeds of any Incremental Increase as permitted
pursuant to Section 5.15.
(d)The Borrower will not request any Extension of Credit, and the Borrower shall
not use, and shall ensure that its Subsidiaries and its or their respective
directors, officers, employees and agents shall not use, the proceeds of any
Extension of Credit (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
SECTION 8.16    Compliance with Anti-Corruption Laws and Sanctions
The Borrower will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
SECTION 8.17    Further Assurances
Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including, without limitation,
the filing and recording of financing statements and other documents), which may
be required under any Applicable Law, or which the Administrative Agent or the
Required Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents or to grant, preserve, protect or perfect the
Liens created or intended to be created by the Security Documents or the
validity or priority of any such Lien, all at the reasonable expense of the
Credit Parties.  The Borrower also agrees to provide to the Administrative
Agent, from time to time upon the reasonable request by the Administrative
Agent, evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.
SECTION 8.18    Post-Closing Matters
(a)Use commercially reasonable efforts to deliver to the Administrative Agent,
in form and substance satisfactory to the Administrative Agent, as soon as
practicable and in any event within sixty (60) days of the Closing Date, the
landlord waivers or consents or similar access or bailee letters with respect to
leased or owned real properties set forth on Schedule 8.18;
(b)Deliver to the Administrative Agent, in form and substance satisfactory to
the Administrative Agent, as soon as practicable and in any event within sixty
(60) days of the Closing Date, evidence of payment of all insurance premiums for
the then current policy year of each policy (with appropriate endorsements
naming the Administrative Agent as lender’s loss payee (and mortgagee, as
applicable) on all policies for property hazard insurance and as additional
insured on all policies for liability insurance), and if requested by the
Administrative Agent, copies of such insurance policies; and
(c)To the extent any Collateral (including the perfection of any security
interest therein) is not required to be provided pursuant to the proviso of
Section 6.1(c), as soon as practicable and in any event within ninety (90) days
of the Closing Date, pledge such Collateral to the Administrative Agent, on
behalf of the Secured Parties, deliver each applicable Security Document and
each document required by the Security Documents to be filed, registered or
recorded in order to perfect the security interests of the Administrative Agent,
on behalf of the Secured Parties, in such Collateral and evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon (subject to Permitted Liens).


84

--------------------------------------------------------------------------------





ARTICLE IX
NEGATIVE COVENANTS
Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, all Letters of
Credit have been terminated or expired and the Commitments terminated, the
Borrower will not, and will not permit any of its Subsidiaries to.
SECTION 9.1    Indebtedness
Create, incur, assume or suffer to exist any Indebtedness except:
(a)the Obligations;
(b)Indebtedness (i) owing under Hedge Agreements entered into in order to manage
existing or anticipated interest rate, exchange rate or commodity price risks
and not for speculative purposes and (ii) owing under Secured Cash Management
Agreements;
(c)Indebtedness existing on the Closing Date and listed on Schedule 9.1, and any
refinancings, refundings, renewals, replacements or extensions thereof; provided
that (i) the principal amount of such Indebtedness is not increased at the time
of such refinancing, refunding, renewal or extension except by an amount equal
to a reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;
(d)Indebtedness of a Person existing at the time such Person became a Subsidiary
in connection with a Permitted Acquisition permitted pursuant to Section 9.3, to
the extent that (i) such Indebtedness was incurred prior to the date of such
Permitted Acquisition and was not incurred in connection with, or in
contemplation of, such Permitted Acquisition; (ii) neither the Borrower nor any
Subsidiary thereof (other than such acquired Person or any other Person that
such Person merges with or into) shall have any liability or other obligation
with respect to such Indebtedness; and (iii) the aggregate principal amount of
all such Indebtedness shall not exceed $15,000,000 at any time outstanding;
(e)Capital Lease Obligations and Indebtedness incurred in connection with
purchase money Indebtedness in an aggregate amount not to exceed $50,000,000 at
any time outstanding;
(f)Guarantees with respect to Indebtedness permitted pursuant to subsections (a)
through (c) and (e) of this Section;
(g)unsecured intercompany Indebtedness:
(i)     owed by (x) the Borrower or any Subsidiary Guarantor to the Borrower or
any Subsidiary Guarantor, (y) the Borrower or any Subsidiary Guarantor to any
Subsidiary of the Borrower who is not a Credit Party or (z) any Non-Guarantor
Subsidiary to the Borrower or any Subsidiary Guarantor (provided that all
Indebtedness permitted under this clause (i) shall be subordinated to the
Obligations in a manner reasonably satisfactory to the Administrative Agent;
provided, further, that (1) the aggregate principal amount of all Indebtedness
permitted under this


85

--------------------------------------------------------------------------------





clause (i) shall not exceed $50,000,000 at any time outstanding and (2) the
aggregate principal amount of all Indebtedness permitted under clause (i)(z)
shall not exceed $25,000,000 at any time outstanding); and
(ii)    owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary;
(h)Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;
(i)Indebtedness under performance bonds, surety bonds, release, appeal and
similar bonds, statutory obligations or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, and
reimbursement obligations in respect of any of the foregoing; and
(j)Indebtedness consisting of promissory notes issued to current or former
officers, directors and employees (or their respective family members, estates
or trusts or other entities for the benefit of any of the foregoing) of the
Borrower or its Subsidiaries to purchase or redeem Equity Interests; provided
that the aggregate principal amount of all such Indebtedness shall not exceed
$1,000,000 at any time outstanding;
(k)unsecured Indebtedness or Subordinated Indebtedness of the Borrower or any
Subsidiary thereof not otherwise permitted pursuant to this Section in an
aggregate principal amount not to exceed $100,000,000 at any time outstanding;
(l)unsecured Indebtedness incurred in respect of netting services, overdraft
protection and other like services, in each case, incurred in the ordinary
course of business; and
(m)Indebtedness of the Borrower in respect of one or more series of senior
unsecured notes, senior secured first lien or junior lien notes or subordinated
notes that may be secured by the Collateral on a junior or, solely in the case
of senior secured first lien notes, pari passu basis with the Secured
Obligations, that are issued or made in lieu of Incremental Loan Commitments
pursuant to an indenture or a note purchase agreement or otherwise (any such
Indebtedness, “Incremental Equivalent Debt”); provided that:
i. (x) the total aggregate principal amount of all Incremental Equivalent Debt
issued or incurred pursuant to this Section 9.1(m) and all Incremental Loan
Commitments issued or incurred pursuant to Section 5.15 shall not (as of any
date of issuance or incurrence thereof) exceed the Incremental Loan Amount and
(y) the total aggregate principal amount for all such Incremental Equivalent
Debt issued or incurred pursuant to this Section 9.1(m) shall not (as of any
date of issuance or incurrence thereof) exceed $100,000,000 in the aggregate;
ii.no Default or Event of Default shall have occurred and be continuing or would
exist immediately after giving effect to such incurrence or issuance of such
Incremental Equivalent Debt;
iii.if such Incremental Equivalent Debt is secured on a pari passu basis with
the Secured Obligations, the maturity date applicable to such Incremental
Equivalent Debt shall be on or after the Term Loan Maturity Date and the
weighted average life to maturity of such Incremental Equivalent Debt shall be
no shorter than the weighted average life to maturity of the Term Loan Facility;


86

--------------------------------------------------------------------------------







iv.if such Incremental Equivalent Debt is secured by a second lien (or other
junior basis) or is unsecured, such Incremental Equivalent Debt shall satisfy
the Permitted Junior Debt Conditions;
v.if such Incremental Equivalent Debt is secured, the holders of such
Indebtedness (or their representative) shall be party to a Customary
Intercreditor Agreement with the Administrative Agent and such Incremental
Equivalent Debt shall not be secured by any assets other than Collateral;
vi.the Administrative Agent and the Lenders shall have received from the
Borrower an Officer’s Compliance Certificate demonstrating, in form and
substance reasonably satisfactory to the Administrative Agent, that the Borrower
is in compliance with the financial covenants set forth in Section 9.15, in each
case based on the financial statements most recently delivered pursuant to
Section 8.1(a) or 8.1(b), as applicable, both before and after giving effect (on
a Pro Forma Basis) to such Incremental Equivalent Debt (with such Incremental
Equivalent Debt being deemed to be fully drawn);
vii.such Incremental Equivalent Debt shall not benefit from recourse to any
borrower or guarantor other than the Credit Parties; and
viii.except as set forth in subsections (i) through (vii) of this Section
9.1(m), the terms (excluding pricing, fees, original issue discount, rate floors
and premiums) of such Incremental Equivalent Debt are no more restrictive in any
material respect to the Borrower and its Subsidiaries than the terms set forth
in this Agreement.
SECTION 9.2    Liens
Create, incur, assume or suffer to exist, any Lien on or with respect to any of
its Property, whether now owned or hereafter acquired, except:
(a)Liens created pursuant to the Loan Documents (including, without limitation,
Liens in favor of the Issuing Lenders on Cash Collateral granted pursuant to the
Loan Documents);
(b)Liens in existence on the Closing Date and described on Schedule 9.2, and the
replacement, renewal or extension thereof (including Liens incurred, assumed or
suffered to exist in connection with any refinancing, refunding, renewal or
extension of Indebtedness pursuant to Section 9.1(c) (solely to the extent that
such Liens were in existence on the Closing Date and described on Schedule
9.2)); provided that the scope of any such Lien shall not be increased, or
otherwise expanded, to cover any additional property or type of asset, as
applicable, beyond that in existence on the Closing Date, except for products
and proceeds of the foregoing;
(c)Liens for taxes, assessments and other governmental charges or levies
(excluding any Lien imposed pursuant to any of the provisions of ERISA) (i) not
yet due or as to which the period of grace, if any, related thereto has not
expired or (ii) which are being contested in good faith and by appropriate
proceedings if adequate reserves are maintained to the extent required by GAAP;
(d)the claims of materialmen, mechanics, carriers, warehousemen, processors or
landlords for labor, materials, supplies or rentals incurred in the ordinary
course of business, which (i) are not overdue for a period of more than thirty
(30) days, or if more than thirty (30) days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;


87

--------------------------------------------------------------------------------







(e)deposits or pledges made in the ordinary course of business in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance and other types of social security or similar
legislation, or to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business, in each case, so long
as no foreclosure sale or similar proceeding has been commenced with respect to
any portion of the Collateral on account thereof;
(f)encumbrances in the nature of zoning restrictions, easements and rights or
restrictions of record on the use of real property, which in the aggregate are
not substantial in amount and which do not, in any case, materially detract from
the value of such property or impair the use thereof in the ordinary conduct of
business;
(g)Liens arising from the filing of precautionary UCC financing statements
relating solely to personal property leased pursuant to operating leases entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
(h)Liens securing Indebtedness permitted under Section 9.1(e); provided that
(i) such Liens shall be created substantially simultaneously with or within
thirty (30) days of the acquisition, repair, improvement or lease, as
applicable, of the related Property, (ii) such Liens do not at any time encumber
any property other than the Property financed by such Indebtedness, (iii) the
amount of Indebtedness secured thereby is not increased and (iv) the principal
amount of Indebtedness secured by any such Lien shall at no time exceed one
hundred percent (100%) of the original price for the purchase, repair
improvement or lease amount (as applicable) of such Property at the time of
purchase, repair, improvement or lease (as applicable);
(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.1(l) or securing appeal or other surety bonds
relating to such judgments;
(j)(i) Liens of a collecting bank arising in the ordinary course of business
under Section 4-210 of the Uniform Commercial Code in effect in the relevant
jurisdiction and (ii) Liens of any depositary bank in connection with statutory,
common law and contractual rights of set-off and recoupment with respect to any
deposit account of the Borrower or any Subsidiary thereof;
(k)(i) contractual or statutory Liens of landlords to the extent relating to the
property and assets relating to any lease agreements with such landlord, and
(ii) contractual Liens of suppliers (including sellers of goods) or customers
granted in the ordinary course of business to the extent limited to the property
or assets relating to such contract;
(l)any interest or title of a licensor, sublicensor, lessor or sublessor with
respect to any assets under any license or lease agreement entered into in the
ordinary course of business which do not (i) interfere in any material respect
with the business of the Borrower or its Subsidiaries or materially detract from
the value of the relevant assets of the Borrower or its Subsidiaries or
(ii) secure any Indebtedness;
(m)licenses and sublicenses of intellectual property permitted by Section 9.5;
(n)Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;


88

--------------------------------------------------------------------------------







(o)Liens solely on any cash earnest money deposits made by the Borrower or any
of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to a Permitted Acquisition;
(p)Liens on insurance proceeds securing the payment of financed insurance
premiums;
(q)Liens assumed by the Borrower and its Subsidiaries in connection with a
Permitted Acquisition that secured Indebtedness permitted by Section 9.1(d);
provided that such Liens do not extend to or cover any other assets (other than
the proceeds or products thereof, accessions or additions thereto and
improvements thereon);
(r)Liens incurred to secure Indebtedness permitted under Section 9.1(m); and
(s)other Liens as to which the aggregate amount of the obligations secured
thereby does not exceed $5,000,000.
For all purposes of this Agreement and subject to the limitations set forth
above, if a Lien meets the criteria of more than one of the types of Lien
permitted pursuant to clauses (a) through (q) above, the Credit Party in
question (i) shall have the right to determine in its sole discretion the
category to which such Lien is to be allocated, (ii) shall not be required to
allocate the amount of such Lien to more than one of such categories, and (iii)
may elect in its sole discretion to apportion such item of Lien between or among
any two or more of such categories otherwise applicable.


SECTION 9.3    Investments
Purchase, own, invest in or otherwise acquire (in one transaction or a series of
transactions), directly or indirectly, any Equity Interests, interests in any
partnership or joint venture (including, without limitation, the creation or
capitalization of any Subsidiary), evidence of Indebtedness or other obligation
or security, substantially all or a portion of the business or assets of any
other Person or any other investment or interest whatsoever in any other Person,
or make or permit to exist, directly or indirectly, any loans, advances or
extensions of credit to, or any investment in cash or by delivery of Property
in, any Person (all the foregoing, “Investments”) except:
(a)(i)    Investments existing on the Closing Date in Subsidiaries existing on
the Closing Date;
(ii)    Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 9.3;


(iii)     Investments made after the Closing Date by any Non-Guarantor
Subsidiary in any other Non-Guarantor Subsidiary;


(iv)    Investments made after the Closing Date by any Subsidiary of the
Borrower in the Borrower or any Subsidiary Guarantor;


(v)    Investments made after the Closing Date by any Guarantor in any
Non-Guarantor Subsidiary, in an aggregate amount not to exceed $5,000,000 during
the term of this Agreement;


(b)Investments in cash and Cash Equivalents;
(c)Investments by the Borrower or any of its Subsidiaries consisting of Capital
Expenditures permitted by this Agreement;


89

--------------------------------------------------------------------------------







(d)deposits made in the ordinary course of business to secure the performance of
leases or other obligations as permitted by Section 9.2;
(e)Hedge Agreements permitted pursuant to Section 9.1(b);
(f)purchases of assets in the ordinary course of business;
(g)Investments in the form of Restricted Payments permitted pursuant to
Section 9.6;
(h)Guarantees permitted pursuant to Section 9.1;
(i)Investments by the Borrower or any Subsidiary thereof in the form of
Permitted Acquisitions to the extent that (x) any Person acquired in such
Acquisition becomes a direct or indirect Subsidiary of the Borrower and, if
applicable, a Guarantor in the manner contemplated by Section 8.14 and (y) any
Property acquired in such Acquisition becomes a part of the Borrower or such
Subsidiary; and
(j)Investments received in settlement of amounts due to the Borrower or any of
its Subsidiaries effected in the ordinary course of business or owing to the
Borrower or any of its Subsidiaries as a result of Insolvency Proceedings
involving an account debtor or upon the foreclosure or enforcement of any Lien
in favor of the Borrower or its Subsidiaries;
(k)Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to the
Borrower or any of its Subsidiaries (in bankruptcy of customers or suppliers or
otherwise outside the ordinary course of business) or as security for any such
Indebtedness or claims;
(l)deposits of cash made in the ordinary course of business to secure
performance of Operating Leases;
(m)non-cash loans and advances to employees, officers, and directors of the
Borrower or any of its Subsidiaries for the purpose of purchasing Equity
Interests of the Borrower so long as the proceeds of such loans are used in
their entirety to purchase such Equity Interests of the Borrower in an aggregate
principal amount not to exceed $1,000,000 outstanding at any one time;
(n)loans and advances to employees and officers of the Borrower or any of its
Subsidiaries in the ordinary course of business for any other business purpose
in an aggregate principal amount not to exceed $1,000,000 outstanding at any one
time;
(o)equity Investments by the Borrower or any Subsidiary Guarantor in any
Subsidiary of such Credit Party which is required by law to maintain a minimum
net capital requirement or as may be otherwise required by applicable law;
(p)accrual of interest, accretion or amortization of original issue discount, or
the payment of interest in kind, in each case, on Indebtedness that otherwise is
permitted under Section 9.1;
(q)Investments not otherwise permitted pursuant to this Section not exceeding
$[***] in the aggregate in any Fiscal Year; provided that, immediately before
and immediately after giving pro forma effect to any such Investments and any
Indebtedness incurred in connection therewith, no Default or Event of Default
shall have occurred and be continuing;


90

--------------------------------------------------------------------------------







(r)purchase of any of the Equity Interests of (x) MeVis Medical Solutions AG and
(y) dPix Holding; provided that the aggregate amount of the purchase price for
such Equity Interests, including, but not limited to, any assumed debt,
earn-outs (valued at the maximum amount payable thereunder), deferred payments,
or Equity Interests of the Borrower, to be paid in connection with any such
purchase shall not exceed $[***] in the aggregate; and
(s)purchase of (x) all of the Equity Interests or all or substantially all of
the assets of Varex Imaging Arabia Commercial Limited, Varex Imaging China Co.,
Ltd. (a/k/a Jiangsu VMS Co., Ltd.), and Varex Imaging China Co., Ltd., Beijing
branch, from Varian Medical or its Affiliates and (y) certain assets of VMS
(China) Co., Ltd.; provided that the aggregate amount of the purchase price,
including, but not limited to, any assumed debt, earn-outs (valued at the
maximum amount payable thereunder), deferred payments, or Equity Interests of
the Borrower, to be paid in connection with such purchase shall be paid on or
prior to June 30, 2018 and shall not exceed $[***] in the aggregate.
For purposes of determining the amount of any Investment outstanding for
purposes of this Section 9.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).


SECTION 9.4    Fundamental Changes
Merge, consolidate or enter into any similar combination with, or enter into any
Asset Disposition of all or substantially all of its assets (whether in a single
transaction or a series of transactions) with, any other Person or liquidate,
wind-up or dissolve itself (or suffer any liquidation or dissolution) except:
(a)(i) any Wholly-Owned Subsidiary of the Borrower may be merged, amalgamated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving entity) or (ii) any Wholly-Owned Subsidiary of the
Borrower may be merged, amalgamated or consolidated with or into any Subsidiary
Guarantor (provided that the Subsidiary Guarantor shall be the continuing or
surviving entity or simultaneously with such transaction, the continuing or
surviving entity shall become a Guarantor and the Borrower shall comply with
Section 8.14 in connection therewith);
(b)any Subsidiary may dispose of all or substantially all of its assets (upon
voluntary liquidation, dissolution, winding up or otherwise) to the Borrower or
any Subsidiary Guarantor; provided that, with respect to any such disposition by
any Non-Guarantor Subsidiary, the consideration for such disposition shall not
exceed the fair value of such assets;
(c)any Wholly-Owned Subsidiary of the Borrower may merge with or into the Person
such Wholly-Owned Subsidiary was formed to acquire in connection with any
Permitted Acquisition permitted pursuant to Section 9.3(i); provided that any
continuing or surviving entity shall comply with Section 8.14 (if applicable);
and
(d)the Borrower may liquidate, wind-up or dissolve Subsidiaries of the Borrower
if the Borrower determines in good faith that such liquidation or dissolution is
in the best interests of the Borrower and is not materially disadvantageous to
the Lenders; provided that (i) in the case of a liquidation, winding-up or
dissolution of a Subsidiary of the Borrower that is a Credit Party or a
Wholly-Owned Subsidiary thereof, all of the assets (including any interest in
any Equity Interests) of any such liquidating or dissolving Subsidiary are
transferred to the Borrower or any Subsidiary Guarantor that is not liquidating
or dissolving, and (ii) in the case of a liquidation or dissolution of a
Subsidiary of the Borrower that is not a Credit Party so long as all of the
assets of such liquidating or dissolving Subsidiary are transferred to a
Subsidiary of the Borrower that is not liquidating or dissolving.


91

--------------------------------------------------------------------------------







SECTION 9.5    Asset Dispositions
Make any Asset Disposition except:
(a)the sale of obsolete, worn-out or surplus assets no longer used or usable in
the business of the Borrower or any of its Subsidiaries;
(b)non-exclusive licenses and sublicenses of intellectual property rights in the
ordinary course of business not interfering, individually or in the aggregate,
in any material respect with the conduct of the business of the Borrower and its
Subsidiaries;
(c)leases, subleases, licenses or sublicenses of real or personal property
granted by the Borrower or any of its Subsidiaries to others in the ordinary
course of business not materially detracting from the value of such real or
personal property or interfering in any material respect with the business of
the Borrower or any of its Subsidiaries;
(d)Assets Dispositions in connection with transactions permitted by Section 9.4;
(e)any involuntary loss, damage or destruction of property;
(f)any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;
provided that the requirements of Section 4.4(b) are complied with in connection
therewith;
(g)(i) the lapse of registered patents, trademarks, copyrights and other
intellectual property of the Borrower and its Subsidiaries if such intellectual
property is not economically desirable in the conduct of their business or (ii)
the abandonment of patents, trademarks, copyrights, or other intellectual
property rights in the ordinary course of business; provided that, as to any
such disposition that occurs other than solely by reason of final expiration not
subject to extension or renewal, so long as (in each case under clauses (i) and
(ii)), (A) with respect to copyrights, such copyrights are not material revenue
generating copyrights, and (B) the occurrence of such lapse, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
(h)the making of Investments permitted by Section 9.3;
(i)the making of Restricted Payments permitted by Section 9.6; and
(j)Asset Dispositions not otherwise permitted pursuant to this Section; provided
that (i) at the time of such Asset Disposition, no Default or Event of Default
shall exist or would result from such Asset Disposition, (ii) such Asset
Disposition is made for fair market value and the consideration received shall
be in cash, and (iii) the aggregate fair market value of all property disposed
of in reliance on this clause (k) shall not exceed $50,000,000 in any Fiscal
Year.
SECTION 9.6    Restricted Payments
Declare or pay any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Equity
Interests of the Borrower or any Subsidiary thereof, or make any distribution of
cash, property or assets to the holders of shares of any Equity Interests of the
Borrower or any Subsidiary thereof (all of the foregoing, the “Restricted
Payments”), provided that:
(a)the Borrower may pay cash dividends on its Qualified Equity Interests so long
as (i) no Default or Event of Default has occurred and is continuing or would
result therefrom and (ii) the Administrative Agent shall have received
satisfactory written evidence that the Borrower would be in


92

--------------------------------------------------------------------------------





compliance with the financial covenants set forth in Section 9.15 on a Pro Forma
Basis after giving effect thereto;
(b)any Subsidiary of the Borrower may pay cash dividends to the Borrower or any
Subsidiary Guarantor;
(c)the Borrower may make repurchases or redemptions of its Equity Interests from
former employees, officers or directors (or any spouse, ex-spouse or estate of
the foregoing) pursuant to and in accordance with stock option plans or other
benefit plans or agreements for directors, officers and employees of the
Borrower and the Subsidiaries, so long as (i) no Default or Event of Default has
occurred and is continuing or would result therefrom and (ii) the Administrative
Agent shall have received satisfactory written evidence that the Borrower would
be in compliance with the financial covenants set forth in Section 9.15 on a Pro
Forma Basis after giving effect thereto; and
(d)the Borrower and any of its Subsidiaries may make Restricted Payments
permitted pursuant to Section 9.9;
SECTION 9.7    Transactions with Affiliates
Directly or indirectly enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property, the rendering of
any service or the payment of any management, advisory or similar fees, with
(a) any officer, director, holder of any Equity Interests in, or other Affiliate
of the Borrower or any of its Subsidiaries, or (b) any Affiliate of any such
officer, director or holder, other than:
(i)    transactions permitted by Sections 9.1, 9.3, 9.4, 9.5, 9.6 and 9.13;
(ii)    transactions existing on the Closing Date and described on Schedule 9.7;
(iii)    transactions among the Borrower and the Subsidiary Guarantors;
(iv)    other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;
(v)    employment and severance arrangements (including equity incentive plans
and employee benefit plans and arrangements) with their respective officers and
employees in the ordinary course of business;
(vi)    payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;
and
(vii)    transactions occurring in connection with the Spin-Off contemplated by
Sections 2.4, 2.5 and 2.6 of the SDA.
SECTION 9.8    Accounting Changes; Organizational Documents; Etc.
(a)Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.


93

--------------------------------------------------------------------------------







(b)Amend, modify or change its articles of incorporation (or corporate charter
or other similar organizational documents) or amend, modify or change its bylaws
(or other similar documents) in any manner materially adverse to the rights or
interests of the Lenders.
(c)Change the Borrower’s accounting practices as in effect on the Closing Date
relating to invoicing, billing and collection of receivables in any material
respect, including, without limitation, change the jurisdiction from which
Person in whose name billings for goods sold and services rendered by the
Borrower are carried out.
SECTION 9.9    Payments and Modifications of Subordinated Indebtedness.
(a)Amend, modify, waive or supplement (or permit the modification, amendment,
waiver or supplement of) any of the terms or provisions of any Subordinated
Indebtedness in any respect which would materially and adversely affect the
rights or interests of the Administrative Agent and Lenders hereunder.
(b)Cancel, forgive, make any payment or prepayment on, or redeem or acquire for
value (including, without limitation, (x) by way of depositing with any trustee
with respect thereto money or securities before due for the purpose of paying
when due and (y) at the maturity thereof) any Subordinated Indebtedness, except:
i.refinancings, refundings, renewals, extensions or exchange of any Subordinated
Indebtedness permitted by Section 9.1(c) or (k), and by any subordination
provisions applicable thereto;
ii.payments and prepayments of any Subordinated Indebtedness made solely with
the proceeds of Qualified Equity Interests; and
iii.the payment of interest, expenses and indemnities in respect of Subordinated
Indebtedness incurred under Section 9.1(c), or (k) (other than any such payments
prohibited by any subordination provisions applicable thereto).
SECTION 9.10    No Further Negative Pledges; Restrictive Agreements.
(a)Enter into, assume or be subject to any agreement prohibiting or otherwise
restricting the creation or assumption of any Lien upon its properties or
assets, whether now owned or hereafter acquired, or requiring the grant of any
security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents,
(ii) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 9.1(e) (provided that any such restriction contained therein
relates only to the asset or assets financed thereby), (iii) customary
restrictions contained in the organizational documents of any Non-Guarantor
Subsidiary as of the Closing Date and (iv) customary restrictions in connection
with any Permitted Lien or any document or instrument governing any Permitted
Lien (provided that any such restriction contained therein relates only to the
asset or assets subject to such Permitted Lien).
(b)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Borrower or any
Subsidiary thereof to (i) pay dividends or make any other distributions to the
Borrower or any Subsidiary thereof on its Equity Interests or with respect to
any other interest or participation in, or measured by, its profits, (ii) pay
any Indebtedness or other obligation owed to the Borrower or any Subsidiary
thereof or (iii) make loans or advances to the Borrower or any Subsidiary
thereof, except in each case for such encumbrances or restrictions existing
under or by reason of (A) this Agreement and the other Loan Documents and
(B) Applicable Law.


94

--------------------------------------------------------------------------------







(c)Create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Borrower or any
Subsidiary thereof to (i) sell, lease or transfer any of its properties or
assets to the Borrower or any Subsidiary thereof or (ii) act as a Credit Party
pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except in each case for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) Applicable Law, (C) any document or instrument governing
Indebtedness incurred pursuant to Section 9.1(e) (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith), (D) any Permitted Lien or any document or instrument
governing any Permitted Lien (provided that any such restriction contained
therein relates only to the asset or assets subject to such Permitted Lien),
(E) obligations that are binding on a Subsidiary at the time such Subsidiary
first becomes a Subsidiary of the Borrower, so long as such obligations are not
entered into in contemplation of such Person becoming a Subsidiary,
(F) customary restrictions contained in an agreement related to the sale of
Property (to the extent such sale is permitted pursuant to Section 9.5) that
limit the transfer of such Property pending the consummation of such sale,
(G) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (H) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.
SECTION 9.11    Nature of Business
Engage in any business other than the business conducted by the Borrower and its
Subsidiaries as of the Closing Date and business activities reasonably related
or ancillary thereto or that are reasonable extensions thereof.
SECTION 9.12    Amendments of Other Documents
Amend, modify, waive, terminate or supplement (or permit modification,
amendment, waiver, termination or supplement of) any Material Contract in any
respect which would materially and adversely affect the rights or interests of
the Administrative Agent and the Lenders hereunder, in each case, without the
prior written consent of the Administrative Agent.
SECTION 9.13    Sale Leasebacks
Directly or indirectly become or remain liable as lessee or as guarantor or
other surety with respect to any lease, whether an operating lease or a capital
lease, of any Property (whether real, personal or mixed), whether now owned or
hereafter acquired, (a) which the Borrower or any Subsidiary thereof has sold or
transferred or is to sell or transfer to a Person which is not the Borrower or
any Subsidiary thereof or (b) which the Borrower or any Subsidiary thereof
intends to use for substantially the same purpose as any other Property that has
been sold or is to be sold or transferred by the Borrower or such Subsidiary to
another Person which is not the Borrower or any Subsidiary thereof in connection
with such lease, except the sale and leaseback of the Las Vegas Facility
(provided that the aggregate amount of all payments made under such leaseback
during the term of this Agreement shall not exceed $25,000,000).
SECTION 9.14    Capital Expenditures
Permit the aggregate amount of all Capital Expenditures in any Fiscal Year to
exceed the amount set forth below for such Fiscal Year:
Fiscal Year
Amount
2017
$35,000,000
2018 and thereafter
$30,000,000

SECTION 9.15    Financial Covenants.
(a)Consolidated Total Leverage Ratio. As of the last day of any fiscal quarter
of the Borrower, permit the Consolidated Total Leverage Ratio to be greater than
the amount set forth below for such fiscal quarter:


95

--------------------------------------------------------------------------------





Applicable Period
Maximum Consolidated Total Leverage Ratio
From the Closing Date to fiscal quarter ended September 30, 2018
4.50 to 1.00
From the fiscal quarter ended December 31, 2018 to the fiscal quarter ended
September 30, 2019
4.25 to 1.00
From the fiscal quarter ended December 31, 2019 to the fiscal quarter ended
September 30, 2020
4.00 to 1.00
From the fiscal quarter ended December 31, 2020 and thereafter
3.75 to 1.00



provided that, notwithstanding the foregoing table, from the fiscal quarter
ended December 31, 2019 and thereafter, following a Material Permitted
Acquisition, the applicable maximum Consolidated Total Leverage Ratio shall
increase to 4.25 to 1.00 for four consecutive fiscal quarters following the
fiscal quarter in which such Material Permitted Acquisition is consummated.


(b)Consolidated Senior Secured Leverage Ratio. As of the last day of any fiscal
quarter of the Borrower, permit the Consolidated Senior Secured Leverage Ratio
to be greater than the amount set forth below for such fiscal quarter:
Applicable Period
Maximum Consolidated Senior Secured Leverage Ratio
From the Closing Date to fiscal quarter ended September 30, 2018
3.75 to 1.00
From the fiscal quarter ended December 31, 2018 to the fiscal quarter ended
September 30, 2019
3.50 to 1.00
From the fiscal quarter ended December 31, 2019 to the fiscal quarter ended
September 30, 2020
3.25 to 1.00
From the fiscal quarter ended December 31, 2020 and thereafter
3.00 to 1.00



provided that, notwithstanding the foregoing table the foregoing table, from the
fiscal quarter ended December 31, 2019 and thereafter, following a Material
Permitted Acquisition, the applicable maximum Consolidated Senior Secured
Leverage Ratio shall increase to 3.50 to 1.00 for four consecutive fiscal
quarters following the fiscal quarter in which such Material Permitted
Acquisition is consummated.


96

--------------------------------------------------------------------------------









(c)Consolidated Fixed Charge Coverage Ratio. As of the last day of any fiscal
quarter of the Borrower, permit the Consolidated Fixed Charge Coverage Ratio to
be less than 1.25 to 1.00.


ARTICLE X
DEFAULT AND REMEDIES
SECTION 10.1    Events of Default
Each of the following shall constitute an Event of Default:
(a)Default in Payment of Principal of Loans and Reimbursement Obligations. The
Borrower shall default in any payment of principal of any Loan or Reimbursement
Obligation when and as due (whether at maturity, by reason of acceleration or
otherwise).
(b)Other Payment Default. The Borrower shall default in the payment when and as
due (whether at maturity, by reason of acceleration or otherwise) of interest on
any Loan or Reimbursement Obligation or the payment of any other Obligation when
and as due (whether at maturity, by reason of acceleration or otherwise) and
such default shall continue for a period of three (3) days.
(c)Misrepresentation. Any representation, warranty, certification or statement
of fact made or deemed made by or on behalf of any Credit Party or any
Subsidiary thereof in this Agreement, in any other Transaction Document, or in
any document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of any Credit Party or any Subsidiary thereof in this Agreement, any other
Transaction Document, or in any document delivered in connection herewith or
therewith that is not subject to materiality or Material Adverse Effect
qualifications, shall be incorrect or misleading in any material respect when
made or deemed made.
(d)Default in Performance of Certain Covenants. Any Credit Party or any
Subsidiary thereof shall default in the performance or observance of any
covenant or agreement contained in Sections 8.3, 8.4 (but only with respect to
existence of Credit Parties), 8.14, 8.15, 8.16 or 8.18 or Article IX.
(e)Default in Performance of Other Covenants and Conditions. Any Credit Party or
any Subsidiary thereof shall default in the performance or observance of any
term, covenant, condition or agreement contained in this Agreement (other than
as specifically provided for in this Section) or any other Loan Document and
such default shall continue for a period of thirty (30) days after the earlier
of (i) the Administrative Agent’s delivery of written notice thereof to the
Borrower and (ii) a Responsible Officer of any Credit Party having obtained
knowledge thereof.
(f)Indebtedness Cross-Default. Any Credit Party or any Subsidiary thereof shall
(i) default in the payment of any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount beyond the period of grace if any, provided in
the instrument or agreement under which such Indebtedness was created, or
(ii) default in the observance or performance of any other agreement or
condition relating to any Indebtedness (other than the Loans or any
Reimbursement Obligation) the aggregate outstanding principal amount, or with
respect to any Hedge Agreement, the Hedge Termination Value, of which is in
excess of the Threshold Amount or contained in any instrument or agreement
evidencing, securing or relating thereto or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause, with the


97

--------------------------------------------------------------------------------





giving of notice and/or lapse of time, if required, any such Indebtedness to
become due prior to its stated maturity (and, in each case, any applicable grace
period having expired).
(g)Change in Control. Any Change in Control shall occur.
(h)Voluntary Bankruptcy Proceeding. Any Credit Party or any Subsidiary thereof
shall (i) commence a voluntary case under any Debtor Relief Laws, (ii) file a
petition seeking to take advantage of any Debtor Relief Laws, (iii) consent to
or fail to contest in a timely and appropriate manner any petition filed against
it in an involuntary case under any Debtor Relief Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign, (v) admit in writing its inability to pay its debts as they become due,
(vi) make a general assignment for the benefit of creditors, or (vii) take any
corporate action for the purpose of authorizing any of the foregoing.
(i)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against any Credit Party or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under any Debtor Relief Laws, or
(ii) the appointment of a trustee, receiver, custodian, liquidator or the like
for any Credit Party or any Subsidiary thereof or for all or any substantial
part of their respective assets, domestic or foreign, and such case or
proceeding shall continue without dismissal or stay for a period of sixty (60)
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.
(j)Failure of Agreements. Any provision of this Agreement or any provision of
any other Loan Document (in each case deemed material by the Administrative
Agent or the Required Lenders) shall for any reason cease to be valid and
binding on any Credit Party or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any material portion of the Collateral
purported to be covered thereby, in each case other than in accordance with the
express terms hereof or thereof.
(k)ERISA Events. The occurrence of any of the following events: (i) any Credit
Party or any ERISA Affiliate fails to make full payment when due of all amounts
which, under the provisions of any Pension Plan or Sections 412 or 430 of the
Code, any Credit Party or any ERISA Affiliate is required to pay as
contributions thereto and such unpaid amounts are in excess of the Threshold
Amount, (ii) a Termination Event or (iii) any Credit Party or any ERISA
Affiliate as employers under one or more Multiemployer Plans makes a complete or
partial withdrawal from any such Multiemployer Plan and the plan sponsor of such
Multiemployer Plans notifies such withdrawing employer that such employer has
incurred a withdrawal liability requiring payments in an amount exceeding the
Threshold Amount.
(l)Judgment. One or more judgments, orders or decrees shall be entered against
any Credit Party or any Subsidiary thereof by any court and continues without
having been discharged, vacated or stayed for a period of thirty (30)
consecutive days after the entry thereof and such judgments, orders or decrees
are either (i) for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), equal to or in excess of the Threshold Amount or
(ii) for injunctive relief and could reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.
SECTION 10.2    Remedies
Upon the occurrence and during the continuance of an Event of Default, with the
consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:


98

--------------------------------------------------------------------------------







(a)Acceleration; Termination of Credit Facility. Terminate the Commitments and
declare the principal of and interest on the Loans and the Reimbursement
Obligations at the time outstanding, and all other amounts owed to the Lenders
and to the Administrative Agent under this Agreement or any of the other Loan
Documents (including, without limitation, all L/C Obligations, whether or not
the beneficiaries of the then outstanding Letters of Credit shall have presented
or shall be entitled to present the documents required thereunder) and all other
Obligations, to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by each Credit Party,
anything in this Agreement or the other Loan Documents to the contrary
notwithstanding, and terminate the Credit Facility and any right of the Borrower
to request borrowings or Letters of Credit thereunder; provided that upon the
occurrence of an Event of Default specified in Section 10.1(h) or (i), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by each Credit
Party, anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.
(b)Letters of Credit. With respect to all Letters of Credit with respect to
which presentment for honor shall not have occurred at the time of an
acceleration pursuant to the preceding paragraph, demand that the Borrower
deposit in a Cash Collateral account opened by the Administrative Agent an
amount equal to the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts held in such Cash Collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay the
other Secured Obligations in accordance with Section 10.3. After all such
Letters of Credit shall have expired or been fully drawn upon, the Reimbursement
Obligation shall have been satisfied and all other Secured Obligations shall
have been paid in full, the balance, if any, in such Cash Collateral account
shall be returned to the Borrower.
(c)General Remedies. Exercise on behalf of the Secured Parties all of its other
rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Secured Obligations.
SECTION 10.3    Rights and Remedies Cumulative; Non-Waiver; Etc.
(a)The enumeration of the rights and remedies of the Administrative Agent and
the Lenders set forth in this Agreement is not intended to be exhaustive and the
exercise by the Administrative Agent and the Lenders of any right or remedy
shall not preclude the exercise of any other rights or remedies, all of which
shall be cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise. No delay or failure to take action
on the part of the Administrative Agent or any Lender in exercising any right,
power or privilege shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
or shall be construed to be a waiver of any Event of Default. No course of
dealing between the Borrower, the Administrative Agent and the Lenders or their
respective agents or employees shall be effective to change, modify or discharge
any provision of this Agreement or any of the other Loan Documents or to
constitute a waiver of any Event of Default.
(b)Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Credit Parties or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.2 for the benefit of all the
Lenders and the Issuing Lenders; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the


99

--------------------------------------------------------------------------------





rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Issuing Lender or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as an Issuing Lender or
Swingline Lender, as the case may be) hereunder and under the other Loan
Documents, (c) any Lender from exercising setoff rights in accordance with
Section 12.4 (subject to the terms of Section 5.6), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Credit Party under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 10.2 and (ii) in addition to the
matters set forth in clauses (b), (c) and (d) of the preceding proviso and
subject to Section 5.6, any Lender may, with the consent of the Required
Lenders, enforce any rights and remedies available to it and as authorized by
the Required Lenders.
SECTION 10.4    Crediting of Payments and Proceeds
In the event that the Obligations have been accelerated pursuant to Section 10.2
or the Administrative Agent or any Lender has exercised any remedy set forth in
this Agreement or any other Loan Document, all payments received on account of
the Secured Obligations and all net proceeds from the enforcement of the Secured
Obligations shall be applied by the Administrative Agent as follows:
First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such, the Issuing Lenders in their
capacity as such and the Swingline Lender in its capacity as such, ratably among
the Administrative Agent, the Issuing Lenders and Swingline Lender in proportion
to the respective amounts described in this clause First payable to them;
Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the Foreign Obligation Providers under the Loan Documents, including
attorney fees, ratably among the Lenders and the Foreign Obligation Providers in
proportion to the respective amounts described in this clause Second payable to
them;
Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, Reimbursement Obligations and other
Secured Obligations, ratably among the Lenders and the Foreign Obligation
Providers in proportion to the respective amounts described in this clause Third
payable to them;
Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations and payment obligations
then owing under Secured Hedge Agreements, Secured Cash Management Agreements
and Foreign Obligation Loan Documents, ratably among the Lenders, the Issuing
Lenders, the Hedge Banks, the Cash Management Banks and Foreign Obligation
Providers in proportion to the respective amounts described in this clause
Fourth payable to them;
Fifth, to the Administrative Agent for the account of the Issuing Lenders, to
Cash Collateralize any L/C Obligations then outstanding and to the Foreign
Obligation Providers, to cash collateralize undrawn contingent liability
obligations owing to such Foreign Obligation Provider under the Foreign
Obligation Loan Documents to the extent not otherwise cash collateralized by the
applicable Foreign Subsidiary; and
Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.


100

--------------------------------------------------------------------------------







Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article XI for
itself and its Affiliates as if a “Lender” party hereto.
ARTICLE XI
THE ADMINISTRATIVE AGENT
SECTION 11.1    Appointment and Authority.
(a)Appointment. Each of the Lenders and each Issuing Lender hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Lenders, and neither the
Borrower nor any other Credit Party or any Subsidiary thereof shall have rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any Applicable Law. Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties. In addition, to the
extent required under the laws of any jurisdiction other than the United States,
each of the Lenders and Secured Parties hereby grants to the Administrative
Agent any required powers of attorney to execute any Security Document or other
Loan Document governed by the laws of such jurisdiction on such Lender’s or
Secured Party’s behalf.
(b)Collateral Agent. The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders (including in its
capacities as a potential Hedge Bank, a potential Foreign Obligation Provider,
and a potential Cash Management Bank) and the Issuing Lenders hereby irrevocably
appoints and authorizes the Administrative Agent to act as the agent of such
Lender and such Issuing Lender for purposes of acquiring, holding and enforcing
any and all Liens on Collateral granted by any of the Credit Parties to secure
any of the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to this Article XI for purposes of holding
or enforcing any Lien on the Collateral (or any portion thereof) granted under
the Security Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article XI and Article XII (including Section 12.3, as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.
SECTION 11.2    Rights as a Lender
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity


101

--------------------------------------------------------------------------------





for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with any Credit Party or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.
SECTION 11.3    Exculpatory Provisions.
(a)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder and thereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent and its Related Parties:
i.shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;
ii.shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and
iii.shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Credit Party or any
of its Subsidiaries or Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.
(b)Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary), or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 12.2 and Section 10.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until notice describing such Default or
Event of Default is given in writing to the Administrative Agent by the
Borrower, a Lender or an Issuing Lender.
(c)Neither the Administrative Agent nor any of its Related Parties have any duty
or obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document (including, without
limitation, any report provided to it by an Issuing Lender pursuant to
Section 3.9), (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement,


102

--------------------------------------------------------------------------------





instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Security Documents, (v) the value or the
sufficiency of any Collateral, (vi) the satisfaction of any condition set forth
in Article VI or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or (vii) the
utilization of any Issuing Lender’s L/C Commitment (it being understood and
agreed that each Issuing Lender shall monitor compliance with its own L/C
Commitment without any further action by the Administrative Agent).
(d)Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Competitor Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Competitor Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Competitor Institution.
SECTION 11.4    Reliance by the Administrative Agent
The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such Issuing Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender or such
Issuing Lender prior to the making of such Loan or the issuance of such Letter
of Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. For
purposes of determining compliance with the conditions specified in Section 6.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.
SECTION 11.5    Delegation of Duties
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the Credit Facility as well as activities as Administrative Agent. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
    






















103

--------------------------------------------------------------------------------





SECTION 11.6    Resignation of Administrative Agent
(a)Notice. The Administrative Agent may at any time give notice of its
resignation to the Lenders, the Issuing Lenders and the Borrower. Upon receipt
of any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such resignation), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the Issuing Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
in no event shall any such successor Administrative Agent be a Defaulting Lender
or a Competitor Institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)Defaulting Lender. If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower and such Person, remove such Person as Administrative Agent and, in
consultation with the Borrower and subject to the consent (not to be
unreasonably withheld or delayed) of the Borrower (provided no Event of Default
has occurred and is continuing at the time of such appointment), appoint a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)Effect of Resignation or Removal. With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Loan Documents, the retiring or removed
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (ii) except for any
indemnity payments or other amounts then owed to the retiring or removed
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and each Issuing Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than as provided in Section 5.11(j)) and other than any rights to
indemnity payments or other amounts owed to the retiring or removed
Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 12.3 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring or removed
Administrative Agent was acting as Administrative Agent and (ii) after such
resignation or removal for as long as any of them continues to act in any
capacity hereunder or under the other Loan Documents, including, without
limitation, (A) acting as collateral agent or otherwise holding any collateral
security on behalf of any of the Secured Parties and (B)


104

--------------------------------------------------------------------------------





in respect of any actions taken in connection with transferring the agency to
any successor Administrative Agent.
(d)Issuing Lender and Swingline Lender. Any resignation by, or removal of, Bank
of America as the Administrative Agent pursuant to this Section shall also
constitute its resignation as an Issuing Lender and Swingline Lender. If Bank of
America resigns as an Issuing Lender, it shall retain all the rights, powers,
privileges and duties of an Issuing Lender hereunder with respect to all Letters
of Credit outstanding as of the effective date of its resignation as an Issuing
Lender and all L/C Obligations with respect thereto, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
unreimbursed amounts pursuant to Sections 3.4 and 3.5. If Bank of America
resigns as Swingline Lender, it shall retain all the rights of the Swingline
Lender provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.2. Upon the appointment by the
Borrower of a successor Issuing Lender or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Issuing Lender or Swingline
Lender, as applicable, (ii) the retiring Issuing Lender and Swingline Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
SECTION 11.7    Non-Reliance on Administrative Agent and Other Lenders
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each Issuing Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
SECTION 11.8    No Other Duties, Etc
Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or an Issuing Lender
hereunder.
SECTION 11.9    Administrative Agent May File Proofs of Claim; Credit Bidding
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered (but not obligated), by
intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Lenders and the Administrative
Agent under Sections 3.3, 5.3 and 12.3) allowed in such judicial proceeding; and


105

--------------------------------------------------------------------------------







(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuing Lender to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Lenders to pay
to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 3.3, 5.3 and 12.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Lender any plan of reorganization, arrangement, adjustment or
composition affecting the Secured Obligations or the rights of any Lender or any
Issuing Lender to authorize the Administrative Agent to vote in respect of the
claim of any Lender or any Issuing Lender or in any such proceeding.
The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Secured Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Secured Obligations pursuant to a deed in
lieu of foreclosure or otherwise) and in such manner purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code of the United States, including under Sections 363, 1123 or 1129
of the Bankruptcy Code of the United States, or any similar laws in any other
jurisdictions to which a Credit Party is subject, (b) at any other sale or
foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law.  In
connection with any such credit bid and purchase, the Secured Obligations owed
to the Secured Parties shall be entitled to be, and shall be, credit bid on a
ratable basis (with Secured Obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase).  In connection with any such bid (i)
the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle or vehicles (provided that any actions by the
Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in Section 12.2 of
this Agreement, and (iii) to the extent that Secured Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Secured Obligations assigned to the acquisition vehicle exceeds the amount of
debt credit bid by the acquisition vehicle or otherwise), such Secured
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Secured Obligations that had been assigned to the acquisition
vehicle shall automatically be cancelled, without the need for any Secured Party
or any acquisition vehicle to take any further action.


106

--------------------------------------------------------------------------------









SECTION 11.10    Collateral and Guaranty Matters.
Each of the Lenders (including in its or its Affiliate’s capacities as a
potential Hedge Bank, a potential Cash Management Bank and a potential Foreign
Obligation Provider) and each of the Issuing Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion:


(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the termination of the Commitments and
payment in full of all Secured Obligations (other than (1) contingent
indemnification obligations and (2) obligations and liabilities under Secured
Cash Management Agreements, Secured Hedge Agreements or Foreign Obligation Loan
Documents as to which arrangements satisfactory to the applicable Cash
Management Bank, Hedge Bank or Foreign Obligation Provider, as applicable, shall
have been made) and the expiration or termination of all Letters of Credit
(other than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the applicable Issuing Lender shall have been made)
(the “Credit Facility Termination Date”) (ii) that is sold or otherwise disposed
of or to be sold or otherwise disposed of as part of or in connection with any
sale or other disposition permitted under the Loan Documents, or (iii) if
approved, authorized or ratified in writing by the Required Lenders in
accordance with Section 12.2;
(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted pursuant to Section 9.2(h); and
(c)to release any Guarantor from its obligations under any Loan Document if such
Person ceases to be a Subsidiary as a result of a transaction permitted under
the Loan Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 11.10. In each case as specified in this Section 11.10, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of Collateral from the assignment
and security interest granted under the Security Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty Agreement, in each case in accordance with the terms of the Loan
Documents and this Section 11.10.


The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.


SECTION 11.11    Secured Hedge Agreements, Secured Cash Management Agreements
and Foreign Obligation Loan Documents
Except as otherwise expressly set forth herein, no Cash Management Bank, Foreign
Obligation Provider or Hedge Bank that obtains the benefit of the provisions of
Section 10.4, the Guaranty Agreement or of any Collateral by virtue of the
provisions hereof or any Security Document shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) (or to notice of or to consent to any
amendment, waiver or modification of the provisions hereof or of the Guaranty
Agreement or any Security Document) other than in its capacity as a Lender and,
in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article XI to the contrary, the
Administrative Agent shall not be required to verify the


107

--------------------------------------------------------------------------------





payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Foreign Obligation Loan Documents, Secured
Cash Management Agreements and Secured Hedge Agreements except to the extent
expressly provided herein and unless the Administrative Agent has received a
Secured Party Designation Notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent may request, from the
applicable Cash Management Bank, Foreign Obligation Provider or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Secured Cash Management Agreements,
Secured Hedge Agreements and Foreign Obligation Loan Documents in the case of a
Credit Facility Termination Date.
ARTICLE XII
MISCELLANEOUS
SECTION 12.1    Notices.
(a)Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:
If to the Borrower:
Varex Imaging Corporation
1678 South Pioneer Road
Salt Lake City, UT 84104
Attention of: Matthew Lowell
Telephone No.: (650) 424-6558
Facsimile No.: (650) 424-6822
E-mail: Matthew.Lowell@varian.com
With copies to:
DLA Piper
500 8th Street, NW
Washington, DC 20004
Attention of: Richard L. Davis
Telephone No.: (202) 799-4426
Facsimile No.: (202) 799-5018
E-mail: Richard.Davis@dlapiper.com
If to the Administrative Agent, any Issuing Lender or the Swingline Lender, to
the address, fax number, e-mail address or telephone number specified for such
Person on Schedule 1.2 hereto.
If to any Lender:
To the address set forth on the Register
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent


108

--------------------------------------------------------------------------------





(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next business day
for the recipient). Notices delivered through electronic communications to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)Electronic Communications. Notices and other communications to the Lenders
and the Issuing Lenders hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices to any Lender or any Issuing Lender pursuant to
Article II if such Lender or such Issuing Lender, as applicable, has notified
the Administrative Agent that is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.
(c)Administrative Agent’s Office. The Administrative Agent hereby designates its
office located at the address set forth above, or any subsequent office which
shall have been specified for such purpose by written notice to the Borrower and
Lenders, as the Administrative Agent’s Office referred to herein, to which
payments due are to be made and at which Loans will be disbursed and Letters of
Credit requested.
(d)Change of Address, Etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.
(e)Platform.
i.Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Borrower Materials available to the Issuing Lenders and
the other Lenders by posting the Borrower Materials on the Platform. The
Borrower acknowledges and agrees that the Competitor Institution List shall be
deemed suitable for posting and may be posted by the Administrative Agent on the
Platform, including the portion of the Platform that is designated for “public
side” Lenders.
ii.The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the accuracy or completeness of the Borrower
Materials or the adequacy of the Platform, and expressly disclaim liability for
errors or omissions in the Borrower Materials. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Borrower Materials or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Credit Party, any
Lender or any other Person or entity for losses, claims, damages, liabilities or
expenses of any kind (whether in tort,


109

--------------------------------------------------------------------------------





contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of the Borrower Materials, notices or other communications
through the Internet (including, without limitation, the Platform).
(f)Private Side Designation. Each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities Applicable Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities Applicable Laws.
(g)Reliance by the Administrative Agent, the Issuing Lenders and Lenders. The
Administrative Agent, the Issuing Lenders and the Lenders shall be entitled to
rely and act upon any notices (including, without limitation, telephonic or
electronic notices, Notices of Borrowing, Letter of Credit Applications, Notice
of Prepayment and Notice of Swingline Borrowings) purportedly given by or on
behalf of any Credit Party even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Credit Parties shall
indemnify the Administrative Agent, each Issuing Lender, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Credit Party. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
SECTION 12.2    Amendments, Waivers and Consents
Except as set forth below or as specifically provided in any Loan Document, any
term, covenant, agreement or condition of this Agreement or any of the other
Loan Documents may be amended or waived by the Lenders, and any consent given by
the Lenders, if, but only if, such amendment, waiver or consent is in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and acknowledged by the Administrative Agent and, in
the case of an amendment, signed by the Borrower; provided that no amendment,
waiver or consent shall:
(a)without the prior written consent of the Required Revolving Credit Lenders,
amend, modify or waive (i) Section 6.2 or any other provision of this Agreement
if the effect of such amendment, modification or waiver is to require the
Revolving Credit Lenders (pursuant to, in the case of any such amendment to a
provision hereof other than Section 6.2, any substantially concurrent request by
the Borrower for a Revolving Credit Borrowing) to make Revolving Credit Loans
when such Revolving Credit Lenders would not otherwise be required to do so,
(ii) the amount of the Swingline Commitment or (iii) the amount of the L/C
Sublimit;
(b)increase the Commitment of any Lender (or reinstate any Commitment terminated
pursuant to Section 10.2) or the amount of Loans of any Lender, in any case,
without the written consent of such Lender;
(c)waive, extend or postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment (it being understood that a
waiver of a mandatory prepayment under Section 4.4(b) shall only require the
consent of the Required Lenders) of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby;


110

--------------------------------------------------------------------------------







(d)reduce the principal of, or the rate of interest specified herein on, any
Loan or Reimbursement Obligation, or (subject to clause (iv) of the proviso set
forth in the paragraph below) any fees or other amounts payable hereunder or
under any other Loan Document, or change the manner of computation of any
financial ratio (including any change in any applicable defined term) used in
determining the Applicable Margin that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender directly and adversely affected thereby; provided that
only the consent of the Required Lenders shall be necessary (i) to waive any
obligation of the Borrower to pay interest at the rate set forth in
Section 5.1(b) during the continuance of an Event of Default or (ii) to amend
any financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Obligation or to reduce any fee payable hereunder;
(e)change Section 5.6 or Section 10.4 in a manner that would alter the pro rata
sharing of payments or order of application required thereby without the written
consent of each Lender directly and adversely affected thereby;
(f)change any provision of this Section or reduce the percentages specified in
the definitions of “Required Lenders,” or “Required Revolving Credit Lenders” or
any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender directly affected thereby;
(g)consent to the assignment or transfer by any Credit Party of such Credit
Party’s rights and obligations under any Loan Document to which it is a party
(except as permitted pursuant to Section 9.4), in each case, without the written
consent of each Lender; or
(h)release any Guarantor from the Guaranty Agreement (other than as authorized
in Section 11.9), without the written consent of each Lender; or
(i)release all or substantially all of the Collateral or release any Security
Document (other than as authorized in Section 11.9 or as otherwise specifically
permitted or contemplated in this Agreement or the applicable Security Document)
without the written consent of each Lender; or
(j)change Section 4.4(b)(iv) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;
provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each affected Issuing Lender in addition to the Lenders
required above, affect the rights or duties of such Issuing Lender under this
Agreement or any Letter of Credit Application relating to any Letter of Credit
issued or to be issued by it; (ii) no amendment, waiver or consent shall, unless
in writing and signed by the Swingline Lender in addition to the Lenders
required above, affect the rights or duties of the Swingline Lender under this
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Agreement or
any other Loan Document; (iv) the Commitment Letter may be amended, or rights or
privileges thereunder waived, in a writing executed only by the parties thereto;
(v) each Letter of Credit Application may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; provided
that a copy of such amended Letter of Credit Application shall be promptly
delivered to the Administrative Agent upon such amendment or waiver; (vi) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Lenders holding Loans or
Commitments of a particular Class (but not the Lenders holding Loans or
Commitments of any other Class) may be effected by an agreement or agreements


111

--------------------------------------------------------------------------------





in writing entered into by the Borrower and the requisite percentage in interest
of the affected Class of Lenders that would be required to consent thereto under
this Section if such Class of Lenders were the only Class of Lenders hereunder
at the time; and (vii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error, ambiguity, defect or inconsistency or
omission of a technical or immaterial nature in any such provision.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Revolving Credit Commitment of such Lender may not be increased
or extended without the consent of such Lender.
Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this Section 12.2) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of Section 5.15 (including, without limitation, as applicable, (1) to
permit the Incremental Term Loans and the Incremental Revolving Credit Increases
to share ratably in the benefits of this Agreement and the other Loan Documents
and (2) to include the Incremental Term Loan Commitments and the Incremental
Revolving Credit Increase, as applicable, or outstanding Incremental Term Loans
and outstanding Incremental Revolving Credit Increase, as applicable, in any
determination of (i) Required Lenders or Required Revolving Credit Lenders, as
applicable, or (ii) similar required lender terms applicable thereto); provided
that no amendment or modification shall result in any increase in the amount of
any Lender’s Commitment or any increase in any Lender’s Commitment Percentage,
in each case, without the written consent of such affected Lender.
SECTION 12.3    Expenses; Indemnity.
(a)Costs and Expenses. The Borrower and any other Credit Party, jointly and
severally, shall pay (i) all reasonable out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
out of pocket fees, charges and disbursements of one primary counsel for the
Administrative Agent and one local counsel in each relevant jurisdiction for the
Administrative Agent), in connection with the syndication of the Credit
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out of pocket expenses incurred by
the Administrative Agent, any Lender or any Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any Issuing Lender), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such out of
pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans or Letters of Credit.
(b)Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Issuing
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims,
penalties, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Credit Party), arising out of, in connection with, or as a
result of (i) the execution


112

--------------------------------------------------------------------------------





or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by any Issuing Lender to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Credit Party or any
Subsidiary thereof, or any Environmental Claim related in any way to any Credit
Party or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by any
Credit Party or any Subsidiary thereof, and regardless of whether any Indemnitee
is a party thereto, or (v) any claim, investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (B) result from a claim
brought by any Credit Party or any Subsidiary thereof against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Credit Party or such Subsidiary has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction, or (C) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from any
dispute solely among the Indemnitees (other than any claims (1) against any
Indemnitee in its respective capacity as, or fulfilling its role as, the
Administrative Agent or any similar role under this Agreement or the other Loan
Documents or (2) arising out of any act or omission of the Borrower or any
Subsidiary of the Borrower or any of their respective Affiliates). This
Section 12.3(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim. The
Borrower shall not be liable for any indirect, consequential, special or
punitive damages pursuant to this Section unless such damages are included in
any third party claim in connection with any indemnification claim.
(c)Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), such Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time, or if
the Total Credit Exposure has been reduced to zero, then based on such Lender’s
share of the Total Credit Exposure immediately prior to such reduction) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to any
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Credit Lenders shall be required to pay such unpaid amounts, such
payment to be made severally among them based on such Revolving Credit Lenders’
Revolving Credit Commitment Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought or, if the
Revolving Credit Commitment has been reduced to zero as of such time, determined
immediately prior to such reduction); provided, further, that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Administrative Agent (or
any such sub-agent), such Issuing Lender or the Swingline Lender in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), such Issuing Lender or the


113

--------------------------------------------------------------------------------





Swingline Lender in connection with such capacity. The obligations of the
Lenders under this clause (c) are subject to the provisions of Section 5.7.
(d)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower and each other Credit Party shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.
(e)Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.
(f)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder and
thereunder.
SECTION 12.4    Right of Setoff
If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Lender, the Swingline Lender and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such Issuing Lender, the Swingline Lender or any such Affiliate to or
for the credit or the account of the Borrower or any other Credit Party against
any and all of the obligations of the Borrower or such Credit Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or such Issuing Lender, or the Swingline Lender or any of their
respective Affiliates, irrespective of whether or not such Lender, such Issuing
Lender, the Swingline Lender or any such Affiliate shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
the Borrower or such Credit Party may be contingent or unmatured or are owed to
a branch or office of such Lender, such Issuing Lender, the Swingline Lender or
such Affiliate different from the branch, office or Affiliate holding such
deposit or obligated on such indebtedness; provided that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 10.4 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Lenders, the Swingline Lender and the Lenders, and (y) the Defaulting Lender
shall provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each Issuing Lender,
the Swingline Lender and their respective Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender, such Issuing Lender, the Swingline Lender or their respective
Affiliates may have. Each Lender, such Issuing Lender and the Swingline Lender
agree to notify the Borrower and the Administrative Agent promptly after any
such setoff and application; provided that the failure to give such notice shall
not affect the validity of such setoff and application.
SECTION 12.5    Governing Law; Jurisdiction, Etc.
(a)Governing Law. This Agreement and the other Loan Documents and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of


114

--------------------------------------------------------------------------------





or relating to this Agreement or any other Loan Document (except, as to any
other Loan Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.
(b)Submission to Jurisdiction. The Borrower and each other Credit Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender or any Related Party of the
foregoing in any way relating to this Agreement or any other Loan Document or
the transactions relating hereto or thereto, in any forum other than the courts
of the State of New York sitting in New York County, and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by Applicable Law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Lender, any Issuing Lender
or the Swingline Lender may otherwise have to bring any action or proceeding
relating to this Agreement or any other Loan Document against the Borrower or
any other Credit Party or its properties in the courts of any jurisdiction.
(c)Waiver of Venue. The Borrower and each other Credit Party irrevocably and
unconditionally waives, to the fullest extent permitted by Applicable Law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 12.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
SECTION 12.6    Waiver of Jury Trial
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
SECTION 12.7    Reversal of Payments
To the extent any Credit Party makes a payment or payments to the Administrative
Agent for the ratable benefit of the Lenders or the Administrative Agent
receives any payment or proceeds of the Collateral which payments or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any Debtor Relief Law, other Applicable Law or equitable
cause, then, to the extent of such payment or proceeds repaid, the Secured
Obligations or part thereof intended to


115

--------------------------------------------------------------------------------





be satisfied shall be revived and continued in full force and effect as if such
payment or proceeds had not been received by the Administrative Agent.
SECTION 12.8    Injunctive Relief
The Borrower recognizes that, in the event the Borrower fails to perform,
observe or discharge any of its obligations or liabilities under this Agreement,
any remedy of law may prove to be inadequate relief to the Lenders. Therefore,
the Borrower agrees that the Lenders, at the Lenders’ option, shall be entitled
to temporary and permanent injunctive relief in any such case without the
necessity of proving actual damages.
SECTION 12.9    Successors and Assigns; Participations.
(a)Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder or under any of
the Loan Documents to which it is a party without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this paragraph (b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that, in
each case with respect to any Credit Facility, any such assignment shall be
subject to the following conditions:
i.Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Credit Facility and/or the Loans at the
time owing to it (in each case with respect to any Credit Facility) or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in
paragraph (b)(i)(B) of this Section in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and
(B)    in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any


116

--------------------------------------------------------------------------------





assignment in respect of the Revolving Credit Facility, or $2,500,000, in the
case of any assignment in respect of the Term Loan Facility, unless the
Administrative Agent otherwise consents (such consent not to be unreasonably
withheld or delayed);
ii.Proportionate Amounts. Each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement and the other Loan Documents with respect to the Loan or
the Commitment assigned, except that this clause (ii) shall not apply to the
Swingline Lender’s rights and obligations in respect of Swingline Loans;
iii.Required Consents. No consent shall be required for any assignment except to
the extent required by paragraph (b)(i)(B) of this Section and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the assignment is made in
connection with the primary syndication of the Credit Facility and during the
period commencing on the Closing Date and ending on the date that is ninety (90)
days following the Closing Date; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit Facility or any unfunded Term Loan Commitments if
such assignment is to a Person that is not a Lender with a Revolving Credit
Commitment or a Term Loan Commitment, as applicable, an Affiliate of such Lender
or an Approved Fund with respect to such Lender or (ii) the Term Loans to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and
the consents of the Issuing Lenders and the Swingline Lender shall be required
for any assignment in respect of the Revolving Credit Facility.
iv.Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500 for each assignment; provided that
the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.
v.No Assignment to Certain Persons. No such assignment shall be made to (A) the
Borrower or any of its Subsidiaries or Affiliates or (B) any Defaulting Lender
or any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).
vi.No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).
vii.Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and


117

--------------------------------------------------------------------------------





until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested, but not funded by, the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lenders, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (B) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Credit Commitment Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 5.8, 5.9, 5.10, 5.11 and 12.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section (other
than a purported assignment to a natural Person or the Borrower or any of the
Borrower’s Subsidiaries or Affiliates, which shall be null and void).
(c)Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office, a copy of each
Assignment and Assumption and each Lender Joinder Agreement delivered to it (or
the equivalent thereof in electronic form) and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amounts of (and stated interest on) the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower and any Lender (but only to the extent of entries
in the Register that are applicable to such Lender), at any reasonable time and
from time to time upon reasonable prior notice.
(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than (x) a natural Person, (or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
(y) the Borrower or any of the Borrower’s Subsidiaries or Affiliates or (z) any
Defaulting Lender or any of its Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or


118

--------------------------------------------------------------------------------





obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 12.3(c) with respect to any
payments made by such Lender to its Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.2(a), (b), (c)
or (d) that directly and adversely affects such Participant. The Borrower agrees
that each Participant shall be entitled to the benefits of Sections 5.9, 5.10
and 5.11 (subject to the requirements and limitations therein, including the
requirements under Section 5.11(g) (it being understood that the documentation
required under Section 5.11(g) shall be delivered to the participating Lender))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 5.12 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 5.10 or 5.11, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 5.12(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 5.6 as though it were a
Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(e)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
with jurisdiction over such Lender; provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto.


119

--------------------------------------------------------------------------------







(f)Competitor Institutions. (i) No assignment or, to the extent the Competitor
List has been posted on the Platform for all Lenders, participation shall be
made to any Person that was a Competitor Institution as of the date (the “Trade
Date”) on which the assigning Lender entered into a binding agreement to sell
and assign or participate in all or a portion of its rights and obligations
under this Agreement to such Person (unless the Borrower has consented to such
assignment in writing in its sole and absolute discretion, in which case such
Person will not be considered a Competitor Institution for the purpose of such
assignment or participation). For the avoidance of doubt, with respect to any
assignee or participant that becomes a Competitor Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Competitor Institution”), (x) such assignee shall not
retroactively be disqualified from becoming a Lender and (y) the execution by
the Borrower of an Assignment and Assumption with respect to such assignee will
not by itself result in such assignee no longer being considered a Competitor
Institution. Any assignment in violation of this clause (f)(i) shall not be
void, but the other provisions of this clause (f) shall apply.


(ii)    If any assignment or participation is made to any Competitor Institution
without the Borrower’s prior written consent in violation of clause (i) above,
or if any Person becomes a Competitor Institution after the applicable Trade
Date, the Borrower may, at its sole expense and effort, upon notice to the
applicable Competitor Institution and the Administrative Agent, (A) terminate
any Commitment of such Competitor Institution and repay all obligations of the
Borrower owing to such Competitor Institution in connection with such
Commitment, and/or (B) require such Competitor Institution to assign, without
recourse (in accordance with and subject to the restrictions contained in this
Section 12.9), all of its interest, rights and obligations under this Agreement
and related Loan Documents to one or more Eligible Assignees at the lesser of
(x) the principal amount thereof and (y) the amount that such Competitor
Institution paid to acquire such interests, rights and obligations, in each case
plus accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other Loan Documents; provided that (1) the
Borrower shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 12.9(b), (2) such assignment does not conflict with
Applicable Laws, (3) the Borrower shall not use the proceeds from any Loans to
prepay Term Loans held by Competitor Institutions, and (4) the Borrower shall
not use the proceeds from any Revolving Credit Loans to terminate any Commitment
of any Competitor Institution or repay obligations of the Borrower owing to such
Competitor Institution in connection with such Commitment.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Competitor Institutions (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Competitor Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Competitor Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan”), each Competitor Institution party hereto hereby
agrees (1) not to vote on such Plan, (2) if such Competitor Institution does
vote on such Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws)


120

--------------------------------------------------------------------------------





and (3) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (2).
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Competitor Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “Competitor Institution List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders and/or (B) provide the Competitor Institution List to each Lender
requesting the same.
(g)Resignation as Issuing Lender or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to subsection (b) above, Bank of America may, (i) upon thirty
(30) days’ notice to the Borrower and the Lenders, resign as an Issuing Lender
and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as Swingline
Lender. In the event of any such resignation as an Issuing Lender or Swingline
Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor Issuing Lender or Swingline Lender hereunder; provided, however, that
no failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as an Issuing Lender or Swingline Lender, as the
case may be. If Bank of America resigns as an Issuing Lender, it shall retain
all the rights, powers, privileges and duties of an Issuing Lender hereunder
with respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation as an Issuing Lender and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in unreimbursed amounts pursuant to
Sections 3.4 and 3.5). If Bank of America resigns as Swingline Lender, it shall
retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.2. Upon the appointment of a successor Issuing Lender and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Lender or
Swingline Lender, as the case may be, and (B) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit issued by Bank
of America, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.
SECTION 12.10 Treatment of Certain Information; Confidentiality
(a)Treatment of Certain Information. Each of the Administrative Agent and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Related Parties in connection with the Credit Facility, this
Agreement, the transactions contemplated hereby or in connection with marketing
of services by such Affiliate or Related Party to the Borrower or any of its
Subsidiaries (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by, or required to be disclosed to, any regulatory or similar
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) as to the extent required by
Applicable Laws or regulations or in any legal, judicial, administrative or
other compulsory process, (d) to any other party hereto, (e) in connection with
the exercise of any remedies under this Agreement, under any other Loan Document
or under any Secured Hedge Agreement or Secured Cash Management Agreement, or
any action or proceeding relating to this Agreement, any other Loan Document or
any Secured Hedge Agreement or Secured Cash Management Agreement, or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any


121

--------------------------------------------------------------------------------





of its rights and obligations under this Agreement, (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder (it being understood that
the Competitor Institution List may be disclosed to any assignee or Participant,
and, in each case, their financing source, or prospective assignee or
Participant, in reliance on this clause (f)), (iii) to an investor or
prospective investor in an Approved Fund that also agrees that Information shall
be used solely for the purpose of evaluating an investment in such Approved
Fund, (iv) to a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (v) to a nationally recognized rating agency that requires
access to information regarding the Borrower and its Subsidiaries, the Loans and
the Loan Documents in connection with ratings issued with respect to an Approved
Fund, (g) on a confidential basis to (i) any rating agency in connection with
rating the Borrower or its Subsidiaries or the Credit Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Credit Facility, (h) with the
consent of the Borrower, (i) deal terms and other information customarily
reported to Thomson Reuters, other bank market data collectors and similar
service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
the Loan Documents, (j) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, any Lender, any Issuing Lender or any of
their respective Affiliates from a third party that is not, to such Person’s
knowledge, subject to confidentiality obligations to the Borrower, (k) to the
extent that such information is independently developed by such Person without
use of Information obtained from a third party that to such Person’s knowledge
has breached its confidentiality obligations to the Borrower, or (l) for
purposes of establishing a “due diligence” defense. For purposes of this
Section, “Information” means all information received from any Credit Party or
any Subsidiary thereof relating to any Credit Party or any Subsidiary thereof or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Lender on a
nonconfidential basis prior to disclosure by any Credit Party or any Subsidiary
thereof; provided that, in the case of information received from a Credit Party
or any Subsidiary thereof after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
(b)Non-Public Information. Each of the Administrative Agent, the Lenders and the
Issuing Lenders acknowledges that (i) the Information may include material
non-public information concerning a Credit Party or a Subsidiary, as the case
may be, (ii) it has developed compliance procedures regarding the use of
material non-public information and (iii) it will handle such material
non-public information in accordance with Applicable Law, including United
States federal and state securities laws.
(c)Press Releases. The Credit Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, unless (and only to the extent
that) the Credit Parties or such Affiliate is required to do so under law and
then, in any event the Credit Parties or such Affiliate will consult with such
Person before issuing such press release or other public disclosure.
(d)Customary Advertising Material. The Credit Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Credit Parties.


122

--------------------------------------------------------------------------------







SECTION 12.11 Performance of Duties
Each of the Credit Party’s obligations under this Agreement and each of the
other Loan Documents shall be performed by such Credit Party at its sole cost
and expense.
SECTION 12.12 All Powers Coupled with Interest
All powers of attorney and other authorizations granted to the Lenders, the
Administrative Agent and any Persons designated by the Administrative Agent or
any Lender pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.
SECTION 12.13 Survival.
(a)All representations and warranties set forth in Article VII and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.
(b)Notwithstanding any termination of this Agreement, the indemnities to which
the Administrative Agent and the Lenders are entitled under the provisions of
this Article XII and any other provision of this Agreement and the other Loan
Documents shall continue in full force and effect and shall protect the
Administrative Agent and the Lenders against events arising after such
termination as well as before.
SECTION 12.14 Titles and Captions
Titles and captions of Articles, Sections and subsections in, and the table of
contents of, this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement.
SECTION 12.15 Severability of Provisions
Any provision of this Agreement or any other Loan Document which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective only to the extent of such prohibition or unenforceability without
invalidating the remainder of such provision or the remaining provisions hereof
or thereof or affecting the validity or enforceability of such provision in any
other jurisdiction.
SECTION 12.16 Counterparts; Integration; Effectiveness; Electronic Execution.
(a)Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, the Issuing Lenders, the Swingline Lender and/or the
Arrangers constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 6.1, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of


123

--------------------------------------------------------------------------------





this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”) format shall
be effective as delivery of a manually executed counterpart of this Agreement.
(b)Electronic Execution. The words “delivery,” “execute,” “execution,” “signed,”
“signature,” and words of like import in any Loan Document or any other document
executed in connection herewith shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any Applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it; provided; further, without limiting the foregoing, upon the request of
the Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.
SECTION 12.17 Term of Agreement
This Agreement shall remain in effect from the Closing Date through and
including the date upon which all Obligations (other than contingent
indemnification obligations not then due) arising hereunder or under any other
Loan Document shall have been indefeasibly and irrevocably paid and satisfied in
full, all Letters of Credit have been terminated or expired and the Commitment
has been terminated. No termination of this Agreement shall affect the rights
and obligations of the parties hereto arising prior to such termination or in
respect of any provision of this Agreement which survives such termination.
SECTION 12.18 USA PATRIOT Act
The Administrative Agent and each Lender hereby notifies the Borrower and the
other Credit Parties that pursuant to the requirements of the PATRIOT Act, each
of them is required to obtain, verify and record information that identifies
each Credit Party, which information includes the name, address and tax
identification number of each Credit Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Credit
Party in accordance with the PATRIOT Act.
SECTION 12.19 Independent Effect of Covenants
The Borrower expressly acknowledges and agrees that each covenant contained in
Articles VIII or IX hereof shall be given independent effect. Accordingly, the
Borrower shall not engage in any transaction or other act otherwise permitted
under any covenant contained in Articles VIII or IX, before or after giving
effect to such transaction or act, the Borrower shall or would be in breach of
any other covenant contained in Articles VIII or IX.
SECTION 12.20 No Advisory or Fiduciary Responsibility.
(a)In connection with all aspects of each transaction contemplated hereby, each
Credit Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services provided by the Administrative Agent and any
Affiliate thereof, the Arrangers and the Lenders in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between any Credit Party and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”), on the other
hand, and each Credit Party is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in


124

--------------------------------------------------------------------------------





connection with the process leading to such transaction, each of the
Administrative Agent and its Affiliates, the Arrangers and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Administrative Agent and its
Affiliates, the Arrangers or the Lenders has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of any Credit Party with respect to
any of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether any Arranger or Lender has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and none of the Administrative Agent or its Affiliates, the Arrangers
or the Lenders has any obligation to any Credit Party or its Affiliates with
respect to the financing transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents, (iv) the
Administrative Agent and its Affiliates, the Arrangers or the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from, and may conflict with, those of any Credit
Party and its Affiliates, and none of the Administrative Agent and its
Affiliates, the Arranger or the Lenders has any obligation to disclose any of
such interests to any Credit Party or its Affiliates by virtue of any advisory,
agency or fiduciary relationship and to the fullest extent permitted by law,
each Credit Party hereby waives and releases any claims that it may have against
the Administrative Agent and its Affiliates, the Arrangers or the Lenders and
(v) the Administrative Agent and its Affiliates, the Arrangers and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent they have deemed appropriate.
(b)Each Credit Party acknowledges and agrees that each Lender, each Arranger and
any Affiliate thereof may lend money to, invest in, and generally engage in any
kind of business with, any of the Borrower, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender, Arranger or Affiliate thereof were not a
Lender or an Arranger or an Affiliate thereof (or an agent or any other person
with any similar role under the Credit Facilities) and without any duty to
account therefor to any other Lender, any Arranger, the Borrower or any
Affiliate of the foregoing.  Each Lender, each Arranger and any Affiliate
thereof may accept fees and other consideration from the Borrower or any
Affiliate thereof for services in connection with this Agreement, the Credit
Facilities or otherwise without having to account for the same to any other
Lender, any Arranger, the Borrower or any Affiliate of the foregoing.
SECTION 12.21    Inconsistencies with Other Documents
In the event there is a conflict or inconsistency between this Agreement and any
other Loan Document, the terms of this Agreement shall control; provided that
any provision of the Security Documents which imposes additional burdens on the
Borrower or any of its Subsidiaries or further restricts the rights of the
Borrower or any of its Subsidiaries or gives the Administrative Agent or Lenders
additional rights shall not be deemed to be in conflict or inconsistent with
this Agreement and shall be given full force and effect.
SECTION 12.22    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
Solely to the extent any Lender or Issuing Lender that is an EEA Financial
Institution is a party to this Agreement, notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or Issuing Lender that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:


125

--------------------------------------------------------------------------------







(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or Issuing Lender that is an EEA Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable:
i.a reduction in full or in part or cancellation of any such liability;
ii.a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
iii.the variation of the terms of such liability in connection with the exercise
of the Write-Down and Conversion Powers of any EEA Resolution Authority.
SECTION 12.23 Parallel Liability.
(a)For purposes of this Section 12.23,
i.“Corresponding Liabilities” means all Secured Obligations of a Credit Party,
but excluding its Parallel Liability; and
ii.“Parallel Liability” means a Credit Party’s undertaking pursuant to Section
12.23.
(b)Each Credit Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent an amount equal to the aggregate amount of its
Corresponding Liabilities (as these may exist from time to time).
(c)The parties hereto agree that:
i.a Credit Party’s Parallel Liability is due and payable at the same time as,
for the same amount of and in the same currency as its Corresponding
Liabilities;
ii.a Credit Party’s Parallel Liability is decreased to the extent that its
Corresponding Liabilities have been irrevocably paid or discharged and its
Corresponding Liabilities are decreased to the extent that its Parallel
Liability has been irrevocably paid or discharged;
iii.a Credit Party’s Parallel Liability is independent and separate from, and
without prejudice to, its Corresponding Liabilities, and constitutes a single
obligation of that Credit Party to the Administrative Agent (even though that
Credit Party may owe more than one Corresponding Liability to the Administrative
Agent and the Lenders under the Loan Documents) and an independent and separate
claim of the Administrative Agent to receive payment of that Parallel Liability
(in its capacity as the independent and separate creditor of that Parallel
Liability and not as a co-creditor in respect of the Corresponding Liabilities);
and
iv.for purposes of this Section 12.23, the Administrative Agent acts in its own
name and not as agent, representative or trustee of the Lenders and accordingly
holds neither its claim resulting from a Parallel Liability nor any security
under the Security Documents securing a Parallel Liability on trust.


[Signature pages to follow]






126

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
VAREX IMAGING CORPORATION, as Borrower
By: /s/ Matthew Lowell
Name: Mathew Lowell
Title: VP, Finance - Treasury and Business Development


127

--------------------------------------------------------------------------------





AGENT:
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Tiffany Shin
Name: Tiffany Shin
Title: Vice President




128

--------------------------------------------------------------------------------





LENDERS:
BANK OF AMERICA, N.A., as Swingline Lender, Issuing Lender and Lender
By: /s/ Alexander David Luric
Name: Alexander David Luric
Title: SVP


129

--------------------------------------------------------------------------------





DNB CAPITAL LLC, as Issuing Lender and Lender
By: /s/ Kristie Li
Name: Kristie Li
Title: Senior Vice President
By: /s/ Kristie Birkeland Sorenson
Name: Kristie Birkeland Sorensen
Title: Senior Vice President and Head of Corporate Banking




130

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as Issuing Lender and Lender
By: /s/ Ling Li
Name: Ling LI
Title: Executive Director






131

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and Lender
By: /s/ Matt Jurgens
Name: Matt Jurgens
Title: Senior Vice President


132

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION, as Lender
By: /s/ James D. Weinstein
Name: James D. Weinstein
Title: Managing Director


133

--------------------------------------------------------------------------------





FIFTH THIRD BANK, as Lender
By: /s/ Thomas Avery
Name: Thomas Avery
Title: Vice President


134

--------------------------------------------------------------------------------





CITIBANK, N.A., as Lender
By: /s/ Scott Wollard
Name: Scott Wollard
Title: Authorized Signatory


135

--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION, as Lender
By: /s/ David B. Mitchell
Name: David B. Mitchell
Title: Executive Vice President


136

--------------------------------------------------------------------------------





ZB, N.A. DBA ZIONS FIRST NATIONAL BANK, as Lender
By: /s/ Jennifer Christopulos
Name: Jennifer Christopulos
Title: SVP - Zions First National Bank Division








137

--------------------------------------------------------------------------------












[***] Certain omitted portions of this exhibit have been filed with the
Securities and Exchange Commission pursuant to a request for confidential
treatment under Rule 24b-2 promulgated under the Securities Exchange Act of
1934.


$600,000,000


EXHIBITS AND SCHEDULES TO


CREDIT AGREEMENT


dated as of May 1, 2017,


by and among


VAREX IMAGING CORPORATION,
as Borrower,


the Lenders referred to therein,
as Lenders,


BANK OF AMERICA, N.A.,
as Administrative Agent,
Swingline Lender and Issuing Lender,


JPMorgan Chase Bank, N.A.
DNB CAPITAL LLC
WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Issuing Lenders,


MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED 
JPMorgan Chase Bank, N.A.
DNB MARKETS, INC.
WELLS FARGO SECURITIES, LLC,

as Joint Lead Arrangers and Joint Bookrunners,


JPMorgan Chase Bank, N.A. DNB BANK ASA, NEW YORK BRANCH,
as Co-Syndication Agents,


and


SUMITOMO MITSUI BANKING CORPORATION
WELLS FARGO BANK, NATIONAL ASSOCIATION
FIFTH THIRD BANK,



as Co-Documentation Agents






138

--------------------------------------------------------------------------------





EXHIBIT A-1


FORM OF REVOLVING CREDIT NOTE
PROMISSORY NOTE
[_______________, __________]
$______________    ____________, 20__
FOR VALUE RECEIVED, the undersigned, VAREX IMAGING CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [_______________] or its registered assigns (the “Lender”) on the
Revolving Credit Maturity Date the principal sum of __________________ DOLLARS
($__________) or, if less, the aggregate outstanding principal amount of the
Revolving Credit Loans made by the Lender to the Borrower pursuant to the Credit
Agreement referred to below.
The Borrower further promises to pay interest on the Revolving Credit Loans
outstanding hereunder from time to time at the interest rates, and payable on
the dates, set forth in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America and in same day or immediately available funds in a manner specified in
the Credit Agreement.
The Revolving Credit Loans made by the Lender shall be evidenced by one or more
loan accounts maintained by the Lender in accordance with its usual practices.
The accounts or records maintained by the Lender shall be conclusive absent
manifest error of the amount of Revolving Credit Loans made by the Lender to the
Borrower and the interest and payments thereon. Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the Revolving
Credit Loans.
This promissory note is one of the Revolving Credit Notes referred to in, and is
subject to and entitled to the benefits of, the Credit Agreement, dated as of
May 1, 2017 (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) by and among the Borrower, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent for the
lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
This promissory note is secured by certain Collateral more specifically
described in the Credit Agreement and the Security Documents.
The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without diligence, presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived.
This promissory note is subject to prepayment in whole or in part as provided in
the Credit Agreement.


139

--------------------------------------------------------------------------------





This promissory note and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this promissory note and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________






140

--------------------------------------------------------------------------------





EXHIBIT A-2


FORM OF SWINGLINE NOTE
PROMISSORY NOTE
[_______________, __________]
$______________    ____________, 20__
FOR VALUE RECEIVED, the undersigned, VAREX IMAGING CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of BANK OF AMERICA, N.A. or its registered assigns (the “Swingline
Lender”) on the Revolving Credit Maturity Date the principal sum of
__________________ DOLLARS ($__________) or, if less, the aggregate outstanding
principal amount of the Swingline Loans made by the Swingline Lender to the
Borrower pursuant to the Credit Agreement referred to below.
The Borrower further promises to pay interest on the Swingline Loans outstanding
hereunder from time to time at the interest rates, and payable on the dates, set
forth in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America and in same day or immediately available funds in a manner specified in
the Credit Agreement.
The Swingline Loans made by the Swingline Lender shall be evidenced by one or
more loan accounts maintained by the Swingline Lender in accordance with its
usual practices. The accounts or records maintained by the Swingline Lender
shall be conclusive absent manifest error of the amount of Swingline Loans made
by the Swingline Lender to the Borrower and the interest and payments thereon.
Any failure so to record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Swingline Loans.
This promissory note is the Swingline Note referred to in, and is subject to and
entitled to the benefits of, the Credit Agreement, dated as of May 1, 2017 (as
amended, modified, renewed or extended from time to time, the “Credit
Agreement”) by and among the Borrower, the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent for the lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement.
This promissory note is secured by certain Collateral more specifically
described in the Credit Agreement and the Security Documents.
The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without diligence, presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived.
This promissory note is subject to prepayment in whole or in part as provided in
the Credit Agreement.


141

--------------------------------------------------------------------------------





This promissory note and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this promissory note and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________






142

--------------------------------------------------------------------------------





EXHIBIT A-3


FORM OF TERM LOAN NOTE
PROMISSORY NOTE
[_______________, __________]
$______________    ____________, 20__
FOR VALUE RECEIVED, the undersigned, VAREX IMAGING CORPORATION, a Delaware
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the
order of [_______________] or its registered assigns (the “Lender”) on the Term
Loan Maturity Date the principal sum of __________________ DOLLARS ($__________)
or, if less, the aggregate outstanding principal amount of the Term Loans made
by the Lender to the Borrower pursuant to the Credit Agreement referred to
below.
The Borrower further promises to pay interest on the Term Loans outstanding
hereunder from time to time at the interest rates, and payable on the dates, set
forth in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America and in same day or immediately available funds in a manner specified in
the Credit Agreement.
The Term Loans made by the Lender shall be evidenced by one or more loan
accounts maintained by the Lender in accordance with its usual practices. The
accounts or records maintained by the Lender shall be conclusive absent manifest
error of the amount of Term Loans made by the Lender to the Borrower and the
interest and payments thereon. Any failure so to record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Term Loans.
This promissory note is one of the Term Loan Notes referred to in, and is
subject to and entitled to the benefits of, the Credit Agreement, dated as of
May 1, 2017 (as amended, modified, renewed or extended from time to time, the
“Credit Agreement”) by and among the Borrower, the lenders from time to time
party thereto and Bank of America, N.A., as administrative agent for the
lenders. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to them in the Credit Agreement.
This promissory note is secured by certain Collateral more specifically
described in the Credit Agreement and the Security Documents.
The Credit Agreement provides, among other things, for acceleration (which in
certain cases shall be automatic) of the maturity hereof upon the occurrence of
certain stated events, in each case without diligence, presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived.
This promissory note is subject to prepayment in whole or in part as provided in
the Credit Agreement.


143

--------------------------------------------------------------------------------





This promissory note and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this promissory note and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of New York.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________




































































144

--------------------------------------------------------------------------------





EXHIBIT B


FORM OF NOTICE OF BORROWING


NOTICE OF BORROWING
Date: ____________, 20__
To:
Bank of America, N.A.,

as Administrative Agent
_____________________________
_____________________________
_____________________________
Re: Varex Imaging Corporation
Ladies and Gentlemen:
The undersigned, Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), refers to the Credit Agreement dated as of May 1, 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) by and
among the Borrower, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent for the lenders (capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to them
in the Credit Agreement).
Pursuant to Section 5.2(a) of the Credit Agreement, the undersigned hereby
irrevocably requests (select one):
¨    A borrowing of a Revolving Credit Loan
1.
On [__________________], 20__.

2.
In the principal amount of $______________.

3.
Comprised of a [Base Rate][LIBOR Rate] Loan.

4.
For a LIBOR Rate Loan: with an Interest Period of _____ months.

¨    A borrowing of a Term Loan
1.
On [_________________], 20__.



145

--------------------------------------------------------------------------------





Under Section 5.2(a) of the Credit Agreement, Notice of Borrowing with respect
to the Revolving Credit Loans must be given no later than 10:00 a.m. (i) on the
same Business Day as each Base Rate Loan and (ii) at least three (3) Business
Days before each LIBOR Rate Loan.
Under Section 5.2(a) of the Credit Agreement, if the Borrower requests LIBOR
Rate Loans having an Interest Period other than one (1), two (2), three (3), or
six (6) months in duration, Notice of Borrowing must be given no later than
10:00 a.m. at least four (4) Business Days before the requested date of such
Borrowing.
Under Section 5.2(a) of the Credit Agreement, Notice of Borrowing with respect
to the Initial Term Loan must be given no later than 10:00 a.m. (i) on the
Closing Date if such Initial Term Loan is a Base Rate Loan and (ii) at least
three (3) Business Days before the Closing Date if such Initial Term Loan is a
LIBOR Rate Loan.
Under Section 5.2(a) of the Credit Agreement, if the Borrower requests LIBOR
Rate Loans having an Interest Period other than one (1), two (2), three (3), or
six (6) months in duration, Notice of Borrowing must be given no later than
10:00 a.m. at least four (4) Business Days before the requested date of such
Borrowing.
Under Section 5.2(a) of the Credit Agreement, Notice of Borrowing with respect
to a continuation of LIBOR Rate Loans must be given no later than 10:00 a.m. at
least three (3) Business Days prior to the requested date of such continuation.


2.
In the principal amount of $_______________.

3.
Comprised of a [Base Rate][LIBOR Rate] Loan.

4.
For a LIBOR Rate Loan: with an Interest Period of _____ months.

¨    a continuation, on ________, 20____, as LIBOR Rate Loan having an Interest
Period of ___ months, of [Term] [Revolving Credit] Loan in an aggregate
outstanding principal amount of $____________, such [Term] [Revolving Credit]
Loan having an Interest Period ending on the proposed date for such
continuation.
¨    a conversion, on ________, 20____, to LIBOR Rate Loan having an Interest
Period of ___ months, of [Term] [Revolving Credit] Loan in an aggregate
outstanding principal amount of $_________.
¨    a conversion, on ________, 20____, to Base Rate Loans, of [Term] [Revolving
Credit] Loan in an aggregate outstanding principal amount of $_________, such
[Term] [Revolving Credit] Loan having an Interest Period ending on the proposed
date for such conversion.
The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed
[borrowing][continuation][conversion] of the Loan, before and after giving
effect thereto and to the application of the proceeds therefrom:
[The conditions specified in Section 6.1 of the Credit Agreement shall be
satisfied on and as of the Closing Date.] Select for the Notice of Borrowing
delivered in connection with the borrowing of the Initial Term Loan.
[
1.
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
remains



146

--------------------------------------------------------------------------------





true and correct in all material respects as of such earlier date, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty remains true and
correct in all respects as of such earlier date);


Under Section 5.2(a) of the Credit Agreement, Notice of Borrowing with respect
to a conversion of Base Rate Loans to LIBOR Rate Loans must be given no later
than 10:00 a.m. at least three (3) Business Days prior to the requested date of
such conversion and if the Borrower requests LIBOR Rate Loans having an Interest
Period other than one (1), two (2), three (3), or six (6) months in duration,
Notice of Borrowing must be given no later than 10:00 a.m. at least four (4)
Business Days before the requested date of such conversion.


Under Section 5.2(a) of the Credit Agreement, Notice of Borrowing with respect
to a conversion of LIBOR Rate Loans to Base Rate Loans must be given no later
than 10:00 a.m. at least three (3) Business Days prior to the requested date of
such conversion.
Select for Notices of Borrowing delivered in connection with the borrowing,
continuation or conversion of the Loans (other than the borrowing of the Initial
Term Loan).


2.
no Default or Event of Default exists or would result from such proposed
[borrowing][continuation][conversion];



3.
no mandatory prepayment under the Credit Agreement is required and no mandatary
prepayment will be required as a result of such proposed [borrowing]
[continuation][conversion]; and



4.
the conditions specified in Section 6.2 shall be satisfied on and as of such
proposed [borrowing] [continuation][conversion] date.]







VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________










147

--------------------------------------------------------------------------------





EXHIBIT C


FORM OF NOTICE OF SWINGLINE BORROWING


NOTICE OF SWINGLINE BORROWING
Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent and Swingline Lender
_____________________________
_____________________________
_____________________________
Re: Varex Imaging Corporation
Ladies and Gentlemen:
The undersigned, Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), refers to the Credit Agreement dated as of May 1, 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”) by and
among the Borrower, the lenders from time to time party thereto and Bank of
America, N.A., as administrative agent for the lenders (capitalized terms used
herein and not otherwise defined shall have the meanings set forth in the Credit
Agreement).
Pursuant to Section 2.3 of the Credit Agreement, the undersigned hereby
irrevocably requests a Swingline Loan:
1.    On [________________], 20__ (the “Credit Extension Date”).
2.    In the amount of $______________________.
The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Swingline
Loan, before and after giving effect thereto and to the application of the
proceeds therefrom:
1.
the representations and warranties contained in the Credit Agreement and the
other Loan Documents are true and correct in all material respects, except for
any representation and warranty that is qualified by materiality or reference to
Material Adverse Effect, which such representation and warranty is true and
correct in all respects (except for any such representation and warranty that by
its terms is made only as of an earlier date, which representation and warranty
remains true and correct in all material respects as of such earlier date,
except for any representation and warranty that is qualified by materiality or
reference to Material Adverse Effect, which such representation and warranty
remains true and correct in all respects as of such earlier date);



2.
no Default or Event of Default exists or would result from such proposed
borrowing;



Under Section 2.3(b) of the Credit Agreement, Notice of Swingline Borrowing with
respect to the Swingline Loans must be given no later than 12:00 noon on the
same Business Day as the Swingline Loan.


148

--------------------------------------------------------------------------------









3.
no mandatory prepayment under the Credit Agreement is required and no mandatary
prepayment will be required as a result of such proposed borrowing;



4.
the Swingline Borrowing requested herein complies with the requirements of the
provisos contained in Section 2.3 of the Credit Agreement; and



5.
the conditions specified in Section 6.2 shall be satisfied on and as of the date
of the Credit Extension Date.



VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________












149

--------------------------------------------------------------------------------





EXHIBIT D


FORM OF NOTICE OF PREPAYMENT


NOTICE OF PREPAYMENT


Date: ___________, 20___
Bank of America, N.A.,
as Administrative Agent
_____________________________
_____________________________
_____________________________
Ladies and Gentlemen:
This irrevocable Notice of Prepayment is delivered to you by Varex Imaging
Corporation, a Delaware corporation (the “Borrower”), pursuant to the Credit
Agreement dated as of May 1, 2017 (as amended, modified, renewed or extended
from time to time, the “Credit Agreement”) by and among the Borrower, the
lenders from time to time party thereto and Bank of America, N.A., as
administrative agent for the lenders (capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement).
The Borrower hereby provides notice to the Administrative Agent that it shall
repay the following Loans in an aggregate amount equal to _______________.
The Loans to be repaid are: [check applicable boxes]
¨    [Revolving Credit][Term] Loans in the following amount(s):


¨    LIBOR Rate Loan in the principal amount of $_______________.


Applicable Interest Period:                


¨    Base Rate Loan in the principal amount of $_______________.


¨    Swingline Loans in an amount equal to ______.


The Borrower shall repay the above-referenced Loan[s] on the following Business
Day: _____________________.
Any prepayment of LIBOR Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $500,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).
Any prepayment of Base Rate Loans shall be in a principal amount of $2,000,000
or a whole multiple of $500,000 in excess thereof (or if less, the entire
principal amount thereof outstanding).
Any prepayment of Swingline Loans shall be in a principal amount of $500,000 or
a whole multiple of $100,000 in excess thereof (or if less, the entire principal
amount thereof outstanding).
Under Sections 2.4(c) and 4.4(a) of the Credit Agreement, Notice of Prepayment
must be given no later than 10:00 a.m. with respect to Revolving Credit Loans
and Term Loans and 12:00 noon with respect to Swingline Loans (i) on the same
Business Day as each Base Rate Loan and Swingline Loan (ii) at least three (3)
Business Days before each LIBOR Rate Loan.


150

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Notice of Prepayment the
day and year set forth above.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________








151

--------------------------------------------------------------------------------





EXHIBIT E


FORM OF SOLVENCY CERTIFICATE
SOLVENCY CERTIFICATE


[], 2017


Pursuant to Section 6.1(f)(iv) of the Credit Agreement, dated as of May 1, 2017
(as amended, supplemented, restated or otherwise modified from time to time, the
“Credit Agreement”) by and among Varex Imaging Corporation (the “Borrower”), the
Lenders party thereto, and Bank of America, N.A., as Administrative Agent (the
“Administrative Agent”), the undersigned chief financial officer of the
Borrower, solely in such person’s capacity as chief financial officer, hereby
certifies as of the date hereof, in his capacity as chief financial officer, and
not in any individual capacity, as follows.
1.
After giving effect to (a) the execution, delivery and performance by the
Borrower and the Guarantors (as defined in the Credit Agreement) (collectively,
the “Credit Parties”) of the Credit Agreement and the other Loan Documents (as
defined in the Credit Agreement), (b) the initial extensions of credit under the
Credit Agreement and the use of proceeds thereof, (c) the acquisition (the
“Acquisition”) by the Borrower of the medical imaging business of PerkinElmer,
Inc. pursuant to the term of the Master Purchase and Sale Agreement by and
between PerkinElmer and Varian Medical Systems, Inc., a Delaware corporation,
dated as of December 21, 2016, and (d) refinancing of the Credit Agreement,
dated as of January 25, 2017, by and among the Borrower, lenders parties thereto
and Wells Fargo Bank, National Association, as administrative agent, the Credit
Parties and their respective Subsidiaries, on a Consolidated basis, are Solvent.

2.
The financial projections previously delivered to the Administrative Agent
represent the good faith estimates (utilizing reasonable assumptions) of the
financial condition and operations of the Borrower and its Subsidiaries.

For the purposes of this Solvency Certificate, the following terms shall have
the following meanings:
“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under generally accepted accounting principles in the United States set forth in
the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
“Equity Interests” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.


152

--------------------------------------------------------------------------------







“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the fair value of the property of such Person is greater than
the total amount of liabilities, including contingent liabilities, of such
Person, (b) the present fair salable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature,
(d) such Person is not engaged in business or a transaction, and is not about to
engage in business or a transaction, for which such Person’s property would
constitute an unreasonably small capital, and (e) such Person is able to pay its
debts and liabilities, contingent obligations and other commitments as they
mature in the ordinary course of business. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than fifty percent (50%) of the
outstanding Equity Interests having ordinary voting power to elect a majority of
the board of directors (or equivalent governing body) or other managers of such
corporation, partnership, limited liability company or other entity is at the
time owned by (directly or indirectly) or the management is otherwise controlled
by (directly or indirectly) such Person (irrespective of whether, at the time,
Equity Interests of any other class or classes of such corporation, partnership,
limited liability company or other entity shall have or might have voting power
by reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.


[Signature page follows.]


153

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, I have hereunto set my hand on behalf of the Borrower as of
the date first written above.
                
BORROWER:
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: ______________________




154

--------------------------------------------------------------------------------





EXHIBIT F


FORM OF OFFICER’S COMPLIANCE CERTIFICATE
OFFICER’S COMPLIANCE CERTIFICATE


Financial Statement Date: [Fiscal Year-End][Fiscal Quarter-End] , 20___
To:
Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:
Reference is made to the Credit Agreement, dated as of May 1, 2017 (as amended,
modified, renewed or extended from time to time, the “Credit Agreement”), by and
among Varex Imaging Corporation, a Delaware corporation, as borrower, (the
“Borrower”), the lenders from time to time party thereto and Bank of America,
N.A., as administrative agent for the lenders (the “Administrative Agent”)
(capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to them in the Credit Agreement)
The undersigned Responsible Officer of the Borrower hereby certifies as of the
date hereof that he/she is the [chief financial officer] [treasurer] of the
Borrower, and that, as such, he/she is authorized to execute and deliver this
Officer’s Compliance Certificate to the Administrative Agent on the behalf of
the Borrower, and that:
[Use following paragraph 1 for fiscal year-end financial statements]
1.    The Borrower has delivered the year-end audited Consolidated and
consolidating financial statements required by Section 8.1(a) of the Credit
Agreement for the fiscal year of the Borrower ended as of the above date,
together with the report and opinion of an independent certified public
accountant required by such section all compiled by an independent certified
public accounting firm of recognized national standing reasonably acceptable to
the Administrative Agent.
[Use following paragraph 1 for quarter-end financial statements]
1.    The Borrower has delivered the unaudited financial statements required by
Section 8.1(b) of the Credit Agreement for the above quarter-end. Such financial
statements present fairly in all material respects the financial condition of
the Borrower and its Subsidiaries on a Consolidated and consolidating basis as
of their respective dates and the results of operations of the Borrower and its
Subsidiaries for the respective periods then ended, subject to normal year-end
adjustments and the absence of footnotes.
2.    The undersigned has reviewed and is familiar with the terms of the Loan
Documents and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.
3.    A review of the activities of the Borrower during such period has been
made under the supervision of the undersigned Responsible Officer with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and


155

--------------------------------------------------------------------------------





[select one:]


[to the best knowledge of the undersigned, during such period the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default or Event of Default has occurred and is
continuing.]
--or--
[to the best knowledge of the undersigned, during such period the following
covenants or conditions have not been performed or observed and the following is
a list of each such Default or Event of Default and its nature and
status:]        
4.    The [pro forma] financial covenant and capital expenditure analyses and
information set forth on Schedule 1 attached hereto are true and accurate on and
as of the date of this Officer’s Compliance Certificate.
5.    [A report containing management’s discussion and analysis of the financial
statements referred to in Section 1 above is attached as Schedule 2 hereto.]
IN WITNESS WHEREOF, the undersigned has executed this Officer’s Compliance
Certificate as of             , 20___.
VAREX IMAGING CORPORATION
By: ________________________
Name: ______________________
Title: _______________________




















156

--------------------------------------------------------------------------------





ARTICLE XIII Schedule 1
To Officer’s Compliance Certificate
Calculations of Financial Covenant and Capital Expenditure Compliance
I
Section 9.14: Capital Expenditures
 
A
additions to property, plant and equipment and other capital expenditures that
are set forth in a consolidated statement of cash flows of the Borrower and its
Subsidiaries for the Fiscal Year ended [_______], 20[__] prepared in accordance
with GAAP
$__________
B
additions to property, plant and equipment financed through Capital Lease
Obligations during the Fiscal Year ended [_______], 20[__], but excluding
expenditures for the restoration, repair or replacement of any fixed or capital
asset which was destroyed or damaged, in whole or in part, to the extent
financed by the proceeds of an insurance policy maintained by the Borrower or
its Subsidiaries
$__________
C
Line I.A. plus Line I.B.
$__________
D
Is Line I.C. less than or equal to $[30,000,000] For the Fiscal Year 2018
[35,000,000] For the Fiscal Year 2017
Yes: In compliance; No: Not in compliance
II
Section 9.15(a): Consolidated Total Leverage Ratio
 
A
the sum of all Indebtedness of the Borrower and its Subsidiaries outstanding as
of the fiscal quarter ended [______], 20[__], in the amount that is reflected on
the balance sheet prepared at such date (other than Indebtedness relating to
issued and undrawn letters of credit and bankers’ acceptances and Indebtedness
described in clause (h) of the definition thereof)
$__________
B
Consolidated EBITDA (determined on a Consolidated basis, without duplication,
for the Borrower and its Subsidiaries in accordance with GAAP for the period of
four (4) consecutive fiscal quarters ending with the fiscal quarter ended
[______], 20[__])
 
 
(1) the net income (or loss) of the Borrower and its Subsidiaries.  In
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes
and (d) any gain or loss from Asset Dispositions during such period 
$__________
 
(2) income and franchise taxes
$__________
 
(3) cash interest expense (including, without limitation, cash interest expense
attributable to Capital Lease Obligations and all net payment obligations
pursuant to Hedge Agreements entered into for the purpose of hedging interest
rates)
$__________
 
(4) amortization, depreciation and other non‑cash charges (except to the extent
that such non-cash charges are reserved for cash charges to be taken in the
future)
$__________



157

--------------------------------------------------------------------------------





 
(5) non-cash stock-based compensation expenses
$__________
 
(6) reasonable out of pocket costs, fees, charges or expenses incurred by the
Borrower or any of its Subsidiaries prior to January 25, 2017, or within 90 days
thereafter, in connection with the consummation of the Spin-Off and the
negotiation, execution and delivery of the Spin-Off Documents The aggregate
amount of all costs, fees, charges and expenses added back pursuant to clause
(6) shall not exceed $5,000,000 for any period of calculation
$__________
 
(7) reasonable out of pocket costs, fees, charges or expenses incurred by the
Borrower or any of its Subsidiaries prior to the Closing Date in connection with
the negotiation, execution and delivery of the Credit Agreement and the other
Loan Documents
$__________
 
(8) reasonable out of pocket costs, fees, charges or expenses incurred by the
Borrower or any of its Subsidiaries prior to the closing date of any Permitted
Acquisition and the PerkinElmer Acquisition, or within 90 days thereafter, of
such Permitted Acquisition or the PerkinElmer Acquisition and one-time
restructuring charges with respect to such Permitted Acquisition or the
PerkinElmer Acquisition  The aggregate amount of all costs, fees, charges and
expenses added back pursuant to this clause (8) shall not exceed 10% of
Consolidated EBITDA for any period of calculation
$__________
 
(9) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements
$__________
 
(10) any extraordinary, unusual, and non-recurring non-cash losses (disregarding
FASB ASU 2015-1) The aggregate amount of all losses added back pursuant to this
clause (10) shall not exceed $7,500,000 for any period of calculation
$__________
 
(11) Sum of Line II.B.(1) through Line II.B.(10)
$__________
 
(12) interest income To the extent included in determining Consolidated Net
Income for such period
$__________
 
(13) non-cash gains or non-cash items increasing Consolidated Net Income set
forth in Line II.B.(1) To the extent included in determining Consolidated Net
Income for such period
$__________
 
(14) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements To the extent included in determining Consolidated Net Income
for such period
$__________
 
(15) any extraordinary gains To the extent included in determining Consolidated
Net Income for such period
$__________
 
(16) Sum of Line II.B.(12) through Line II.B.(15)
$__________
 
(17) Line III.B.(11) minus Line II.B.(16)
$__________
C.
The ratio of Line II.A. to Line II.B.(17)
___:____
 
Is Line II.C. less than or equal to [__ ] Insert applicable maximum Consolidated
Total Leverage Ratio to 1.00?
Yes: In compliance; No: Not in compliance
 
Section 9.15(b): Consolidated Senior Secured Leverage Ratio
 
A.
(1) Consolidated Total Indebtedness (Line II.A.)
$__________
(2) Portion of Consolidated Total Indebtedness (Line II.A.) that is unsecured
$__________
(3) Portion of Consolidated Total Indebtedness (Line II.A.) that is Subordinated
Indebtedness
$__________
(4) Line III.A(1) minus Line III.A.(2) minus Line III.A.(3)
$__________
B.
Consolidated EBITDA (Line II.B.(17))
$__________
C.
The ratio of Line III.A.(4) to Line III.B.
___:____



158

--------------------------------------------------------------------------------





 
Is Line III.C. less than or equal to [__ ] Insert applicable maximum
Consolidated Senior Secured Leverage Ratio to 1.00?
Yes: In compliance; No: Not in compliance
 
Section 9.15(c): Consolidated Fixed Charge Coverage Ratio
 
A.
Consolidated EBITDA (Line II.B.(17))
$__________
B.
Capital Expenditures
 
(1) additions to property, plant and equipment and other capital expenditures
that are set forth in a consolidated statement of cash flows of the Borrower and
its Subsidiaries for the period of four (4) consecutive fiscal quarters ending
with the fiscal quarter ended [______], 20[__] prepared in accordance with GAAP
$__________
(2) additions to property, plant and equipment financed through Capital Lease
Obligations during the period of four (4) consecutive fiscal quarters ending
with the fiscal quarter ended [______], 20[__], but excluding expenditures for
the restoration, repair or replacement of any fixed or capital asset which was
destroyed or damaged, in whole or in part, to the extent financed by the
proceeds of an insurance policy maintained by the Borrower or its Subsidiaries
$__________
(3) Line IV.B.(1) plus Line IV.B.(2)
$__________
C.
federal, state, local and foreign income taxes paid in cash (for the period of
four (4) consecutive fiscal quarters ending with the fiscal quarter ended
[______], 20[__])
$__________
D.
Restricted Payments (for the period of four (4) consecutive fiscal quarters
ending with the fiscal quarter ended [______], 20[__])(other than the dividend
paid to Varian Medical on or about January 25, 2017 from the proceeds of loans
under the Existing Credit Agreement)
$__________
E.
Line IV.A. minus Line IV.B.(3) minus Line IV.C. minus Line
IV.D.
$__________
F.
Consolidated Fixed Charges (for the period of four (4) consecutive fiscal
quarters ending with the fiscal quarter ended [______], 20[__])
 
 
(1) Consolidated Interest Expense (Line II.B.(3))
$__________
 
(2) scheduled principal payments with respect to Consolidated Total Indebtedness
set forth in Line II.A.
$__________
 
(3) Line IV.F.(1) plus Line IV.F.(2)
$__________
G.
The ratio of Line IV.E. to Line IV.F.(3)
___:____
 
Is Line IV.G. equal to or greater than 1.25 to 1.00?
Yes: In compliance; No: Not in compliance







159

--------------------------------------------------------------------------------





EXHIBIT G


FORM OF ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION


This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Include
bracketed language if there are either multiple Assignors or multiple Assignees.
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.


1.    Assignor[s]:        ______________________________


______________________________


2. Assignee[s]: ______________________________


______________________________
[Assignee is an [Affiliate][Approved Fund] of [name of Lender]


160

--------------------------------------------------------------------------------









3. Borrower:
Varex Imaging Corporation



4. Administrative Agent:
Bank of America, N.A., as the administrative agent under the Credit Agreement



5. Credit Agreement:
Credit Agreement dated as of May 1, 2017 by and among Varex Imaging Corporation,
a Delaware corporation (the “Borrower”), the lenders from time to time party
thereto and Bank of America, N.A., as administrative agent for the lenders (the
“Administrative Agent”)

6. Assigned Interest[s]:


Assignor[s]
Assignee[s]
Credit Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/
Loans
CUSIP Number
 
 
 
$
$
%
 
 
 
 
$
$
%
 
 
 
 
$
$
%
 



[7.    Trade Date:        ______________]




Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]




By: ________________________
Name: ______________________
Title: _______________________




[NAME OF ASSIGNOR]




By: ________________________
Name: ______________________
Title: _______________________










To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.


161

--------------------------------------------------------------------------------





ASSIGNEE[S]
[NAME OF ASSIGNEE]




By: ________________________
Name: ______________________
Title: _______________________






[NAME OF ASSIGNEE]




By: ________________________
Name: ______________________
Title: _______________________


[Consented to and]


BANK OF AMERICA, N.A., as
Administrative Agent


By: ________________________
Name: ______________________
Title: _______________________


[Consented to:]


[NAME OF RELEVANT PARTY]


By: ________________________
Name: ______________________
Title: _______________________


To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. Accepted:


To be added only if the consent of the Borrower and/or other parties (e.g.,
Swingline Lender, Issuing Lender) is required by the terms of the Credit
Agreement.










162

--------------------------------------------------------------------------------





ANNEX 1
to Assignment and Assumption


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is not a Defaulting
Lender; and (b) assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit Agreement
or any other Loan Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
collateral thereunder, (iii) the financial condition of the Borrower, any other
Credit Parties, any of their respective Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrower, any other Credit Parties, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.


1.2.    Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.9 of the Credit
Agreement (subject to such consents, if any, as may be required thereunder),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement and the other Loan Documents as a Lender thereunder and, to
the extent of [the][the relevant] Assigned Interest, shall have the obligations
of a Lender thereunder, (iv) it is sophisticated with respect to decisions to
acquire assets of the type represented by the Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 8.1 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will


163

--------------------------------------------------------------------------------





perform in accordance with their terms all of the obligations which by the terms
of the Loan Documents are required to be performed by it as a Lender.


2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.


3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.






164

--------------------------------------------------------------------------------





EXHIBIT H-1


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN LENDERS)
Reference is hereby made to the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of May 1,
2017 by and among Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 5.11(g)(ii)(B)(3) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform the Borrower
and the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By: ________________________
Name: ______________________
Title: _______________________
Date: ________ __, 20[ ]






165

--------------------------------------------------------------------------------





EXHIBIT H-2


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(NON-PARTNERSHIP FOREIGN PARTICIPANTS)
Reference is hereby made to the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of May 1,
2017 by and among Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 5.11(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.


Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.


[NAME OF PARTICIPANT]


By: ________________________
Name: ______________________
Title: _______________________


Date: ________ __, 20[ ]








166

--------------------------------------------------------------------------------





EXHIBIT H-3


FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN PARTICIPANT PARTNERSHIPS)


Reference is hereby made to the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of May 1,
2017 by and among Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 5.11(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E or (ii)
an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]


By: ________________________
Name: ______________________
Title: _______________________


Date: ________ __, 20[ ]




167

--------------------------------------------------------------------------------





EXHIBIT H-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(FOREIGN LENDER PARTNERSHIPS)


Reference is hereby made to the Credit Agreement (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of May 1,
2017 by and among Varex Imaging Corporation, a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto and Bank of America,
N.A., as Administrative Agent.
Pursuant to the provisions of Section 5.11(g)(ii)(B)(4) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]


By: ________________________
Name: ______________________
Title: _______________________


Date: ________ __, 20[ ]


168

--------------------------------------------------------------------------------





EXHIBIT I


GUARANTY AGREEMENT
This GUARANTY AGREEMENT (this “Guaranty”), dated as of May 1, 2017, is made by
each Guarantor named in the signature pages hereof and each other Guarantor that
may become a party to this Guaranty as a Guarantor (each a “Guarantor” and,
collectively, the “Guarantors”) in favor of BANK OF AMERICA, N.A., as
administrative agent for the Lenders referred to below (in such capacity, the
“Administrative Agent”), for the ratable benefit of the Secured Parties.
Varex Imaging Corporation, a Delaware corporation (the “Borrower”), lenders
parties thereto (the “Lenders”) and the Administrative Agent are parties to a
Credit Agreement dated as of May 1, 2017 (as amended, modified, renewed or
extended from time to time, the “Credit Agreement”).
Pursuant to the Credit Agreement each Guarantor is required to guarantee the
indebtedness and other obligations of the Borrower to the Secured Parties under
or in connection with the Credit Agreement as set forth herein. Each Guarantor
will derive substantial direct and indirect benefits from the extensions of
credit pursuant to the Credit Agreement (which benefits are hereby acknowledged
by each Guarantor).
Accordingly in consideration of the premises and in order to induce the Lenders
to make extensions of credit to the Borrower from time to time, each Guarantor,
jointly and severally with each other Guarantor, hereby agrees as follows:
SECTION 1
Definitions; Interpretation.

(a)Terms Defined in Credit Agreement. All capitalized terms used in this
Guaranty (including in the recitals hereof) and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
(b)Certain Defined Terms. As used in this Guaranty (including in the recitals
hereof), the following terms shall have the following meanings:
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Subordinated Debt” has the meaning set forth in Section 7(a).
(c)Interpretation. The rules of interpretation set forth in Section 1.2 of the
Credit Agreement shall be applicable to this Guaranty and are incorporated
herein by this reference.
SECTION 2Guaranty.


169

--------------------------------------------------------------------------------







(a)Guaranty. Each Guarantor hereby unconditionally and irrevocably, jointly and
severally, guarantees to the Secured Parties, and their respective successors,
endorsees, transferees and assigns, the full and prompt payment when due
(whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise) and performance of the Secured Obligations.
(b)Limitation of Guaranty. To the extent that any court of competent
jurisdiction shall impose by final judgment under Applicable Law (including the
applicable state law and §§544 and 548 of the Bankruptcy Code) any limitations
on the amount of the Guarantor’s liability with respect to the Secured
Obligations which any Secured Party can enforce under this Guaranty, the Secured
Parties by their acceptance hereof accept such limitation on the amount of such
Guarantor’s liability hereunder to the extent needed to make this Guaranty fully
enforceable and nonavoidable.
(c)Keepwell Agreement. Each Guarantor that is a Qualified ECP Guarantor hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds and other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Guaranty and the
other Loan Documents in respect of Swap Obligations (provided, however, that
each Qualified ECP Guarantor shall only be liable under this Section for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section, or otherwise under this Guaranty or any
other Loan Document, voidable under Debtor Relief Laws and not for any greater
amount). Subject to Section 15, the obligations of each Qualified ECP Guarantor
under this Section shall remain in full force and effect until all of the
Secured Obligations and all the obligations of the Guarantors (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
and the Commitments terminated. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 3Liability of Guarantors. The liability of the Guarantors under this
Guaranty shall be irrevocable, absolute, independent and unconditional, and
shall not be affected by any circumstance which might constitute a discharge of
a surety or guarantor other than the indefeasible payment and performance in
full of all Secured Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:
(a)such Guarantor’s liability hereunder shall be the immediate, direct, and
primary obligation of such Guarantor and shall not be contingent upon any
Secured Party’s exercise or enforcement of any remedy it may have against the
Borrower or any other Person, or against any Collateral;
(b)this Guaranty is a guaranty of payment when due and not merely of
collectibility;
(c)the Secured Parties may enforce this Guaranty upon the occurrence and during
the continuance of an Event of Default notwithstanding the existence of any
dispute between any of the Secured Parties and the Borrower with respect to the
existence of such Event of Default;


170

--------------------------------------------------------------------------------







(d)such Guarantor’s payment of a portion, but not all, of the Secured
Obligations shall in no way limit, affect, modify or abridge such Guarantor’s
liability for any portion of the Secured Obligations remaining unsatisfied; and
(e)such Guarantor’s liability with respect to the Secured Obligations shall
remain in full force and effect without regard to, and shall not be impaired or
affected by, nor shall such Guarantor be exonerated or discharged by, any of the
following events:
(i)any insolvency proceeding with respect to the Borrower, such Guarantor, any
other Credit Party or any other Person;
(ii)any limitation, discharge, or cessation of the liability of the Borrower,
such Guarantor, any other Credit Party or any other Person for any Secured
Obligations due to any statute, regulation or rule of law, or any invalidity or
unenforceability in whole or in part of any of the Secured Obligations or the
Loan Documents;
(iii)any merger, acquisition, consolidation or change in structure of the
Borrower, such Guarantor or any other Credit Party or Person, or any sale,
lease, transfer or other disposition of any or all of the assets or shares of
the Borrower, such Guarantor, any other Credit Party or other Person;
(iv)any assignment or other transfer, in whole or in part, of any Secured
Party’s interests in and rights under this Guaranty or the other Loan Documents,
including any Secured Party’s right to receive payment of the Secured
Obligations, or any assignment or other transfer, in whole or in part, of any
Secured Party’s interests in and to any of the Collateral;
(v)any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Borrower, such Guarantor, any other Credit Party or other
Person may have or assert, including any defense of incapacity or lack of
corporate or other authority to execute any of the Loan Documents;
(vi)any Secured Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Secured Obligations, or any
Collateral, or any Secured Party’s exchange, release, or waiver of any
Collateral;
(vii)any Secured Party’s exercise or nonexercise of any power, right or remedy
with respect to any of the Collateral, including any Secured Party’s compromise,
release, settlement or waiver with or of the Borrower, any other Credit Party or
any other Person;
(viii)any Secured Party’s vote, claim, distribution, election, acceptance,
action or inaction in any insolvency proceeding related to the Secured
Obligations;
(ix)any impairment or invalidity of any of the Collateral securing any of the
Secured Obligations or any failure to perfect any of the Liens of the Secured
Parties thereon or therein; and


171

--------------------------------------------------------------------------------







(x)any other guaranty, whether by such Guarantor or any other Person, of all or
any part of the Secured Obligations or any other indebtedness, obligations or
liabilities of the Borrower to any Secured Party.
SECTION 4Consents of Guarantors. Each Guarantor hereby unconditionally consents
and agrees that, without notice to or further assent from such Guarantor:
(a)the principal amount of the Secured Obligations may be increased or decreased
and additional indebtedness or obligations of the Credit Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;
(b)the time, manner, place or terms of any payment under any Loan Document may
be extended or changed, including by an increase or decrease in the interest
rate on any Secured Obligation or any fee or other amount payable under such
Loan Document, by an amendment, modification or renewal of any Loan Document or
otherwise;
(c)the time for the Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the Secured
Parties may deem proper;
(d)any Secured Party may discharge or release, in whole or in part, any other
Credit Party or any other Person liable for the payment and performance of all
or any part of the Secured Obligations, and may permit or consent to any such
action or any result of such action, and shall not be obligated to demand or
enforce payment upon any of the Collateral, nor shall any Secured Party be
liable to the Guarantors for any failure to collect or enforce payment or
performance of the Secured Obligations from any Person or to realize the
Collateral;
(e)in addition to the Collateral, the Secured Parties may take and hold other
security (legal or equitable) of any kind, at any time, as collateral for the
Secured Obligations, and may, from time to time, in whole or in part, exchange,
sell, surrender, release, subordinate, modify, waive, rescind, compromise or
extend such security and may permit or consent to any such action or the result
of any such action, and may apply such security and direct the order or manner
of sale thereof;
(f)the Secured Parties may request and accept other guaranties of the Secured
Obligations and any other indebtedness, obligations or liabilities of the
Borrower to any Secured Party and may, from time to time, in whole or in part,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
any such guaranty and may permit or consent to any such action or the result of
any such action; and
(g)the Secured Parties may exercise, or waive or otherwise refrain from
exercising, any other right, remedy, power or privilege (including the right to
accelerate the maturity of any Loan and any power of sale) granted by any Loan
Document or other security document or agreement, or otherwise available to any
Secured Party, with respect to the Secured Obligations


172

--------------------------------------------------------------------------------





or any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
the Guarantors against the Borrower;
all as the Secured Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.
SECTION 5
Guarantor Waivers.

(a)Certain Waivers. Each Guarantor waives and agrees not to assert:
(i)any right to require any Secured Party to marshal assets in favor of the
Borrower, such Guarantor, any other Credit Party or any other Person, to proceed
against the Borrower, any other Credit Party or any other Person, to proceed
against or exhaust any of the Collateral, to give notice of the terms, time and
place of any public or private sale of personal property security constituting
the Collateral or other collateral for the Secured Obligations or comply with
any other provisions of §9-611 of the UCC (or any equivalent provision of any
other Applicable Law) or to pursue any other right, remedy, power or privilege
of any Secured Party whatsoever;
(ii)the defense of the statute of limitations in any action hereunder or for the
collection or performance of the Secured Obligations;
(iii)any defense arising by reason of any lack of corporate or other authority
or any other defense of the Borrower, such Guarantor or any other Person;
(iv)any defense based upon any Secured Party’s errors or omissions in the
administration of the Secured Obligations;
(v)any rights to set-offs and counterclaims;
(vi)any defense based upon an election of remedies (including, if available, an
election to proceed by nonjudicial foreclosure) which destroys or impairs the
subrogation rights of such Guarantor or the right of such Guarantor to proceed
against the Borrower or any other obligor of the Secured Obligations for
reimbursement; and
(vii)without limiting the generality of the foregoing, to the fullest extent
permitted by law, any defenses or benefits that may be derived from or afforded
by Applicable Law limiting the liability of or exonerating guarantors or
sureties, or which may conflict with the terms of this Guaranty.
(b)Additional Waivers. Each Guarantor waives any and all notice of the
acceptance of this Guaranty, and any and all notice of the creation, renewal,
modification, extension or accrual of the Secured Obligations, or the reliance
by the Secured Parties upon this Guaranty, or the exercise of any right, power
or privilege hereunder. The Secured Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty. Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to


173

--------------------------------------------------------------------------------





or upon the Borrower, such Guarantor or any other Person with respect to the
Secured Obligations.
(c)Independent Obligations. The obligations of each Guarantor hereunder are
independent of and separate from the obligations of the Borrower and any other
Credit Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against such Guarantor,
whether or not the Borrower or any such other Credit Party is joined therein or
a separate action or actions are brought against the Borrower or any such other
Credit Party.
(d)Financial Condition of the Borrower. No Guarantor shall have any right to
require any Secured Party to obtain or disclose any information with respect to:
(i) the financial condition or character of any Credit Party or the ability of
any Credit Party to pay and perform the Secured Obligations; (ii) the Secured
Obligations; (iii) the Collateral; (iv) the existence or nonexistence of any
other guarantees of all or any part of the Secured Obligations; (v) any action
or inaction on the part of any Secured Party or any other Person; or (vi) any
other matter, fact or occurrence whatsoever.
SECTION 6Subrogation. Until all of the Secured Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
and the Commitments terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (i) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (ii) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty or (iii) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Secured
Party as against the Borrower or other Credit Parties, whether in connection
with this Guaranty, any of the other Loan Documents or otherwise. If any amount
shall be paid to any Guarantor on account of the foregoing rights at any time
when all the Secured Obligations shall not have been paid in full, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent to be credited and applied to the
Secured Obligations, whether matured or unmatured, in accordance with the terms
of the Loan Documents.
SECTION 7Subordination.
(a)Subordination to Payment of Secured Obligations. All payments on account of
all indebtedness, liabilities and other obligations of the Borrower or any
Guarantor (each an “Obligor” and collectively the “Obligors”) to any Guarantor,
whether created under, arising out of or in connection with any documents or
instruments evidencing any credit extensions to any Obligor or otherwise,
including all principal on any such credit extensions, all interest accrued
thereon, all fees and all other amounts payable by any Obligor to such Guarantor
in connection therewith, whether now existing or hereafter arising, and whether
due or to become due, absolute or contingent, liquidated or unliquidated,
determined or undetermined (the “Subordinated Debt”) shall be subject,
subordinate and junior in right of payment and exercise of remedies, to the
extent and in the manner set forth herein, to the prior payment in full in cash
or cash equivalents


174

--------------------------------------------------------------------------------





of the Secured Obligations. For the avoidance of doubt, the Subordinated Debt
shall not include the payment of any dividend expressly permitted by Section
8.15(a) of the Credit Agreement.
(b)No Payments. As long as any of the Secured Obligations shall remain
outstanding and unpaid, no Guarantor shall accept or receive any payment or
distribution by or on behalf of any Obligor, directly or indirectly, of assets
of such Obligor of any kind or character, whether in cash, property or
securities, including on account of the purchase, redemption or other
acquisition of Subordinated Debt, as a result of any collection, sale or other
disposition of collateral, or by setoff, exchange or in any other manner, for or
on account of the Subordinated Debt (“Subordinated Debt Payments”), except that
if no Event of Default exists, a Guarantor shall be entitled to accept and
receive regularly scheduled payments and other payments in the ordinary course
on the Subordinated Debt, in accordance with the terms of the documents and
instruments governing the Subordinated Debt and other Subordinated Debt Payments
in respect of Subordinated Debt not evidenced by documents or instruments, in
each case to the extent permitted under Article VIII of the Credit Agreement.
During the existence and continuance of an Event of Default (or if any Event of
Default would exist immediately after the making of a Subordinated Debt
Payment), and until such Event of Default is cured or waived, such Guarantor
shall not make, accept or receive any Subordinated Debt Payment. In the event
that, notwithstanding the provisions of this Section 7, any Subordinated Debt
Payments shall be received in contravention of this Section 7 by any Guarantor
before all Secured Obligations are paid in full in cash or cash equivalents,
such Subordinated Debt Payments shall be held in trust for the benefit of the
Secured Parties and shall be paid over or delivered to the Administrative Agent
for application to the payment in full in cash or cash equivalents of all
Secured Obligations remaining unpaid to the extent necessary to give effect to
this Section 7, after giving effect to any concurrent payments or distributions
to any Secured Party in respect of the Secured Obligations.
(c)Subordination of Remedies. As long as any Secured Obligations shall remain
outstanding and unpaid, no Guarantor shall, without the prior written consent of
the Administrative Agent:
(i)accelerate, make demand or otherwise make due and payable prior to the
original stated maturity thereof any Subordinated Debt or bring suit or
institute any other actions or proceedings to enforce its rights or interests
under or in respect of the Subordinated Debt;
(ii)exercise any rights under or with respect to (A) any guaranties of the
Subordinated Debt, or (B) any collateral held by it, including causing or
compelling the pledge or delivery of any collateral, any attachment of, levy
upon, execution against, foreclosure upon or the taking of other action against
or institution of other proceedings with respect to any collateral held by it,
notifying any account debtors of an Obligor or asserting any claim or interest
in any insurance with respect to any collateral, or attempt to do any of the
foregoing;
(iii)exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities or obligations of such Guarantor to any Obligor
against any of the Subordinated Debt; or


175

--------------------------------------------------------------------------------







(iv)commence, or cause to be commenced, or join with any creditor other than any
Secured Party in commencing, any insolvency proceeding.
(d)Subordination upon any Distribution of Assets of any Obligor. In the event of
any payment or distribution of assets of any Obligor of any kind or character,
whether in cash, property or securities, upon any insolvency proceeding with
respect to or involving any Obligor, (i) all amounts owing on account of the
Secured Obligations, including all interest accrued thereon at the contract rate
both before and after the initiation of any such proceeding, whether or not an
allowed claim in any such proceeding, shall first be paid in full in cash, or
payment provided for in cash or in cash equivalents, before any Subordinated
Debt Payment is made; and (ii) to the extent permitted by Applicable Law, any
Subordinated Debt Payment to which such Guarantor would be entitled except for
the provisions hereof, shall be paid or delivered by the trustee in bankruptcy,
receiver, assignee for the benefit of creditors or other liquidating agent
making such payment or distribution directly to the Administrative Agent (on
behalf of the Secured Parties) for application to the payment of the Secured
Obligations in accordance with clause (i), after giving effect to any concurrent
payment or distribution or provision therefor to any Secured Party in respect of
such Secured Obligations.
(e)Authorization to the Administrative Agent. If, while any Subordinated Debt is
outstanding, any insolvency proceeding is commenced by or against any Obligor or
its property:
(i)the Administrative Agent, when so instructed by the Required Lenders, is
hereby irrevocably authorized and empowered (in the name of the Secured Parties
or in the name of any Guarantor or otherwise), but shall have no obligation, to
demand, sue for, collect and receive every payment or distribution in respect of
the Subordinated Debt and give acquittance therefor and to file claims and
proofs of claim and take such other action (including voting the Subordinated
Debt) as it may deem necessary or advisable for the exercise or enforcement of
any of the rights or interests of the Secured Parties; and
(ii)each Guarantor shall promptly take such action as the Administrative Agent
(on instruction from the Required Lenders) may reasonably request (A) to collect
the Subordinated Debt for the account of the Secured Parties and to file
appropriate claims or proofs of claim in respect of the Subordinated Debt,
(B) to execute and deliver to the Administrative Agent, such powers of attorney,
assignments and other instruments as it may request to enable it to enforce any
and all claims with respect to the Subordinated Debt, and (C) to collect and
receive any and all Subordinated Debt Payments.


176

--------------------------------------------------------------------------------







SECTION 8Continuing Guaranty. This Guaranty is a continuing guaranty and
agreement of subordination relating to any Secured Obligations, including
Secured Obligations which may exist continuously or which may arise from time to
time under successive transactions, and the Guarantors expressly acknowledge
that this Guaranty shall remain in full force and effect notwithstanding that
there may be periods in which no Secured Obligations exist. This Guaranty shall
continue in effect and be binding upon the Guarantors until all of the Secured
Obligations (other than contingent, indemnification obligations not then due)
have been paid and satisfied in full in cash, all Letters of Credit have been
terminated or expired and the Commitments terminated.
SECTION 9Payments.
(a)Payments. Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Secured Party or any other Person may have against such Guarantor by virtue
hereof, upon the failure of the Borrower to pay any of the Secured Obligations
when and as the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under §362(a)
of the Bankruptcy Code), such Guarantor shall forthwith pay, or cause to be
paid, in cash, to the Administrative Agent an amount equal to the amount of the
Secured Obligations then due as aforesaid (including interest which, but for the
filing of a petition in any insolvency proceeding with respect to the Borrower,
would have accrued on such Secured Obligations, whether or not a claim is
allowed against the Borrower for such interest in any such insolvency
proceeding). Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
Dollars and in same day or immediately available funds, to the Administrative
Agent at such office of the Administrative Agent and to such account as are
specified in the Credit Agreement.
(b)Taxes. Any and all payments by or on account of any Secured Obligation
hereunder shall be made in accordance with Section 5.11 of the Credit Agreement.
Each Guarantor agrees that the provisions of Section 5.11 of the Credit
Agreement are hereby incorporated herein by reference and agrees to be bound
thereunder, mutatis mutandis, and by their acceptance hereof, the Secured
Parties also agree thereto.
SECTION 10Representations and Warranties. Each Guarantor represents and warrants
to each Secured Party that:
(a)No Prior Assignment. No Guarantor has previously assigned any interest in the
Subordinated Debt or any collateral relating thereto, no Person other than a
Guarantor owns an interest in any of the Subordinated Debt or any such
collateral (whether as joint holders of the Subordinated Debt, participants or
otherwise), and the entire Subordinated Debt is owing only to the Guarantors.
(b)Consideration. Each Guarantor has received at least “reasonably equivalent
value” (as such phrase is used in §548 of the Bankruptcy Code and in comparable
provisions of other Applicable Law) and more than sufficient consideration to
support its obligations hereunder in respect of the Secured Obligations.


177

--------------------------------------------------------------------------------







(c)Independent Investigation. Each Guarantor hereby acknowledges that it has
undertaken its own independent investigation of the financial condition of the
Borrower and all other matters pertaining to this Guaranty and further
acknowledges that it is not relying in any manner upon any representation or
statement of any Secured Party with respect thereto. Each Guarantor represents
and warrants that it has received and reviewed copies of the Loan Documents and
that it is in a position to obtain, and it hereby assumes full responsibility
for obtaining, any additional information concerning the financial condition of
the Borrower and any other matters pertinent hereto that any Guarantor may
desire. No Guarantor is relying upon or expecting any Secured Party to furnish
to such Guarantor any information now or hereafter in any Secured Party’s
possession concerning the financial condition of the Borrower or any other
matter.
(d)Credit Agreement Representations and Warranties. Each representation and
warranty in the Credit Agreement relating to each Guarantor and its Subsidiaries
is true and correct.
SECTION 11Covenants. Until all of the Secured Obligations (other than
contingent, indemnification obligations not then due) have been paid and
satisfied in full in cash, all Letters of Credit have been terminated or expired
and the Commitments terminated, each Guarantor agrees that it shall, and shall
cause its Subsidiaries to, observe, perform and comply with all covenants
applicable to such Guarantor and its Subsidiaries set forth in the Credit
Agreement and each other Loan Document as if such covenants were set forth in
full herein. Each Guarantor agrees with and remakes each agreement,
acknowledgement, consent or waiver in the Credit Agreement relating to such
Guarantor and its Subsidiaries.
SECTION 12Notices. All notices or other communications hereunder shall be given
in the manner specified in the Credit Agreement, and, in the case of the
Administrative Agent, to the address specified in the Credit Agreement, and in
the case of any Guarantor, to the address set forth below its name on the
signature page hereof. All such notices and communications shall be effective as
set forth in 11.1 of the Credit Agreement.
SECTION 13No Waiver; Cumulative Remedies. The enumeration of the rights and
remedies of the Secured Parties set forth in this Guaranty is not intended to be
exhaustive and the exercise by the Secured Parties of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or that may now or hereafter exist at law or in equity or by suit or
otherwise. No delay or failure to take action on the part of any Secured Party
in exercising any right, power or privilege shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. No course of dealing between any Guarantor and any of
the Secured Parties or their respective agents or employees shall be effective
to change, modify or discharge any provision of this Guaranty.
SECTION 14Expenses; Indemnity.
(a)Costs and Expenses. Each Guarantor, jointly and severally, shall pay (i) all
reasonable out of pocket expenses incurred by the Administrative Agent and its
Affiliates


178

--------------------------------------------------------------------------------





(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation, negotiation,
execution, delivery and administration of this Guaranty and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable out of pocket expenses incurred by any
Issuing Lender in connection with the issuance, amendment, renewal or extension
of any Letter of Credit or any demand for payment thereunder and (iii) all out
of pocket expenses incurred by the Administrative Agent, any Lender or any
Issuing Lender (including the fees, charges and disbursements of any counsel for
the Administrative Agent, any Lender or any Issuing Lender), in connection with
the enforcement or protection of its rights (A) in connection with this Guaranty
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Revolving Credit Loans made or Letters of Credit issued
under the Credit Agreement, including all such out of pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Revolving
Credit Loans or Letters of Credit.
(b)Indemnification by the Guarantors. Each Guarantor, jointly and severally,
shall indemnify each Indemnitee against, and hold each Indemnitee harmless from,
and shall pay or reimburse any such Indemnitee for, any and all losses, claims
(including, without limitation, any Environmental Claims), penalties, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Credit
Party), arising out of, in connection with, or as a result of (i) the execution
or delivery of this Guaranty, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Revolving Credit Loan or Letter of Credit or the use
or proposed use of the proceeds therefrom (including any refusal by any Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Credit
Party or any Subsidiary thereof, or any Environmental Claim related in any way
to any Credit Party or any Subsidiary thereof, (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party or any Subsidiary thereof, and regardless of
whether any Indemnitee is a party thereto, or (v) any claim (including, without
limitation, any Environmental Claims), investigation, litigation or other
proceeding (whether or not the Administrative Agent or any Lender is a party
thereto) and the prosecution and defense thereof, arising out of or in any way
connected with the Revolving Credit Loans, this Guaranty, any other Loan
Document, or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby, including without limitation,
reasonable attorneys and consultant’s fees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee. This Section 14(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.


179

--------------------------------------------------------------------------------







(c)Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Guarantors shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Guaranty, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Revolving Credit Loan or Letter
of Credit or the use of the proceeds thereof. No Indemnitee referred to in
clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.
(d)Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.
(e)Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.
SECTION 15Marshalling; Payments Set Aside. Neither the Administrative Agent nor
any Secured Party shall be under any obligation to marshal any assets in favor
of any Guarantor or any other Person or against or in payment of any or all of
the Secured Obligations. If any payment of the Secured Obligations by or on
behalf of any Credit Party (or receipt of any proceeds of any set-off or any
Collateral) shall be rescinded, invalidated, declared to be fraudulent or
preferential, set aside, voided or otherwise required to be repaid to any Credit
Party, its estate, trustee, receiver or any other Person, in connection with any
insolvency proceeding or otherwise, then to the extent any payment is so
rescinded, set aside, voided or otherwise repaid or restored, the Secured
Obligations shall be revived and continued in full force and effect as if such
payment had not been made or such set-off or Collateral application had not
occurred.
SECTION 16Benefits of Guaranty. This Guaranty is entered into for the sole
protection and benefit of the Administrative Agent and each other Secured Party
and their respective successors and assigns, and no other Person (other than any
Related Party thereof) shall be a direct or indirect beneficiary of, or shall
have any direct or indirect cause of action or claim in connection with, this
Guaranty. The Secured Parties, by their acceptance of this Guaranty, shall not
have any obligations under this Guaranty to any Person other than the
Guarantors, and such obligations shall be limited to those expressly stated
herein.
SECTION 17Binding Effect. This Guaranty shall be binding upon, inure to the
benefit of and be enforceable by the Guarantors, the Administrative Agent, each
other Secured Party, each other Indemnitee, and their respective successors and
assigns and shall bind any Person who becomes bound as a debtor to this
Guaranty.
SECTION 18Governing Law and Jurisdiction.
(a)Governing Law. This Guaranty and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this


180

--------------------------------------------------------------------------------





Guaranty and the transactions contemplated hereby shall be governed by, and
construed in accordance with, the law of the State of New York.
(b)Submission to Jurisdiction. Each Guarantor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any Secured Party or any Related Party thereof in any way
relating to this Guaranty or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than the courts of the State of
New York sitting in New York County, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each Guarantor and each Secured Party (by its acceptance hereof) irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
Applicable Law, in such federal court.  Each Guarantor and each Secured Party
(by its acceptance hereof) agrees that a final judgment in any such action,
litigation or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Guaranty or in any other Loan Document shall affect any right
that any Secured Party may otherwise have to bring any action or proceeding
relating to this Guaranty or any other Loan Document against any Guarantor or
its properties in the courts of any jurisdiction.
(c)Waiver of Venue. Each Guarantor irrevocably and unconditionally waives, to
the fullest extent permitted by Applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Guaranty or any other Loan Document in any court referred to
in paragraph (b) of this Section. Each Guarantor and each Secured Party (by its
acceptance hereof) hereby irrevocably waives, to the fullest extent permitted by
Applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.
(d)Service of Process. Each Guarantor and each Secured Party (by its acceptance
hereof) irrevocably consents to service of process in the manner provided for
notices in Section 12. Nothing in this Guaranty will affect the right of any
Guarantor or the Administrative Agent to serve process in any other manner
permitted by Applicable Law.
SECTION 19Waiver of Jury Trial. EACH GUARANTOR AND EACH SECURED PARTY (BY ITS
ACCEPTANCE HEREOF) HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH GUARANTOR AND EACH SECURED PARTY
(BY ITS ACCEPTANCE HEREOF) (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS GUARANTY AND


181

--------------------------------------------------------------------------------





THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 20Entire Agreement; Amendments and Waivers.
(a)Entire Agreement
(b)This Guaranty constitutes the entire contract among the parties relating to
the subject matter hereof and supersedes any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
(c)Amendments and Waivers. This Guaranty shall not be amended or waived except
by the written agreement of the parties as provided in the Credit Agreement.
SECTION 21Survival. All covenants, agreements, representations and warranties
made in this Guaranty shall survive the execution and delivery of this Guaranty,
and shall continue in full force and effect so long as any Lender has any
Commitment or any Secured Obligations remain unsatisfied.
SECTION 22Secured Parties Not Fiduciaries to any Guarantor. The relationship
between each Guarantor and its Affiliates, on the one hand, and each Secured
Party and its Affiliates, on the other hand, is solely that of debtor and
creditor, and neither such Secured Party nor any Affiliate thereof shall have
any fiduciary or other special relationship with any Guarantor or any of its
Affiliates, and no term or provision of any Loan Document, no course of dealing,
no written or oral communication, or other action, shall be construed so as to
deem such relationship to be other than that of debtor and creditor.
SECTION 23Future Guarantors. At such time following the date hereof as any
Subsidiary of the Borrower (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 8.14 of the Credit Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent an
accession agreement substantially in the form of Annex 1 (the “Accession
Agreement’), signifying its agreement to be bound by the provisions of this
Guaranty as a Guarantor to the same extent as if such Acceding Subsidiary had
originally executed this Guaranty as of the date hereof.
SECTION 24Counterparts; Effectiveness. This Guaranty may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Guaranty shall become effective when it
shall have been executed by the Administrative Agent and when the Administrative
Agent shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Guaranty by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Guaranty.
SECTION 25USA PATRIOT Act Notice. Each Secured Party hereby notifies each
Guarantor that pursuant to the requirements of the PATRIOT Act, it is required
to obtain, verify and record information that identifies each Credit Party,
which information includes the name and address of each Credit Party and other
information that will allow such Secured Party to identify each Credit Party


182

--------------------------------------------------------------------------------





in accordance with the PATRIOT Act. Each Guarantor shall, promptly upon the
request thereof, deliver to the Administrative Agent such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by any Secured Party.
SECTION 26Incorporation of Provisions of the Credit Agreement. To the extent the
Credit Agreement contains provisions of general applicability to the Loan
Documents, including any such provisions contained in Article XI thereof, such
provisions are incorporated herein by this reference.
[Remainder of page intentionally left blank; signature page(s) follow]


183

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Guarantor has executed this Guaranty, as of the date
first above written.
[GUARANTOR]
By
Name:
Title:
Address:






Attn.:
Fax No.
Email:







184

--------------------------------------------------------------------------------





ANNEX 1
FORM OF ACCESSION AGREEMENT




To:    Bank of America, N.A., as Administrative Agent
Re:    Varex Imaging Corporation    
Ladies and Gentlemen:
This Accession Agreement is made and delivered pursuant to Section 23 of that
certain Guaranty Agreement dated as of May 1, 2017 (as amended, modified,
renewed or extended from time to time, the “Guaranty”), made by each Guarantor
named therein (each a “Guarantor”), in favor of Bank of America, N.A., as
administrative agent for the Lenders referred to therein (in such capacity, the
“Administrative Agent”). All capitalized terms used in this Accession Agreement
and not otherwise defined herein shall have the meanings assigned to them in
either the Guaranty or the Credit Agreement referred to below.
Varex Imaging Corporation, a Delaware corporation (the “Borrower”), lenders
parties thereto and the Administrative Agent are parties to a Credit Agreement
dated as of May 1, 2017 (as amended, modified, renewed or extended from time to
time, the “Credit Agreement”).
The undersigned, ___________________________ [insert name of acceding
Guarantor], a _____________________ [corporation, partnership, limited liability
company, etc.], is a Subsidiary of the Borrower and hereby acknowledges for the
benefit of the Secured Parties that it shall be a “Guarantor” for all purposes
of the Guaranty effective from the date hereof. The undersigned confirms that
the representations and warranties set forth in Section 10 of the Guaranty are
true and correct as to the undersigned as of the date hereof.
Without limiting the foregoing, the undersigned hereby agrees to perform all of
the obligations of a Guarantor under, and to be bound in all respects by the
terms of, the Guaranty, including Section 11 thereof, to the same extent and
with the same force and effect as if the undersigned were an original signatory
thereto.
This Accession Agreement shall constitute a Loan Document under the Credit
Agreement.
THIS ACCESSION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank; signature page follows]


185

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned has executed this Accession Agreement, as of
the date first above written.


 
[GUARANTOR]
 
By
 
 
Title
 
 
 
 
 
Address for Notices:
 
 
___________________________________
 
_____________________________________
 
_____________________________________
 
Attn.:
_______________________________
 
Fax No.:
_____________________________
 
Email:
_____________________________

































186

--------------------------------------------------------------------------------





EXHIBIT J
FORM OF SECURED PARTY DESIGNATION NOTICE


TO:        Bank of America, N.A., as Administrative Agent


RE:
Credit Agreement, dated as of May 1, 2017, by and among Varex Imaging
Corporation, a Delaware corporation, as Borrower, (the “Borrower”), the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent for the lenders (as amended, modified, renewed, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)



DATE:        [Date]
    


[Name of Cash Management Bank/Hedge Bank] (the “Secured Party”) hereby notifies
you, pursuant to the terms of the Credit Agreement, that the Secured Party meets
the requirements of a [Cash Management Bank] [Hedge Bank] under the terms of the
Credit Agreement and is a [Cash Management Bank] [Hedge Bank] under the Credit
Agreement and the other Loan Documents.


Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


A duly authorized officer of the undersigned has executed this notice as of the
day and year set forth above.




,
as a [Cash Management Bank] [Hedge Bank]


By:                        
Name:                        
Title:                        


187

--------------------------------------------------------------------------------





EXHIBIT K
FORM OF LETTER OF CREDIT REPORT
TO:        Bank of America, N.A., as Administrative Agent


RE:
Credit Agreement, dated as of May 1, 2017, by and among Varex Imaging
Corporation, a Delaware corporation, as Borrower, (the “Borrower”), the lenders
from time to time party thereto and Bank of America, N.A., as administrative
agent for the lenders (as amended, modified, renewed, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”; capitalized
terms used herein and not otherwise defined shall have the meanings set forth in
the Credit Agreement)



DATE:        [Date]
    


The undersigned, [insert name of Issuing Lender] (the “Issuing Lender”) hereby
delivers this report to the Administrative Agent, pursuant to the terms of
Section 3.9 of the Credit Agreement.


The Issuing Lender plans to issue, amend, renew, increase or extend the
following Letter(s) of Credit on [insert date].


L/C No.
Maximum Face
Amount ($)
Current Face
Amount ($)
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





188

--------------------------------------------------------------------------------





[The Issuing Lender made a payment, with respect to L/C No. _______, on [insert
date] in the amount of $_____________].


[The Borrower failed to reimburse the Issuing Lender for a payment made in the
amount of $[insert amount of such payment] pursuant to L/C No. ______ on [insert
date of such failure], with respect to L/C No. _______.]


Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.


L/C No.
Maximum Face
Amount ($)
Current Face
Amount ($)
Financials or Performance SBLC
Beneficiary Name
Issuance Date
Expiry Date
Auto Renewal
Date of Amendment
Amount of Amendment
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
















189

--------------------------------------------------------------------------------





[Issuing lender],
as Issuing Lender


By:                        
Name:                        
Title:                        




190

--------------------------------------------------------------------------------





SCHEDULE 1.1
COMMITMENTS AND COMMITMENT PERCENTAGES


Term Loan Commitments
Lender
Term Loan Commitment
Term Loan Percentage
Bank of America, N.A.
$66,666,666.67
16.666666668%
JPMorgan Chase Bank, N.A.
$66,666,666.67
16.666666668%
DNB Capital LLC
$56,666,666.67
14.166666668%
Wells Fargo Bank, National Association
$50,000,000.00
12.50%
Sumitomo Mitsui Banking Corporation
$50,000,000.00
12.50%
Fifth Third Bank
$33,333,333.33
8.333333333%
Citibank, N.A.
$33,333,333.33
8.333333333%
PNC Bank, National Association
$33,333,333.33
8.333333333%
ZB, N.A. dba Zions First National Bank
$10,000,000.00
2.50%
TOTAL
$400,000,000.00
100.00%



Revolving Credit Commitments


Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Bank of America, N.A.
$33,333,333.33
16.666666665%
JPMorgan Chase Bank, N.A.
$33,333,333.33
16.666666665%
DNB Capital LLC
$28,333,333.33
14.166666665%
Wells Fargo Bank, National Association
$25,000,000.00
12.50%
Sumitomo Mitsui Banking Corporation
$25,000,000.00
12.50%
Fifth Third Bank
$16,666,666.67
8.333333335%
Citibank, N.A.
$16,666,666.67
8.333333335%
PNC Bank, National Association
$16,666,666.67
8.333333335%
ZB, N.A. dba Zions First National Bank
$5,000,000.00
2.50%
TOTAL
$200,000,000.00
100.00%





191

--------------------------------------------------------------------------------





L/C Commitments


Issuing Lender
L/C Commitment
Bank of America, N.A.
$6,250,000.00
JPMorgan Chase Bank, N.A.
$6,250,000.00
DNB Capital LLC
$6,250,000.00
Wells Fargo Bank, National Association
$6,250,000.00
TOTAL
$25,000,000.00







192

--------------------------------------------------------------------------------





SCHEDULE 1.2
ADMINISTRATIVE AGENT’S OFFICE


Administrative Agent:


For payments and requests for Extension of Credit


Bank of America, N.A., as Administrative Agent
Credit Services
Mail Code: TX1-492-14-11
901 Main Street, Floor 14
Dallas, TX 75202-3714
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Wire Instruction:
Bank of America, New York, NY
ABA # [***]
Account Name: [***]
Account No.: [***]
Attention: [***]
Ref.: Varex Imaging Corporation


Other Notices for Administrative Agent


Bank of America, N.A.
Agency Management
Mail Code: WA3-132-01-01
Houghton Banking Center
10623 NE 68th Street
Kirkland, WA 98033
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]
Issuing Lender:


Standby Letters of Credit


Bank of America, N.A., as Issuing Lender
Trade Operations-Standby
PA6-580-02-30
1 Fleet Way


193

--------------------------------------------------------------------------------





Scranton, PA 18507
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Commercial Letters of Credit


Bank of America, N.A., as Issuing Lender
Trade Operations-Import
PA6-580-02-30
1 Fleet Way
Scranton, PA 18507
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Swingline Lender:


Bank of America, N.A., as Swingline Lender
Credit Services
Mail Code: TX1-492-14-11
901 Main Street, Floor 14
Dallas, TX 75202-3714
Attention: [***]
Telephone: [***]
Telecopier: [***]
Electronic Mail: [***]


Wire Instruction:
Bank of America, New York, NY
ABA # [***]
Account Name: [***]
Account No.: [***]
Attention: [***]
Ref.: Varex Imaging Corporation






194

--------------------------------------------------------------------------------





SCHEDULE 7.1
JURISDICTIONS OF ORGANIZATION AND QUALIFICATION




Credit Party
Subsidiary
Jurisdiction of Organization
Jurisdiction(s) of Qualification
Varex Imaging Corporation
 
Delaware
Worldwide
 
Claymount Americas Corporation
Illinois
United States
 
Varex Imaging Holdings, Inc.
Delaware
United States
 
Varex Imaging Mexico, S. de R.L. de C.V.
(formerly known as VMS Mexico)
Mexico
Mexico
 
Varex Imagens Brasil Holdings, Ltda. (temporarily); Varex Imaging Brasil, Ltda.
(eventually)
Brazil
Brazil
 
Varex Imaging Deutschland AG
Germany
Germany
 
MeVis Medical Solutions AG
Germany
Worldwide
 
Varex Imaging International Holdings B.V.
Netherlands
Worldwide
 
Varex Imaging Investments B.V.
(formerly known as Claymount Investments BV)
Netherlands
Worldwide
 
Claymount Technologies Group B.V.
Netherlands
Netherlands
 
Claymount Assemblies B.V.
Netherlands
Netherlands
 
Clayberg International B.V.
dormant
dormant
 
Claymount Switzerland AG
Switzerland
Switzerland
 
Varex Imaging International AG
Switzerland
Switzerland
 
Varex Imaging France SARL
France
France
 
Varex Imaging Italia S.r.l.
Italy
Italy
 
Varex Imaging UK, Limited
United Kingdom
United Kingdom
 
Varex Imaging Arabia Commercial Limited1
Saudi Arabia
Saudi Arabia
 
Claymount High Voltage Technologies (Beijing) Co. Ltd.
China
China
 
Varex Imaging China Co., Ltd.,
formerly known as Jiangsu VMS Co., Ltd.2
China
China
 
Claymount Assemblies Philippines, Inc. ("CAP")
Philippines
Philippines
 
Varex Imaging Japan, K.K.
Japan
Japan
 
PerkinElmer Medical Holdings, Inc.
Delaware
Texas, North Carolina, Massachusetts, Washington, Nevada, Pennsylvania
 
Dexela Limited
United Kingdom
United Kingdom
PerkinElmer Medical Holdings, Inc.
 
Delaware
Texas, North Carolina, Massachusetts, Washington, Nevada, Pennsylvania
 
PerkinElmer Medical Imaging, LLC
Delaware
Texas, Rhode Island, California, Massachusetts, Florida

1The new entity, Varex Imaging Arabia Commercial, Ltd., will not be ready to
transfer by the Closing Date, so the transfer of the VIC business VMS Arabia
Commercial, Ltd., will be delayed until the new entity is formed. Targeting
completion by August 2017.
2The sale of the shares of Jiangsu VMS Co., Ltd., will likely occur during May
2017. The entity cannot be renamed until the shares are sold so the name change
will also be delayed.




195

--------------------------------------------------------------------------------





SCHEDULE 7.2
SUBSIDIARIES AND CAPITALIZATION


Credit Party
Subsidiaries
# of Issued and Outstanding Shares; Share Ownership Information
Varex Imaging Corporation
Varex Imaging Holdings, Inc., VI Claymount Americas Corporation, Varex Imaging
International Holdings B.V., Varex Imaging Mexico, S. de R.L. de C.V.;
PerkinElmer Medical Holdings, Inc.
37,542,384 common shares


Publically traded
PerkinElmer Medical Holdings, Inc.
PerkinElmer Medical Imaging, LLC
1,000 common shares


100%Varex Imaging Corporation





Subsidiary
Subsidiaries of Subsidiary
# of Issued and Outstanding Shares
Share Ownership Information
Claymount Americas Corporation
None
100 common shares
100% Varex Imaging Corporation
Varex Imaging Holdings, Inc.
Varex Imaging Mexico, S. de R.L. de C.V. (1%), Varex Imagens Brasil Holdings,
Ltda. (1%)
100 common shares
100% Varex Imaging Corporation
Varex Imaging Mexico, S. de R.L. de C.V.
(formerly known as VMS Mexico)
None
2 common shares
99% Varex Imaging Corporation
1% Varex Imaging Holdings, Inc.
Varex Imagens Brasil Holdings, Ltda.
None
100 common shares
100% Varex Imaging Investments B.V.
Varex Imaging Deutschland AG
MeVis Medical Solutions AG (73.5%)
50,000 common shares
100% Varex Imaging Investments B.V.
MeVis Medical Solutions AG
MeVis BreastCare GmbH & Co.
1,820,000 common shares
73.5% Varex Imaging Deutschland AG
26.5% publically-traded in Europe
MeVis BreastCare GmbH & Co.
None
10,000 common shares
51% MeVis Medical Solutions AG
49% Siemens Healthcare GmbH, Munich
Varex Imaging International Holdings B.V.
Varex Imaging Investments B.V.
100 common shares
100% Varex Imaging Corporation
Varex Imaging Investments B.V.
(formerly known as Claymount Investments BV)
Claymount Technologies Group B.V. Varex Imaging UK, Limited, Varex Imaging
Japan, K.K., Varex Imagens Brasil Holdings, Ltda., Varex Imaging France SARL,
Varex Imaging International AG, Varex Imaging Italia S.r.l., Varex Imaging
Deutschland AG, Varex Imaging China Co., Ltd.
4861 common shares and 2 preferred shares
100% Varex Imaging International Holdings B.V.
Claymount Technologies Group B.V.
Claymount Assemblies Philippines, Inc., Claymount High Voltage Technologies
(Beijing) Co. Ltd., Claymount Switzerland AG, Clayberg International B.V.,
Claymount Assemblies B.V.
400 common shares
100% Varex Imaging Investments B.V.
Claymount Assemblies B.V.
None
27,227 common shares
100% Claymount Technologies Group B.V.
Clayberg International B.V.
None
18,152 common shares
100% Claymount Technologies Group B.V.



196

--------------------------------------------------------------------------------





Claymount Switzerland AG
None
1000 common shares
100% Claymount Technologies Group B.V.
Varex Imaging International AG
Varex Imaging Arabia Commercial Limited (75%)
1,000 common shares
100% Varex Imaging Investments B.V.
Varex Imaging France SARL
None
100 common shares
100% Varex Imaging Investments B.V.
Varex Imaging Italia S.r.l.
None
10,000 common shares
100% Varex Imaging Investments B.V.
Varex Imaging UK, Limited
Dexela Limited
100 common shares
100% Varex Imaging Investments B.V.
Claymount High Voltage Technologies (Beijing) Co. Ltd.
None
100 common shares
100% Claymount Technologies Group B.V.
Claymount Assemblies Philippines, Inc. ("CAP")
None
1,015,461 common shares
100% Claymount Technologies Group B.V.
Varex Imaging Japan, K.K.
None
100 common shares
100% Varex Imaging Investments B.V.
PerkinElmer Medical Imaging, LLC
None
N/A
100% PerkinElmer Medical Holdings, Inc.
Dexela Limited
None
3,540,370 ordinary shares
100% Varex Imaging UK, Limited



1The following entities are considered immaterial and are currently inactive:
VivaRay, Inc., Mansfield Insurance Company, Page Mill Corporation, Varian
BioSynergy, Inc., Centella Therapeutics, Inc.




197

--------------------------------------------------------------------------------





SCHEDULE 7.8
ENVIRONMENTAL MATTERS


None.


198

--------------------------------------------------------------------------------





SCHEDULE 7.9
ERISA PLANS


None.


199

--------------------------------------------------------------------------------





SCHEDULE 7.18
REAL PROPERTY


Owned Property
1.
USA: Salt Lake City Plant, 1678 S. Pioneer Road, Salt Lake City, UT 84104 USA
(Varex Imaging Corporation)

2.
USA: Liverpool New York, 121 Metropolitan Park Drive, Salina, New York 13088 USA
(Varex Imaging Corporation)

3.
USA: Las Vegas 6811 Spencer Street, Las Vegas, Nevada 89119 USA (Varex Imaging
Corporation)



Leased Property
1.
Belgium: LA PREVOTE, rue Jean Jaurès 10b à 7350, Hensies, Belgium (Varex Imaging
Investments B.V. Belgium Branch)

2.
Brazil: 854, 10th floor, office 101, Top Center Building, Sao Paulo, Brasil,
01310-100 (Varex Imagens Brasil Holdings, Ltda.)

3.
Netherlands: Zutphensestraat 160a, Brummen 6971 ET, Netherlands (Claymount
Assemblies B.V.)

4.
France: 13 Avenue Morane Saulnier, CS 60740, Velizy Villacoublay, 78457, France
(Varex Imaging France SARL)

5.
USA: Gig Harbor, 6659 Kimball Drive, #E-502, Gig Harbor, WA 98335 USA (Varex
Imaging Corporation)

6.
India: R Tech Park, 13th Floor, Western Express Highway, Goregaon (East),
Mumbai, 40063, India (Varex Imaging International AG)

7.
Japan: No. 8, Shinkawa 1-chrome, Chuo - ku Tokyo, Japan (Varex Imaging Japan,
K.K.)

8.
USA: 425 Barclay Boulevard, Lincolnshire, IL 60069 USA (Varex Imaging
Corporation)

9.
USA: 2535-45 Curtiss Street, Downers Grove, Illinois 60515 USA ( Claymount
Americas Corporation)

10.
USA: 3235 Fortune Drive, North Charleston, SC 29418 USA (Varex Imaging
Corporation)

11.
USA: 15 Fishers Road, Suite 105, Pittsford, NY 14534 USA (Varex Imaging
Corporation)

12.
USA: 683 River Oaks Parkway, San Jose, CA 95134 USA (Varex Imaging Corporation)

13.
USA: Salt Lake City Warehouse, 1636 South Pioneer Road, Salt Lake City, UT 84104
USA (Varex Imaging Corporation)

14.
South Korea: 20F, Standard Chartered Bank Korea Bldg., 47 Jongro, Jongro-gu,
Seoul, 03160, South Korea (Varex Imaging Investments B.V. South Korea Branch)

15.
Switzerland: Hinterbergstrasse 22/24, CH-6312, Steinhausen, Ideal Office No. 9
[Idealburo Nr. 9] on 1st upper floor west Cham, 6330 Switzerland (Varex Imaging
International AG)

16.
Italy: Via San Francesco d’Assisi 222, 10121 Torino, Italia (Varex Imaging
Italia S.r.l.)

17.
Germany: Willich Karl-Arnold-Straße 12D-47877 Willich, Germany (Varex Imaging
Deutschland AG)

18.
Switzerland: Claymount Switzerland, Wassergrabe 14, Sursee, Canton of Lucerne
6210 Switzerland (Claymount Switzerland AG)

19.
Netherlands: Claymount Netherlands, Anholtseweg 44, Dinxperlo, Gelderland 7091
Netherlands (Claymount Assemblies B.V.)

20.
Philippines: Claymount Philippines (Claymount Assemblies Philippines, Inc.)

a.
Building 9, Harvard Avenue, Phase 3, EZP Business Park, Calamba Premiere,
International Barangay Batino, Calamba City, Laguna 4027 Philippines

b.
Building 10, Harvard Avenue, Phase 3, EZP Business Park, Calamba Premiere,
International Barangay Batino, Calamba City, Laguna 4027 Philippines

c.
Building 11, Harvard Avenue, Phase 3, EZP Business Park, Calamba Premiere,
International Barangay Batino, Calamba City, Laguna 4027 Philippines

21.
China: Claymount China (Beijing), No. Jia 1, Di Shen Nan Jie, Room 606, 6th
Floor, Building #3, Beijing Economic and Development Area, Beijing 100176 China
(Claymount High Voltage Technologies (Beijing) Co. Ltd.)

22.
Germany: MeVis Germany, Caroline-Herschel-Str. 128359 Bremen Deutschland (MeVis
Medical Solutions AG)

23.
USA: 2175 Mission College Boulevard, Santa Clara, California 95054 USA
(PerkinElmer Medical Imaging, LLC)

24.
Germany: In der Rehbach 22, Walluf 65396, Germany (Varex Imaging Deutschland AG)

25.
Netherlands: Jan Camperstraat 15A, Heerlen 6416 SG, Netherlands (Claymount
Assemblies BV)

26.
United Kingdom: The Wenlock Business Centre, 50/52 Wharf Road, London, England
N1 7EU, United Kingdom (Dexela Limited)





200

--------------------------------------------------------------------------------





SCHEDULE 7.19
LITIGATION


None.






201

--------------------------------------------------------------------------------





SCHEDULE 8.18
SPECIFIED REAL PROPERTY


None.




202

--------------------------------------------------------------------------------





SCHEDULE 9.1
EXISTING INDEBTEDNESS


None.








203

--------------------------------------------------------------------------------





SCHEDULE 9.2
EXISTING LIENS


None.




204

--------------------------------------------------------------------------------





SCHEDULE 9.3
EXISTING INVESTMENTS


1.
Borrower has a 40% ownership interest in dpiX Holding, a two-member consortium
which has a 100% ownership interest in dpiX LLC (“dpiX”), a supplier of
amorphous silicon based thin film transistor arrays (“flat panels”) for
Borrower’s Imaging Components’ digital image detectors and for Varian Medical’s
Oncology Systems’ On-Board Imager® and PortalVision™ imaging products. In
accordance with the dpiX Holding agreement, net profits or losses are allocated
to the members, in accordance with their ownership interests. Borrower, as of
January 1, 2017, had an estimated fixed cost commitment of $18 million related
to dpiX's amended agreement, which commitment is reduced throughout the year and
is determined and approved by the dpiX board of directors at the beginning of
each calendar year.







205

--------------------------------------------------------------------------------





SCHEDULE 9.7
TRANSACTIONS WITH AFFILIATES


None.




206

--------------------------------------------------------------------------------





SCHEDULE 12.9
COMPETITOR INSTITUTIONS


1.
[***]

2.
[***]

3.
[***]

4.
[***]

5.
[***]

6.
[***]

7.
[***]

8.
[***]

9.
[***]

10.
[***]

11.
[***]

12.
[***]

13.
[***]











207